REPUBLIQUE CENTRAFRICAINE

Ministère des Eaux et Forêts, Chasses et Pêches

Société Centrafricaine de Déroulage (SCAD)

PLAN D’AMENAGEMENT
PEA 171

Période : 2005 — 2034

Paf
Ed

Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
BP 3314 - BANGUI - RCA

grouper
æ: RESSOURCES
SARGEMENT

CIRAD-Forêt FORET RESSOURCES MANAGEMENT
CAMPUS INTERNATIONAL DE BAILLARGUET Espace Fréjorgues-Ouest
TA 10/D 60 rue Henri Fabre
34398 Montpellier Cedex 5 - France 34130 Mauguio - France
Tél. 33 (0)4 67 61 58 00 Tél. 33 (0)4 67 20 08 09

Email : foretsnaturelles@cirad.fr Email : frm@frm-france.fr

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Table des Matières

LISTE DES SIGLES 5

1. CONTEXTE NATIONAL

1.1. POLITIQUE FORESTIERE EN RCA.
1.2. LEGISLATIONS
1.2.1.  L’AMENAGEMENT FORESTIER.
1.2.2. LA FISCALITE FORESTIERE
1.3. LE PROJET PARPAF
1.3.1. GENERALITES ..

1.3.2. NORMES NATIONALES D’ELABORATION DES PLANS D’AMENAGEMENT
1.3.3. CONVENTION PROVISOIRE

SOI

2. TRAVAUX PREPARATOIRES A L’AMENAGEMENT 10

2.1. FORMATION
2.2. INVENTAIRE D’AMENAGEME
2.3. CARTOGRAPHIE
2.4. PHOTO-INTERPRETATIO
2.5. ETUDE DE RECOLEMENT
2.6. ENQUETE SOCIO-ECONOMIQUE...
2.7. RECHERCHE D’ACCOMPAGNEMEN

3. PRESENTATION DU PEA 171 ET DE SON ENVIRONNEMENT 15

3.1. INFORMATIONS GENERALES sers
3.1.1. LOCALISATION ET SITUATION ADMINISTRATIVE
3.1.2. LIMITES ET SUPERFICIE

3.1.3. RESERVES ET FORETS CLASSEES SITUEES DANS LE PEA.
3.2. MILIEU NATUREL...
3.2.1. GEOLOGIE ET PEDOLOGIE
3.2.2. L’HYDROGR4PHIE.
3.2.3. .LECLIMAT
3.2.4. FORMATIONS VEGETALES
3.2.5. LA FAUNE
3.3. EXPLOITATION FORESTIERE
3.3.1. HISTORIQUE DE L’EXPLOITATION FORESTIERE DANS LE PEA 171
3.3.2. HISTORIQUE DE L’EXPLOITATION DANS L’EXTENSION 179.
3.3.3. HISTORIQUE DE L’EXPLOITATION DE LA SCAD HORS PEA
3.4. CONNAISSANCE ANTERIEURE DE LA FORET : INVENTAIRE DU PARN.
3.5. SYNTHESE DES TRAVAUX DE CARTOGRAPHIE sure
3.6. SYNTHESE DES RESULTATS DE L’INVENTAIRE D’AMENAGEMENT
3.6.1. RESSOURCES EN BOIS D'ŒUVRE
3.6.2.
3.6.3.

Cu. PARPAF Groupement CIRAD Forêt / FRM 2/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.6.4. FAUNE...
3.6.5. REGENERATION

4. PRESENTATION DE LA SCAD 41

4.1. PROFIL DE L’ENTREPRISE...
4.2. EXPLOITATION PRATIQUEE …
4.2.1. ASSIETTES DE COUPE.
4.2.2. PRODUCTION
4.2.3. ORGANISATION DES OPERATIONS EN FORET.
4.3.  L’OUTIL INDUSTRIEL
4.3.1. LESITE DE LOKO.
4.3.2. LA SITE DE NDOLOBO

5. LE CONTEXTE SOCIO-ECONOMIQUE 55

5.1. LES POPULATIONS PRESENTES DANS LE PEA
5.1.1.  STRUCTURE ADMINISTRATIVE ET ORGANISATION TERRITORIALE
5.1.2. DONNEES DEMOGRAPHIQUES
5.1.3. INFRASTRUCTURES ET EQUIPEMENTS COLLECTIFS...
5.2. LE PERSONNEL ET LES AYANTS-DROIT DE L’ENTREPRI
5.2.1. SALARIAT..
5.2.2. CONDITIONS D'ACCES AUX X EQUIPEMENTS, INFRASTRUCTURES ET SERVICES DANS LES
SITES INDUSTRIELS ET CAMPEMENTS FORESTIERS...
5.3. CONTRIBUTION DE L'ENTREPRISE AU DEVELOPPEMENT LOCAL
5.3.1. NIVEAU DE FINANCEMENT D’INFRASTRUCTURES ET EQUIPEMENTS SOCIO-ECONOMIQUES66
5.3.2. PERCEPTION PAR LES POPULATIONS DE LA CONTRIBUTION SOCIALE DE L'ENTREPRISE
FORESTIERE
5.3.3. CONTRAINTES AU DEVELOPPEMENT LOCAL

5.4. MODES DE COEXISTENCE ET DE GESTION DES RESSOURCES ET DES ESPACES
FORESTIERS
5.4.1. REGLES DE GESTION LOCALE DES RESSOURCES ET DES ESPACES FORESTIERS
5.4.2. ANALYSE DES MODES D'EXPLOITATION DES RESSOURCES ET DES ESPACES FORESTIERS69
5.4.3. NIVEAU DE COEXISTENCE DES DIFFERENTS USAGES DES RESSOURCES ET DES ESPACES
FORESTIERS

6. DECISIONS D’AMENAGEMI

6.1. CHOIX DES OBJECTIFS
6.2. DECOUPAGE EN SERIES D’AMENAGEME]
6.2.1. SERIES DE PRODUCTION
6.2.2. SERIE DE RECHERCHE
6.3. DUREE DE L’AMENAGEMENT.

7. AMENAGEMENT DU PEA 171 79

7.1. AMENAGEMENT DE LA SERIE DE PRODUCTION DE BOIS D'ŒUVRE .…...
7.1.1. PRINCIPES D’AMENAGEMENT ….
7.1.2. CHOIX DES ESSENCES OBJECTIFS
7.1.3.  CALCULS DE RECONSTITUTION ET CHOIX DES DMA
7.1.4. CHOIX DE LA DUREE DE ROTATION

Lo PARPAF Groupement CIRAD Forêt / FRM 3/140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

7.1.5. POSSIBILITE FORESTIERE UTILISÉE POUR LE DECOUPAGE
7.1.6. DEFINITION DU PARCELLAIRE — BLOCS QUINQUENNAUX
7.2. AMENAGEMENT DE LA SERIE DE RECHERCHE
7.2.1. DISPOSITIF DE RECHERCHE DE M’BAÏKI
7.2.2. MEILLEURE CONNAISSANCE DE LA TECHNOLOGIE DES ESSENCES SECONDAIRES .

8. CLAUSES DE GESTION DU PEA 171 108

8.1. REGLES DE GESTION ET D'EXPLOITATION FORESTIERE
8.1.1. PLANIFICATION
8.1.2. REGLES D'EXPLOITATION FORESTIERE
8.1.3. MESURES D'ACCOMPAGNEMENT
8.2. ORIENTATIONS D’INDUSTRIALISATIO
8.3. MESURES SOCIALES
8.3.1. CADRE ORGANISATIONNEL ET RELATIONNEL .
8.3.2. CONTRIBUTION SOCIALE DE L'ENTREPRISE.
8.3.3. GESTION CONCERTEE DES RESSOURCES ET DES ESPACES FORESTIERS .
8.4. MESURES ENVIRONNEMENTALES
8.4.1. EXPLOITATION A FAIBLE IMPACT
8.4.2.  CAMPEMENTS FORESTIERS
8.4.3. MESURES PRISES POUR LA PROTECTION DE LA FAUNE.
8.5. MISE EN ŒUVRE DU PLAN D’AMENAGEMENT.
8.5.1. BESOINS EN PERSONNEL RATTACHE A L’AMENAGEMENT
8.5.2. EQUIPEMENT DE LA CELLULE D’AMENAGEMENT

9. BILAN ECONOMIQUE ET FINANCIER 108

9.1. COUT D’ELABORATION DU PLAN D’AMENAGEMENT...
9.2. BENEFICES GENERES PAR L’AMENAGEMENT POUR LES

LISTE DES TABLEAUX 108
LISTE DES CARTES 108
LISTE DES FIGURES 108
ANNEXES 108

Cu. PARPAF Groupement CIRAD Forêt / FRM 4/140
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

AAC
AFD
CAS/DFT
CDS
CIRAD
CTET
CFD
DMA
DME
FDFT
FOT
FRM
GPS
IGN
MEFCP
ORSTOM
PAO
PARN
PARPAF
PFNBO
PTE
PEA
SCAD
SIG
UFG
UFP

LISTE DES SIGLES

Assiette Annuelle de Coupe

Agence Française de Développement

Compte d'Affectation Spécial de Développement Forestier et Touristique
Contribution au Développement Social

Centre International de Recherche Agronomique et de Développement
Centre Technique Forestier et Touristique

Caisse Française de Développement

Diamètre Minimum d'Aménagement

Diamètre Minimum d'Exploitabilité

Fonds de Développement Forestier et Touristique

Free On Truck

Forêt Ressources Management

Global Position System

Institut Géographique National

Ministère des Eaux Forêts Chasses et Pêches

Organisme de Recherche Scientifique sur les Territoires d'Outre-Mer
Plan Annuel d’Opération

Projet d'Aménagement des Ressources Naturelles

Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
Produit Forestier Non Bois d'Oeuvre

Permis Temporaire d'Exploitation

Permis d'Exploitation et d'Aménagement

Société Centrafricaine de Déroulage

Système d'Informations Géographiques

Unité Forestière de Gestion

Unité Forestière de Production

Cu. PARPAF Groupement CIRAD Forêt / FRM 5/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

1. CONTEXTE NATIONAL

1.1. Politique forestière en RCA

« Depuis plus de dix ans, la République Centrafricaine s’est résolument engagée dans une
nouvelle politique forestière visant des objectifs de développement en vue de la mise en place
d’un système de protection, de conservation et de mise en valeur des ressources forestières au
sein duquel les intérêts des populations de base sont réellement pris en compte et où
l’exploitant forestier est intimement associé aux efforts d’aménagement. » (Travaux
préparatoires des états généraux des eaux et forêts).

Une réforme des textes législatifs réglementaires a eu lieu en 1990 et a abouti à l’adoption
d’un nouveau code forestier. Cette réforme a transformé tous les anciens Permis Temporaires
d’Exploitation (PTE) en Permis d'Exploitation et d’ Aménagement (PEA).

Le Ministère des Eaux, Forêts, Chasses et Pêches (MEFCP) a été restructuré pour renforcer
les capacités institutionnelles du département et décentraliser ses services.

Depuis 1990 certains points forts ont marqué cette réforme politique parmi lesquels on peut
noter l’exécution des études de faisabilité des plans d'aménagement des sociétés SCAD,
SEFCA et IFB confiées à FRM avec l’appui financier de la Caisse Française de
Développement (CFD), la mise en œuvre d’un projet pilote d'aménagement forestier sur le
permis de SESAM avec la collaboration du CIRAD-Forêt.

Un fonds de développement forestier et touristique (FDFT), aujourd’hui appelé Compte
d’Affectation Spéciale de Développement Forestier et Touristique (CAS/DFT), a été créé
pour soutenir les actions du Gouvernement dans le domaine de l’aménagement forestier.

Des inventaires de reconnaissance ont été réalisés dans la zone de production du sud-ouest
d’abord par le Centre Technique Forestier Tropical (CTFT) dans les années 60 puis par le
Projet d’ Aménagement des Ressources Naturelles (PARN) en 1992.

Le PARPAF, Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier (détaillé
dans le point 1.3.1) a débuté en 2000.

En juillet 2003, sur la demande du Gouvernement national de transition, le Ministre des Eaux,
Forêts Chasses et Pêches a convoqué les états généraux des Eaux, Forêts, Chasses et Pêches
avec pour objectif de faire une analyse diagnostic de la situation actuelle et de proposer des
solutions pour relancer la filière au meilleur profit de l’économie nationale et des populations.

Cu. PARPAF Groupement CIRAD Forêt / FRM 6/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

1.2. Législations

1.2.1. L'aménagement forestier

La notion de Plan d'Aménagement n’est apparue de manière explicite qu’en 1990 dans le
code forestier plus précisément dans ses articles 14 et 37.

Article 14 du code forestier : « Le Ministère chargé des forêts établit les plans d’aménagement
qui comportent les opérations d’évaluation des richesses forestières, les modalités
d’exploitation des forêts ainsi que les mesures et travaux de conservation, de protection et
d’aménagement du domaine forestier. ».

Article 37 du code forestier : « Toute société agréée est tenue d’établir un plan annuel
d’exploitation qui s’inscrit dans le plan de conservation, de protection et d’aménagement du
domaine forestier de l’Etat ».

Le code impose aux sociétés de posséder et d’appliquer un Plan d’ Aménagement, établi par le
Ministère.

1.2.2. La fiscalité forestière

Le code forestier prévoit quatre taxes forestières :

+ Le loyer, c’est une taxe de superficie de 500 FCFA par hectare de superficie utile exigible
au premier janvier de chaque année fiscale et avant toute exploitation ;

+ La taxe d’abattage est établie en fonction du volume total du fût abattu. Le taux de la
taxe d’abattage est fixé à 7% de la valeur mercuriale par mètre cube ;

+ La taxe de reboisement est prélevée sur les grumes exportées sans transformation. Elle
est calculée sur la base des volumes en grumes exportés dont la valeur mercuriale est
supérieure à 20 000 FCFA par mètre cube, son taux est fixé à 11% de cette valeur
mercuriale ;

+ La taxe de transfert est due en cas de cession d’actions de sociétés forestières et est
calculée au prorata du capital cédé. Elle est perçue sur un pourcentage du permis
équivalent au pourcentage des actions acquises ou transférées au sein de la société et elle
est de 200 FCFA par hectare.

Tableau 1 : Répartition des taxes forestières (situation 2004)

TAXES TRESOR | CAS/DFT COMMUNES
Loyer 70% 30%
Abattage 40% 30% 30%
Reboisement 25% 50% 25%
Taxe de transfert 100%

Cu. PARPAF Groupement CIRAD Forêt / FRM 7/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

On remarque qu’une partie des taxes revient directement aux communes dans lesquelles a eu
lieu l’exploitation. C’est une forme de contribution directe de la société d’exploitation
forestière aux populations locales qui a la responsabilité de l’affectation et de la dépense de
ces fonds au bénéfice du développement socio-économique local.

En plus des taxes forestières, il existe d’autres taxes relevant des lois des finances et de la
politique fiscale sur les exportations :

+ les droits à l’exportation sont de 10,5% de la valeur FOT pour les bois bruts et de 4,05%
de la valeur FOT pour les sciages, déroulés et tranchés.

Enfin la fiscalité du secteur forestier compte également les autres taxes directes et indirectes
inhérentes à la fiscalité des entreprises :

+. Contribution au Développement Social (CDS) ;
+ Impôt Forfaitaire sur les Personnes Physiques ;
+ Contribution de Sécurité Sociale ;

+ Part Patronale ;

+ Taxe de Formation Professionnelle ;

+ impôt minimum forfaitaire ;

+ impôt sur les sociétés ;

+ Taxe sur la Valeur Ajoutée ;

+ patente professionnelle.

1.3. Le Projet PARPAF

1.3.1. Généralités

Le Projet d’Appui à la Réalisation des Plans d’ Aménagement Forestier (PARPAF) a débuté
en 2000 sur un financement de l’Agence Française de Développement (AFD) et de l’Etat
Centrafricain également maître d'ouvrage, le maître d’œuvre étant le groupement CIRAD-
Forêt / FRM. Le projet est sous tutelle du Ministère des Eaux, Forêts, Chasses et Pêches. Il est
initialement prévu pour une durée de quatre ans, mais fera quatre ans et demi au terme de sa
première phase.

À travers ce projet, l'Etat Centrafricain vise à se doter d’une capacité propre de rédaction et
de suivi des plans d’aménagement des permis forestiers attribués aux opérateurs économiques
exploitants-industriels sur l’ensemble de la zone de forêt dense de production du sud-ouest
centrafricain. Mais compte tenu des réalités de terrain, l’objectif de ce projet pour la première
phase est la rédaction et le dépôt du Plan d’ Aménagement de la SCAD au 31 décembre 2004.

Cu. PARPAF Groupement CIRAD Forêt / FRM 8/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

La première action du projet fut de rédiger des normes nationales d’élaboration des plans
d’aménagement. Ces normes furent présentées et acceptées par l’ensemble de la profession
(exploitants et administration) lors d’un séminaire en novembre 2001. Elles doivent encore
être validées juridiquement par la suite afin de faire partie intégrante de la législation
forestière centrafricaine.

Le PARPAF n'intervient auprès des sociétés qu’après signature d’une convention provisoire
d’aménagement - exploitation entre les sociétés et le Ministère. Un travail de négociation et
de sensibilisation avec les sociétés aura eu lieu au préalable.

Les tâches sont alors réparties de la manière suivante :

+ Le maître d’ouvrage (Etat Centrafricain) adopte le cadre normatif des aménagements,
approuve les étapes importantes de la préparation du Plan d'Aménagement de façon à
s’assurer d’un bon déroulement des opérations, puis agrée le Plan d’ Aménagement ;

+ Le maître d’œuvre (Groupement CIRAD-Forêt / FRM) apporte son expertise et sa
capacité d’encadrement des opérations et de production des plans d'aménagement ; les
travaux de terrain relatifs à l’inventaire d'aménagement seront accompagnés de façon
continue par les équipes du projet après que cette structure ait assuré la formation des
opérateurs concernés au sein de chacune des entreprises ;

+ Les exploitants forestiers sont associés aux décisions d’avancement et d’approbation de
la rédaction du Plan d'Aménagement et ont la charge de la réalisation technique et
financière de l’inventaire d'aménagement ;

+ Le PARPAF en tant que structure institutionnelle bénéficie de l’appui technique et de
l’appui en gestion du maître d'œuvre.

1.3.2. Normes nationales d’élaboration des plans d’aménagement

La proposition des normes d’élaboration des plans d'aménagement a été élaborée par le
PARPAF. Il a fait l’objet d’une présentation générale aux exploitants forestiers en septembre
2000, ainsi qu’au Ministère chargé des forêts. Une présentation technique individualisée
auprès de chaque exploitant a été ensuite faite au cours du mois d’octobre de la même année.
Un séminaire d’approbation de ces normes, discutées avec chaque attributaire de PEA ainsi
qu'avec les représentants des Ministères concernés s’est tenu en novembre 2001.

Les normes imposent la méthodologie de la cartographie, des inventaires d'aménagement et
des enquêtes socioéconomiques. Le document intitulé « Normes nationales d’élaboration
des plans d’aménagement » développe toute la méthodologie. Il est un support pour la
réalisation de tout les travaux qui mènent à la rédaction et aux décisions finales du Plan
d'Aménagement.

Cu. PARPAF Groupement CIRAD Forêt / FRM 9/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

1.3.3. Convention provisoire

La convention provisoire (voir en Annexe 1 la convention provisoire de la SCAD), engage la
société dans le processus d’aménagement et fixe les tâches respectives de l’exploitant et du
PARPAF devant aboutir à la réalisation du Plan d'Aménagement. C’est un document
contractuel qui couvre une période de trois ans (2001 à 2004).

Une assiette de coupe provisoire, correspondant à un huitième de la superficie utile, est fixée
de concert avec l’exploitant sur la base de « ses connaissances » (prospections, sondage) sur
la ressource. Cette assiette de coupe correspond à la zone dans laquelle l’exploitant va
exploiter pendant la durée de la convention provisoire. Elle est fixée au huitième de la
superficie utile pour amener la société dans une phase de transition vers l'application d'un plan
d'aménagement où les surfaces d'exploitation annuelles seront selon les dossiers de l’ordre du
1/25°% au 1/35°% de la superficie totale (pour une durée de rotation moyenne de 25 à 35 ans).

En ouvrant l’exploitation les trois premières années sur 1/24" de la superficie totale, la
convention provisoire d'aménagement-exploitation accorde donc au début un peu plus de
superficie. Cette facilité devrait contribuer à une bonne installation de l’entreprise et/ou au
financement de l’inventaire d'aménagement.

2. TRAVAUX PREPARATOIRES A L’AMENAGEMENT

Il est important de rappeler ici les grandes étapes du processus d’aménagement tel qu’il est
appliqué en République centrafricaine :

+ élaboration des normes nationales en concertation avec les différents acteurs ;

+ signature de conventions provisoires d’aménagement-exploitation entre le Ministère et les
attributaires des PEA ;

+ inventaire d’aménagement, recueil des données de base, sociales et écologiques et autres
informations de base ;

+ traitement de ces données, analyses et synthèses thématiques ;
+ élaboration des scénarios d'aménagement ;

+ concertation et choix d'entreprise ;

+ rédaction des plans d’aménagement ;

+ liaisons avec le maître d’ouvrage pour préparer le suivi et le contrôle de la mise en œuvre.

2.1. Formation

Le personnel de la société SCAD engagé pour les inventaires d'aménagement est formé par
les équipes du PARPAF. La formation s’est effectuée, dès le départ, en conditions réelles
durant les pré-inventaires. Selon la compétence de chacun, le personnel est réparti en

Cu. PARPAF Groupement CIRAD Forêt / FRM 10/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

différents métiers : boussolier, pointeur, compteur, chaîneur. La formation a débuté avec les
pré-inventaires en octobre 2001.

Le formation est d’une période de deux mois au bout desquels les employés de la société sont
susceptibles de travailler seuls et selon la méthodologie des normes. Cependant une équipe du
PARPAF est restée constamment avec les employés de la société pour réaliser un suivi et un
contrôle qualité des travaux.

Chaque mois une vingtaine de placettes prises au hasard et réparties entre les différentes
équipes de comptage étaient recomptées par le PARPAF puis comparées aux données
récoltées par les équipes de la SCAD pour vérifier que les erreurs ne dépassaient pas un
certain seuil de tolérance. Dans le cas où les erreurs étaient trop importantes, le travail était
recommencé. En plus de ce travail de recomptage, l’équipe PARPAF était constamment
présente pour orienter le travail du personnel de la SCAD, contrôler l’azimut des layons, la
mesure des pentes, les relevés de biodiversité.

2.2. Inventaire d'aménagement

Les inventaires proprement dits ont débuté en juin 2002 à la SCAD. Le taux de sondage a été
déterminé d’après les résultats du pré-inventaire et il est de 1%. Le processus de
détermination du taux de sondage est expliqué dans le rapport d’inventaire.

Au départ, les inventaires n’étaient réalisés que par deux équipes de la SCAD et avec
beaucoup de difficultés de logistique. Le travail s’est organisé peu à peu et le personnel de la
SCAD a été complété pour arriver à trois équipes de layonnage de chacune 10 personnes et
trois équipes de comptage de 5 personnes avec en plus un chef d’équipe regroupant tout le
monde.

Les équipes faisaient des périodes de 21 jours en forêt en moyenne et cinq jours de repos. Le
suivi et le contrôle par le PARPAF s’est avéré indispensable sur toute la durée des inventaires
pour éviter une baisse de rendement mais aussi une diminution de la qualité du travail. Ceci
s’explique par le manque de suivi réel des inventaires par la société.

Les travailleurs ont rencontré plus de difficultés dans la zone ouest du PEA. En effet, cette
zone n’est desservie ni par une réseau routier, ni par des rivières pour alimenter en eau les 45
ouvriers. La SCAD a construit une piste pour avancer les travailleurs en forêt et pouvoir les
alimenter plus facilement en eau. Le manque de temps n’a pas permis à la SCAD de
construire la piste suffisamment loin en forêt et il a fallu engager des porteurs d’eau pour
inventorier la dernière zone à l’extrême ouest du permis.

Les inventaires ont été terminés à la fin du mois d’août. Pour avoir une idée de la quantité de
travail effectué, il est intéressant de connaître ces chiffres :

+ 270 layons;

Cu. PARPAF Groupement CIRAD Forêt / FRM 11/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

+ 10488 placettes soit 2098 km de layons ;
+ 267 158 arbres déterminés ;
+33 000 observations sur la biodiversité.

Le traitement approfondi de ces inventaires se trouve dans le Rapport d’inventaire. Un rapide
résumé est présenté dans le chapitre 3.6.

2.3. Cartographie

La cartographie est essentielle dans tout le processus d’aménagement. L’objectif est d’obtenir
une carte de base actualisée opérationnelle suffisamment détaillée du PEA. Cette carte servira
très vite à la planification de l’ensemble des opérations de terrain :

+ détermination de l’emplacement des zones de pré-inventaire en fonction du type de forêt ;
+ réalisation du plan de sondage pour la mise en œuvre des travaux d’inventaire ;

+ suivi du tracé des pistes ;

+ emplacement des assiettes de coupe.

Elle servira aussi de support pour la production de cartes thématiques (carte forestière, carte
d’aménagement)

Les sources d’information utilisées par le PARPAF pour la SCAD sont les suivantes :

+ cartes topographiques actualisées au 1 :200 000" (IGN) ;

+ image satellitale Landsat ;

+ photos aériennes de 2002.

Le logiciel utilisé par le PARPAF pour la cartographie est ArcView 3.2. Il est couplé avec un

logiciel de saisie des données d’inventaire développé par le CIRAD-Forêt. Ces logiciels
seront acquis par la société pour l’utilisation des données par la suite.

2.4. Photo-interprétation

L'Union Européenne a financé la prise de vue aérienne, en 2002, à l’échelle 1 :50 000"
couvrant toute la zone forestière du sud ouest sur fonds STABEX. Les photos aériennes
correspondant au PEA 171 de la SCAD ont été interprétées par le PARPAF.

Une formation en photo-interprétation a été délivrée par FRM à tous les cadres du PARPAF
en octobre 2003 à Berbérati. Un photo-interprète a été engagé exclusivement pour cette tâche.

L'interprétation des photos a porté essentiellement sur la stratification végétale mais aussi sur
le positionnement des routes et des rivières. 181 photos ont été interprétées pour couvrir la

Cu. PARPAF Groupement CIRAD Forêt / FRM 12/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

superficie du PEA. Il manque cependant quelques photos pour l'interprétation complète du
PEA, non encore disponibles au moment de la rédaction du Plan d’ Aménagement.

Les résultats de la photo-interprétation sont présentés dans le rapport d’inventaire.

2.5. Etude de récolement

Une étude de récolement a été réalisée courant 2004 pour les trois essences principales :
l’Ayous, le Sapelli et l’Aningré. L’objectif principal était de déterminer le coefficient de
récolement permettant de passer du volume brut sur pied, déterminé par les inventaires, au
volume net commercialisable (utile pour l’entreprise).

Les difficultés rencontrées sur le terrain n’ont pas permis d’obtenir tous les résultats
escomptés. Seuls les coefficients de commercialisation ont été déterminés. Le protocole de
l’étude se trouve en Annexe 2. Ces études seront affinées par la suite grâce au suivi de
l'exploitation sous aménagement qui sera facilité par la mise en place de méthodes de
prospection améliorées.

Tableau 2 : Résultats de l'étude de récolement

Essences | COEFFICIENT DE COMMERCIALISATION | COEFFICIENT DE COMMERCIALISATION
n à CALCULE ARRONDI
Ayous 93 % 90 %
Sapelli 92% 90 %

Aningré 79 % 80 %

Les coefficients de commercialisation de l’Ayous et du Sapelli sont très élevés par rapport
aux chiffres que l’on trouve dans les pays voisins. Ceci vient en partie du fait que la SCAD
produit essentiellement du sciage local pour lequel les exigences au niveau de la qualité du
bois sont moindres. Il est également probable que certains découpés n'aient pas été pris en
compte lors de l'étude.

Par prudence, les chiffres obtenus seront revus à la baisse. Les coefficients de
commercialisation de l'Ayous et du Sapelli seront fixés à 80% et celui de l'Aningré à 70%.

2.6. Enquête socio-économique

L'objectif central du volet social de l’aménagement durable consiste à élaborer, organiser et
mettre en œuvre des «règles du jeu » de la coexistence d’acteurs aux objectifs et besoins
différents sur un même espace forestier. Les conditions et la nature de cette coexistence
constituent un des principaux déterminants de la durabilité écologique, économique et sociale
de l’exploitation forestière.

Cu. PARPAF Groupement CIRAD Forêt / FRM 13/140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Les enquêtes dans le cadre de l’étude socio-économique concernant la SCAD ont été réalisées
par le bureau d’études COSSOCIM courant 2004. Monsieur Jean-Michel PIERRE, consultant
mandaté par le Groupement CIRAD-Forêt/ FRM a fourni en décembre 2001 une assistance
technique à l’équipe d’experts nationaux du bureau d’études COSSOCIM afin d’élaborer un
guide méthodologique pour la réalisation de ces enquêtes socio-économiques. A cette
occasion, les outils de collecte de données ainsi que le plan type de rédaction du rapport final
ont été conçus. Le guide méthodologique et l’ensemble des outils ont inspiré le processus de
préparation et de mise en œuvre des enquêtes sur le terrain entre janvier et février 2004 pour
le PEA 171 et août septembre 2004 pour l’extension 179.

Les enquêtes socio-économiques ont porté sur quinze villages du PEA 171 et dix de
l’extension 179. Les résultats sont présentés au Chapitre 5.

2.7. Recherche d’accompagnement

Certains thèmes de recherches ont été conduits par le PARPAF afin d’obtenir des données
plus précises pour l’élaboration du Plan d’ Aménagement.

Ainsi, l’analyse de cernes a permis d’obtenir des chiffres de croissance de plusieurs essences
exploitables.

Un dispositif regroupant de nombreux individus d’essences différentes a été mis en place à
Berbérati pour un suivi phénologique dans l’objectif de connaître les diamètres de
fructification. Il s’agit d’une donnée importante pour établir le diamètre minimal
d’exploitation et assurer ainsi la durabilité de la production dans le cadre des plans
d'aménagement. Les résultats sont présentés dans un article de Luc DURRIEU DE
MADRON paru dans le numéro 281 de « Bois et Forêts des Tropiques ».

Cu. PARPAF Groupement CIRAD Forêt / FRM 14/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3. PRESENTATION DU PEA 171 ET DE SON ENVIRONNEMENT
3.1. Informations générales

3.1.1. Localisation et situation administrative

Le Permis d'Exploitation et d’ Aménagement 171 (PEA 171) de la SCAD est situé dans la
Préfecture de la Lobaye. entre 3°30° et 4°09° de latitude Nord et entre 16° 34° et 18°23° de
longitude Est (Cf. Carte 1).

Une nouvelle zone non encore attribuée a été ajoutée au PEA 171 en février 2004,
correspondant au PEA 179 (appelé ainsi selon le décret en Annexe 3 bien que ce ne soit
qu’une extension du PEA 171). Pour plus de facilité, nous ne parlerons par la suite que du
PEA 171 (pour le PEA 171 et son extension 179).

La superficie totale calculée d’après l’interprétation des photos aériennes est de 475 000 ha,
dont 339 947 ha utiles et taxables. Pour rappel, les décrets d’attribution (Annexe 3) donnent
une superficie totale de 434719 ha et une superficie utile de 340 306 ha (Cf. Rapport
d’inventaire).

La limite Nord dans le décret d'attribution est définie comme "la limite Nord du secteur
forestier". Cette limite est très découpée en fonction de l'avancée vers la savane des forêts
galeries. Pour une meilleure représentation cartographique, la limite Nord du permis a été
simplifiée par une ligne courbe, englobant tous les îlots forestiers ou forêts galeries, partant de
Bouboua en direction du sud-ouest jusqu'à la rivière Loamé. La superficie forestière utile en
jeu reste la même.

La validité de cette concession, conformément au code forestier centrafricain est équivalente à
la durée de vie de la société, en l’occurrence la SCAD.

Ce permis s’étend selon un axe Est-Ouest et coupe les deux sous-préfectures de Bambio et
M'Baïki.

La carte générale de base du PEA 171 au 1 : 200 000" est donnée en Annexe 8.

Cu. PARPAF Groupement CIRAD Forêt / FRM 15/140
SCAD

PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Carte 1 : Situation géographique de la SCAD en RCA

TcxaD

Echelle :1 9 800000

jan ut

LOCALISATION DU PEA N° 171 SCAD

souoan

REPUBLIQUE DEMOCRATIQUE DU CONGO

+ PARPAF Groupement CIRAD Forêt / FRM
1)

16/ 140
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Carte 2 : Situation administrative

Zz

=. |" SITUATION ADMINISTRATIVE |

Boda

o El] 160 kilomètres ”

+ PARPAF Groupement CIRAD Forêt / FRM 17/140
&]
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.1.2. Limites et superficie

Le PEA 171 appartient à la circonscription forestière de Mbaïki.

Le P.E.A 171 remplace les anciens permis temporaires d’exploitation attribués à la SCAD
(PTE 69-73, 99, 119-123, 148, 152, 155 et 158) et comprend 6 Unités Forestières de
Production. Une vue d’ensemble du permis est donnée sur l’extrait de la carte IGN de la
République Centrafricaine au 1 :500 000",

Le PEA est divisé en 6 UFP (Unités Forestières de Production) dont les surfaces ont été
calculées sur SIG à partir du report des limites sur le fond IGN orthonormées au 1 :200.000°"°

FP 1 : 62 680 ha
FP 2: 87 840 ha
FP 3 : 57 940 ha
FP 4 : 44 540 ha
FP 5 : 70 570 ha
FP 6 : 46 780 ha

CEeccecc<c

Une nouvelle zone non encore attribuée a été ajoutée au PEA 171 en février 2004,
correspondant au PEA 179. Il convient de signaler que les UFP vont être revues dans le Plan
d'Aménagement sous une autre appellation basée sur des critères de gestion (Unité Forestière
de Gestion (UFG) car les UFP actuelles ont été définies uniquement sur des critères de limites
naturelles.

3.1.3. Réserves et forêts classées situées dans le PEA

Au sud du PEA 171 se trouve la réserve Man and Biosphere de la Basse Lobaye, légalement
constituée par une ordonnance du Premier Ministre de mars 1977, d’une superficie voisine de
18 000 ha dont 15 000 ha environ couverts de forêt primaire.

Cette réserve est délimitée :
+ à l’ouest par les rivières Mengui et Lobé,

+ au nord, par les routes de Kinga à Lombo, et de Lombo à Lotémo I (sauf la frange de
cultures déjà réalisée au sud de Bagandou par les planteurs sur deux à trois kilomètres à
l’intérieur des terres),

+ au sud, par la frontière entre la RCA et le Congo,

+ à l’est, par la verticale au sud du croisement de la rivière Moboma avec la route de Lombo
à Lotémo.

À PARPAF Groupement CIRAD Forêt / FRM 18 / 140
3
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Le PEA 171 contient aussi deux forêts classées du domaine forestier classé depuis 1951 : la
forêt classée de la Lolé et la forêt classée de Lotémo. Les arrêtés de classement sont donnés
dans l'Annexe 4.

La forêt classée de la Lolé, d’une superficie d’environ 1 900 ha est définie par les limites
suivantes :

+ au nord, la rivière Gouli-Gouli,

+ à l’est, la rivière Kaou,

+ au sud, la Lobaye,

+ à l’ouest, la route Mbaïki-Bagandou.

Cette forêt classée a été bien préservée depuis sa création, et elle est le siège d’un dispositif de

recherche en forêt naturelle suivi par le CIRAD-Forêt et la Coopération Française depuis près
de 20 ans. Elle abrite aussi des plantations de Framiré, Cedréla, Teck, .… de moins de 20 ans.

La forêt classée de la Lotémo, d’une superficie d’environ 5 500 ha, est définie par les limites
suivantes :

+ au nord, la rivière Mabossé, puis la Lotémo jusqu’à son confluent avec la Lobaye,

+ à l’est, la Lobaye jusqu’à son confluent avec l’Etoua,

+ au sud, l’Etoua,

+ à l’ouest, la route Loko-Bagandou entre ses croisements avec l’Etoua et la Mabossé.

Cette forêt, depuis sa création, n’a jamais fait l’objet de mesures de gestion ou de protection
particulières ; incluse à plusieurs reprises dans des Permis Temporaires d'Exploitation (ex-
PTE 99), elle a fait l’objet de plusieurs passages en exploitation, jusqu’à l’exploitation récente
de sa partie sud, dit chantier d’Etoua, par la SCAD. L’agriculture est présente sur une large
frange près de l’axe Loko-Bagandou.

Une Réserve Forestière est mentionnée par les cartes IGN au sud-est du permis, appelée
Réserve Forestière de la Basse Lobaye, avec une superficie de 29 700 ha et définie comme
suit :

+ au nord, la Lobaye ;
+ à l’est la Mongo;
+ au sud la frontière de la république du Congo ;

+ à l’ouest, une ligne nord-sud qui arrive à la confluence de la rivière Akonga avec la
Lobaye.

À PARPAF Groupement CIRAD Forêt / FRM 19/140
3
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Les conditions d’exploitation forestière n’ont pas été clairement définies dans le texte de
classement et cette forêt a déjà été exploitée par la SCAD.

Dans les dernières versions du code forestier, il n’est toutefois fait mention ni des forêts

classées ni des réserves forestières quant au mode de gestion ou aux contraintes particulières
qu’elles impliquent.

À PARPAF Groupement CIRAD Forêt / FRM 20 / 140
3
SCAD

PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Carte 3 : Réserves et forêts classées sur le PEA ou à proximité

RESERVES FORESTIERES ET FORETS CLASSEES

og CLASSEE
LOLE

&

T CLASSEE

Le Pr.
RESER! ÎRESERVE

DE MAR E B, En

LA PARPAF Groupement CIRAD Forêt / FRM 21/140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.2. Milieu naturel

3.2.1. Géologie et pédologie

D’après les études de Boulvert (ORSTOM), le PEA 171 est situé sur le vieux socle du
Protérozoïque inférieur et Archéen, caractérisé par un complexe quartzo-schisteux, encore
appelée série de Bangui-Mbaïki-Boali.

Très globalement, les sols du bouclier centrafricain sont de type ferralitique remaniés,
modaux, rouges, parfois érodés (grande majorité de la partie centrale du permis).

Ils sont appauvris et décolorés lorsqu'ils reposent sur des alluvions et des colluvions des
grandes vallées du vieux socle (bande Est du permis).

Les sols sableux de l’étroite bande ouest du permis sont aussi appauvris, décolorés en surface
et reposent sur des grès ou des quartzites.

Les banquettes alluviales de la Bodingué sont des sols minéraux à hydromorphie permanente.

3.2.2. L’hydrographie

Le réseau hydrographique est très dense dans toute la partie centrale du permis ce qui
implique la réalisation nombreuse de ponts forestiers aussi bien sur les routes principales que
sur les routes secondaires.

Un pont en béton a été construit il y a une vingtaine d’années sur la Lobaye au sud du site de
Loko ; la circulation des grumiers y a été récemment interdite par la SCAD (notamment les
grumiers en provenance du Congo). Il est en très mauvais état, s’affaisse et son utilisation
durable pour le passage de grumiers n’est pas envisageable.

Il existe aussi un pont métallique en très bon état au niveau du village de Guélémanbé-Ibata à
45 km du pont en béton et un bac au niveau du village de Bagandou à 25 km du pont en

béton.

La Bodingué constitue la limite nord de l’UFP 3 et une partie de celle de l’UFP2. La Lobaye
traverse le permis et fait la limite entre l’'UFP 2 et l’'UFP 5.

LA PARPAF Groupement CIRAD Forêt / FRM 22/140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Carte 4 : Réseau hydrographique du PEA 171

RESEAU HYDROGRAPHIQUE DE LA SCAD \

LA PARPAF Groupement CIRAD Forêt / FRM 23 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.2.3. . Le climat

Le PEA 171 est entièrement situé dans la zone du climat guinéen forestier typique. Le nord du
permis se trouve en limite de la partie septentrionale de cette zone.

Le régime pluviométrique est caractérisé par l'alternance de deux saisons : une courte saison
sèche de novembre à février et une saison des pluies le reste de l'année ; le total des
précipitations s'élève à 1 600 mm par an, les mois les plus pluvieux étant les derniers mois,
c’est-à-dire juillet à octobre compris.

3.2.4. Formations végétales

Le PEA 171 est situé pour sa majeure partie en zone de forêt dense humide semi-caducifoliée
à Triplochiton scleroxylon (Ayous), Entandrophragma utile (Sipo), Khaya anthotheca
(Acajou), Pycnanthus angolensis (Tomba) et Aningeria altissima (Aningré). D'après Boulvert
(1986), la forêt sur socle précambrien est beaucoup plus secondarisée que la forêt sur grès de
Carnot du fait de la présence de nombreuses rivières proches les unes des autres (interfluves
de l'ordre de 2 km contre plus de 10 sur les grès de Carnot avec un faible nombre de cours
d'eau qui ne sont pas à sec durant les mois de décembre à mars, ce qui interdirait l'installation
de villages permanents). En 1964, Aubreville définissait la forêt de la Lobaye comme un cas
particulier de la zone septentrionale de la forêt guinéo-congolaise à Malvales et Ulmacées :
forêt dense semi-décidue à Ulmacées, Sterculiacées, Sapotacées et Méliacées, pauvre en
Légumineuses, contrairement à la zone maritime de la forêt guinéo-congolaise. De grands
arbres comme les Manilkara, Autranella, et Entandrophragma sont des témoins de l’ancienne
forêt primaire. Celle-ci est fortement secondarisée, une secondarisation ancienne puisque l’on
retrouve des espèces caractéristiques de cette secondarisation comme l’Ayous, dans l’étage
dominant, mais qu’on ne les retrouve pas en proportions équivalentes dans les étages
inférieurs.

Sur les sols sableux de l’étroite bande ouest du permis reposant sur des grès ou quartzites,

l’Ayous et l’Aningré disparaissent.

3.2.5. La faune

La faune est relativement peu abondante sur le PEA 171, hormis dans la zone sud-ouest qui
longe la frontière du Congo. Cela tient à l'ancienneté de l’occupation humaine sur les sites de
Loko et de Ndolobo, ainsi que par la proximité de Mbaïki et de Bangui.

Il n’existe pas de données sur des inventaires antérieurs faune sur la superficie du PEA.

Le chapitre 3.6 fait une synthèse des inventaires fauniques réalisés par les équipes
d’inventaire d'aménagement du PEA 171.

LA PARPAF Groupement CIRAD Forêt / FRM 24 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.3. Exploitation forestière

3.3.1. Historique de l’exploitation forestière dans le PEA 171

Le PEA 171 et, avant sa création, les différents PTE (permis temporaires d’exploitation) le
constituant, ont fait l’objet de plusieurs exploitations par les différentes sociétés forestières
qui s’y sont succédées.

L'exploitation de la zone est ancienne, et mises à part les UFP 2 et 3, encore bien conservées,
le reste du PEA a déjà fait l’objet de multiples passages en exploitation. Les différentes
sociétés qui se sont succédées sur les deux sites de Loko et Ndolobo ont pratiqué depuis les
années 50, et surtout à partir des années 70, une exploitation sélective des anciens PTE
constituant l’actuel PEA, ne s’intéressant principalement qu’au Sapelli.

Les exploitations antérieures à la SCAD

+. De 1950 à 1973, la SAFABOIS a exploité autour de Loko, soit dans l’UFP 1 (partie sud-
est du permis) et 4.

+ De 1967 à 1990, la SICA-LEROY, basée à Ndolobo a exploité très sélectivement la
majorité des permis constituant la partie centrale du PEA (UFP 5, 6 et 4).

+ De 1973 à 1984, les sociétés BDO et ROUGIER ont exploité les UFP 1,2 et 4.

Les exploitations par la SCAD

+ En 1984, la SCAD a exploité l’ex-PTE 148 (UFP 2) jusqu’à la rivière Soumalé, affluent
de la Bodingué, sur une superficie de 6 200 ha, et l’ex-PTE 99 (UFP 1) de 1984 à 1986
sur 10 325 ha et en 1989 sur 450 ha. L’ex-PTE 155 (U.F.P. 1) a été exploité sur 3 050 ha
en 1986 et 1987. L’ex-PTE 158 (U.F.P. 1) a été exploité de 1987 à 1989 sur 7 225 ha.

+ En 1992, l’exploitation est revenue dans l’ex-PTE 158 et en 1993 dans l’ex-PTE 99. Tous
ces PTE ont été fusionnés en 1996 pour constituer le PEA 171 objet du décret 96.074 du
7 mars 1996.

+ De mars 1996 à février 1998, le chantier d’Etoua (UFP 1) a été le premier chantier de la
SCAD en RCA. Il a été exploité une surface de 5 200 ha. En novembre 1997 jusqu’à
1998, l’exploitation a lieu dans l’UFP 4 aux chantiers dits de Bombolé (550 ha) et de
Toukoulou. Le reste de l’UFA est déclaré trop pauvre pour pouvoir continuer à y
exploiter, ou trop marécageux.

+ En 1998-99, l’exploitation a parcouru la partie Est de l’UFP 2 et l’'UFP 5 pour l’Aningré
seulement.

+ En 2000-01 l'exploitation était située au milieu de l’UFP 1, pour l’Aningré et les bois
divers, sur un chantier de 12 500 ha dit d’Ibengué.

+ L'exploitation sélective de l’Aningré a commencé en novembre 1997. A cette exploitation
s’est ajoutée celle du Lati en octobre 2000 : 8 pieds exploités pour 107 m° en novembre

LA PARPAF Groupement CIRAD Forêt / FRM 25 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

2000, les grumes ont été vendues à un acheteur Allemand pour essai, la suite de
l'exploitation est subordonnée à l’ouverture d’un marché pour cette essence. Le sciage du
Lati a également commencé en décembre 2000. Cette exploitation sélective « récupère »
au passage quelques bois divers, représentant environ 5 % du volume exploité par ce
passage.

Récapitulatif des surfaces déjà exploitées dans le PEA 171

L’essentiel du permis (70 à 80% de la superficie) a déjà fait l’objet d’au moins une
exploitation par les sociétés qui se sont succédées sur le site. Il en est de même pour la
nouvelle zone attribuée à l’est du PEA. Ces exploitations ont été jusqu’à présent très
sélectives, ne concernant qu’une douzaine d’essences, dont le Sapelli et l’Ayous représentent
près de 80% du volume exploité. Seul l’extrême-ouest du permis (l’'UFP3) n’a jamais fait
l’objet d’exploitation. Cette surface encore préservée représente 15 à 20 % de la superficie
totale du permis (50 000 ha environ). Dans le reste du permis, la majeure partie du territoire
est occupée par de la forêt secondaire adulte et de la forêt primaire perturbée, dont une
description fine du potentiel forestier sera donnée par la suite.

Le rapport d’inventaire donne une description plus précise de l’exploitation par UFP.

3.3.2. Historique de l’exploitation dans l’extension 179

Avant l’obtention de l’extension 179 en février 2004, la SCAD avait déjà exploité certaines
zones sous forme de permis spécial de coupe.

Les permis spéciaux de coupe sont délivrés par le Ministre chargé des Forêts aux sociétés
forestières et donne droit à l’exploitation d’un nombre limité de pieds sur une surface bien
délimitée du domaine de l’Etat. Dans la pratique, les sociétés forestières se chargent de la
prospection d’une zone et déposent une demande d’exploitation auprès du Ministère.

De décembre 1997 à avril 1998, la SCAD a exploité la coupe spéciale de SABE, située au
Nord-Est de M’baïki sur une superficie de 1 150 ha. IFB a également exploité la zone sud-est
de l’extension 179 de 2002 à 2003.

3.3.3. Historique de l’exploitation de la SCAD hors PEA

À partir de 1990 et jusqu’en 1995, l’exploitation de la SCAD s’est réalisée en presque totalité
au Congo. Cette exploitation était issue de la signature d’un protocole d’accord passé avec
l’Administration forestière congolaise en 1987 et était conditionnée ensuite par l’obtention
d’autorisations annuelles de coupe fixant la surface et le nombre de pieds à abattre.

Au total près de 48 000 ha ont été exploités sur un permis de 225 500 ha.

LA PARPAF Groupement CIRAD Forêt / FRM 26 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.4. Connaissance antérieure de la forêt : inventaire du PARN

Le Projet d'Aménagement des Ressources Naturelles a réalisé des inventaires botaniques sur
toute la zone forestière du sud-ouest et notamment sur la zone couverte par le PEA 171. Le
rapport d'inventaire présente une comparaison des résultats des inventaires du PARN et ceux
du PARPAF. La comparaison est cependant difficile car les critères d'inventaire étaient
différents, notamment pour les classes de qualité.

3.5. Synthèse des travaux de cartographie

En guise de rappel, la cartographie permet d’avoir une meilleure représentation de l’espace et
des ressources forestières. Tous les travaux ont été réalisés sur le permis à partir des fonds
topographiques IGN orthonormés (actualisés et corrigés) au 1 :200 000", des images
satellitales et des photos aériennes récentes au 1 :50 000". Le logiciel ArcView 3.2 est
utilisé pour la cartographie au PARPAF. Un Système d’Information Géographique a été
développé sous ce logiciel par le projet PARPAF et permet de gérer la base de données.

La cartographie a permis de localiser les assiettes de coupe provisoires sur le permis. Avant
les travaux de pré-inventaire, une pré-stratification à partir des images satellitales a permis de
définir les zones de pré inventaire basées sur une typologie simplifiée de la forêt. Cette pré-
stratification a été réalisée à Montpellier par FRM.

Les résultats du pré-inventaire ont permis au PARPAF de concevoir le plan de sondage
(Cf. Rapport d’inventaire) à partir duquel les opérations d’inventaire ont été réalisées.

En même temps que les travaux d’inventaire se poursuivaient, des cartes thématiques ont été
réalisées (rivière, route, pédologie) en combinant l’utilisation des images satellitales et cartes
IGN. Ces données ont été complétées par des données de stratification réalisée à partir des
photos aériennes récentes. La photo-interprétation a été réalisée par stéréoscopie ; au total,
178 photos ont été interprétées.

Après les travaux d’inventaire, des cartes de répartition de la ressource ont été produites grâce
à une combinaison du Système d’Informations Géographiques (SIG) et du logiciel de saisie
inventaire qui possède une interface avec ce SIG. Cette interface a permis de transférer vers le
logiciel de cartographie toutes les informations utiles géoréférencées pendant les inventaires.

LA PARPAF Groupement CIRAD Forêt / FRM 27 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Les références des images et fonds topographiques utilisées sont ainsi présentées dans le
tableau suivant :

Tableau 3 : Sources de données cartographiques

SOURCES DE DONNEES REFERENCES

MOUNGOUMBA, Feuille NA 34-XIX
MBAÏKI, Feuille NA 33-XXIV
NOLA, Feuille NA 33 — XIII

BODA, Feuille NB 33 VI

Fonds topographiques (4)

Landsat7,
Images satellitales TM 181-57 et 181-58 de Mars 2000
182-57 et 182-58 de Nov 1999

Photo aériennes 181 photos de 2002

3.6. Synthèse des résultats de l’inventaire d’aménagement

Les résultats complets d’inventaire d’aménagement sur le bois d’œuvre et sur la biodiversité
sont produits dans un rapport spécifique (rapport d’inventaire d'aménagement du PEA 171).
Ce chapitre ne présente que sur la synthèse de ce rapport d’inventaire.

3.6.1. Ressources en bois d’œuvre

Groupes d’essences

Les essences inventoriées sont réparties en 5 groupes selon leur potentialité technologique et
commerciale. Les 3 premiers groupes sont divisés en sous groupes homogènes.

Tableau 4 : Groupes d'essences

Essences couramment Groupe la Production dominante
Groupe 1 ue — ZT
exploitées Groupe 1b Exploitation régulière
Essences exploitées Groupe 2a Sciage occasionnel
Groupe 2 : re
occasionnellement Groupe 2b Spécial
Essences à potentiel Groupe3a  |Sciage potentiel
Groupe 3 : — e
technologique Groupe 3b Déroulage potentiel
Groupe 4 Divers
Groupe 5 Divers non déterminés

LA PARPAF Groupement CIRAD Forêt / FRM 28 / 140
se)

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

La liste d’essences retenues dans chaque groupe est donnée en Annexe 5. Le groupe 2b est
composé de deux essences dont l’exploitation est spécifique : le Mukulungu, qui est exploité
pour la construction de ponts sur les routes du PEA et l’Ebène dont l’exploitation est
épisodique, selon les commandes.

Effectifs et volumes bruts

Tous les volumes présentés dans le présent Plan d’ Aménagement sont des volumes bruts. Les
volumes bruts sont obtenus à partir des diamètres mesurés en forêt et de l’application du tarif
de cubage spécifique à chaque essence. A partir de ces volumes bruts on peut estimer des
volumes nets qui correspondent aux volumes réellement commercialisés ou prêts à
l’utilisation en scierie. Le passage du volume brut au volume net se fait par l’application d’un
coefficient de récolement.

+ Coefficient de récolement : proportion du volume fût sur pied (volume brut) qui est
effectivement transformé ou commercialisé. C’est le produit des coefficients de
prélèvement et de commercialisation.

+ Coefficient de prélèvement : proportion du volume des tiges de diamètre supérieur au
DME dont la qualité justifie l’abattage pour la commercialisation ou la transformation.

+ Coefficient de commercialisation : proportion du volume fût abattu qui est effectivement
commercialisé ou transformé.

Les DME sont les Diamètres Minimum d’Exploitabilité imposés dans la législation
centrafricaine applicables à l’ensemble de la forêt centrafricaine. Les diamètres minimum sont
revus lors des calculs des taux de reconstitution (voir la suite du rapport), de façon à mettre en
place les conditions de la durabilité de l’exploitation forestière sur le permis forestier
aménagé.

Une première approche des volumes nets sera faite à l'occasion du chapitre 9, Bilan
économique et financier, sur la base d'hypothèses de travail qui seront validées avec le suivi
des premiers inventaires d'exploitation améliorés et qui vont évoluer selon les pratiques
d'exploitation de l'entreprise (réduction des pertes, accès à de nouveaux marchés...)

LA PARPAF Groupement CIRAD Forêt / FRM 29 / 140
se)
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 5 : Effectifs et volumes bruts par hectare, toutes strates confondues, toutes qualités
confondues, pour le groupe d’essence 1

EFFECTIFS BRUTS / HA VOLUME BRUT/HA  |[MoyENNE]
NOM PILOTE DME (CM) : PAR FUT
mur Pen our ann [Pt
Production dominante
JAyous 50 1,294 | +0,05 4,25 15,617 | +0,71 4,55 12,07
Sapelli 80 0,355 | +0,02 5,55 4,824 | +0,29 6,11 13,59
Total 1a 1,649 | +0,06] 3,5 |20,441 | +0,76 | 3,7 12,40
Exploitation régulière]
JAcajou grdes folioles 80 0,033 | +0,01 16,9 0,369 | +0,07 | 18,7 11,18
[Acajou blanc 80 0,001 | +0,00 83,3 0,011 | +0,01 85,5 11,00
JAko 70 0,099 | +0,01 10 0,963 | +0,11 11,7 9,73
[Aningré 70 0,096 | +0,01 10,1 0,779 | +0,08 10,9 8,11
Bilinga 60 0,027 | +0,00 18,2 0,131 | +0,03 20,7 4,85
Bossé clair 70 0,011 | +0,00 28,2 0,109 | +0,04 32,7 9,91
Dibétou 80 0,037 | +0,01 16 0,554 | +0,10 17,4 14,97
Doussié pachyloba 80 0,009 | +0,00 32,1 0,095 | +0,03 33,6 10,56
Eyong 60 0,226 | +0,01 | 6,6 153 |+0,11 | 7,3 6,77
Fraké 60 0,681 | +0,03 4,7 5,715 | +0,29 5,1 8,39
roko 70 0,086 | +0,01 10,7 0,926 | +0,11 12 10,77
Kossipo 80 0,078 | +0,01 10,9 1,36 +0,18 12,9 17,44
Lati 70 0,099 | +0,01 9,6 0,687 | +0,07 10,4 6,94
Longhi blanc 50 0,182 | +0,01 7,8 0,979 | +0,09 8,7 5,38
Longhi rouge 50 0,211 | +0,02 7,3 1,116 | +0,10 8,8 5,29
Mambodé 70 0,056 | +0,01 12,9 0,684 | +0,10 13,9 12,21
Padouk rouge 60 0,192 | +0,01 7 1,229 | +0,09 7,7 6,40
Pao rosa 70 0,003 | +0,00 54,5 0,016 | +0,01 | 59,56 5,33
Sipo 80 0,026 | +0,00 18,8 0,525 | +0,11 21,7 20,19
Tchitola 80 0,205 | +0,01 7,3 3,176 | +0,25 7,9 15,49
Tiama 80 0,103 | +0,01 9,4 1,161 | +0,12 10,3 11,27
Total 1b 2,46 | +0,05] 2,1 122,114) +0,55 | 2,51 8,99
TOTAL 1A +1B 4,111 | +0,08 | 1,9 |42,555| +0,94] 2,2 10,35
30 / 140

LA PARPAF Groupement CIRAD Forêt / FRM
si)

SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 6 : Effectifs et volumes bruts par hectare, toutes strates confondues, toutes qualités
confondues, pour les groupes d’essences 2 et 3

NouPnLo DME EFFECTIFS BRUTS / HA VOLUME BRUT/ HA MoYENNE
NOM PILOTE EUR|ERREUR) ERREUR [ERREUR] PAR EUT
(an zDME ROLL (%) zDME ABSOLUE|  (%) (n°
Sciage occasionnel
Fromager 70 0,104 | +0,01 9,7 1,138 | +0,13 11,1 10,9
[Tali 80 0,137 | +0,01 8,3 1,373 | +0,12 8,8 10,0
Total 0,241 | +0,02 | 6,3 2,511 | +0,18 7 10,4
Spécial
Ebène vrai 40 0,328 | +0,02 5,8 0,724 | +0,05 7 2,2
Mukulungu 80 0,131 | +0,01 8,5 2,8 + 0,28 9,9 21,4
Total| 0,459 | +0,02 | 4,8 | 3,524 | +0,28 8 7,7
Sciage potentiel
[Abura 80 0,002 | +0,00 75,2 0,02 + 0,02 78,9 10,0
[Angeuk 50 0,171 | +0,01 7,5 0,768 | +0,06 8,4 4,5
[Azobé 70 0,071 | +0,01 13,3 0,753 | +0,11 14,2 10,6
Bossé foncé 70 0,003 | +0,00 54,1 0,025 | +0,02 60,5 8,3
Bubinga 60 0,055 | +0,01 21,7 2,554 | +0,56 22,1 46,4
Dabéma 80 0,14 +0,01 8,3 1,872 | +0,17 8,9 13,4
Diana 70 0,038 | +0,01 16,3 0,179 | +0,03 17,3 4,7
Difou 50 0,039 | +0,01 16,1 0,127 | +0,03 20 3,3
Doussié rouge 80 0,002 | +0,00 75,2 0,014 | +0,01 77,7 7,0
Essia 70 0,587 | +0,03 4,3 4,796 | +0,23 4,7 8,2
Etimoé 70 0,105 | +0,01 9,7 1,319 | +0,14 10,5 12,6
Eyoum 70 0,026 | +0,01 20,2 0,184 | +0,04 22 7,1
atandza 90 0,03 +0,01 17 0,286 | +0,05 17,9 9,5
Kotibé 70 0,018 | +0,00 21,9 0,102 | +0,02 24,1 5,7
Kotibé parallèle 60 0,046 | +0,01 14,3 0,275 | +0,05 16,6 6,0
Manilkara 60 1,151 | +0,04 3,9 5,312 | +0,22 4,2 4,6
Niové 50 0,612 | +0,03 4,5 2,505 | +0,12 4,91 4,1
Oboto 60 0,07 +0,01 11,7 0,347 | +0,05 13,3 5,0
TOTAL 3,169 | +0,06 | 2,059 | 21,435 | +0,71 | 3,323 6,8
Déroulage potentiel
[Aiélé 60 0,039 | +0,01 14,9 0,428 | +0,08 18,5 11,0
[Ekouné 70 0,011 | +0,00 28 0,064 | +0,02 38 5,8
[Emien 70 0,123 | +0,01 8.8 0,764 | +0,07 9,4 6,2
Essessang 70 0,367 | +0,02 5,7 2,575 | +0,16 6,2 7,0
Homba 80 0,107 | +0,01 9,8 0,699 | +0,07 10,1 6,5
Kapokier 70 0,017 | +0,00 23 0,165 | +0,04 25,5 9,7
Koto 70 0,016 | +0,00 27,1 0,16 + 0,04 28 10,0
Limbali 90 0,040 | +0,02 38,9 0,367 | +0,14 39,4 9,2
Ohia 70 0,430 | +0,02 5,4 3,151 | +0,18 5,7 7,3
Ohia parallèle 70 0,087 | +0,01 11,3 0,601 | +0,07 11,7 6,9
Olon/Bongo 50 0,057 | +0,01 12,8 0,201 | +0,03 15,8 3,5
Onzabili 60 0,032 | +0,01 16,7 0,167 | +0,03 19,1 5,2
TOTAL 1,326 | +0,04 | 3,111 | 9,342 | +0,33 | 3,488 7,0
31/140

LA PARPAF Groupement CIRAD Forêt / FRM
se)

SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 7 : Effectifs et volumes bruts par hectare, toutes strates confondues, toutes qualités
confondues, pour le groupe d’essences « Divers »

EFFECTIFS BRUTS/ HA VOLUME BRUT/HA MoYEne|
NOM PILOTE DME (CM) D> ERREUR | ERREUR D> ERREUR | ERREUR | PAR Eur
DME |ABSOLUE| (%) DME [JABSOLUE| (%) mn
Divers

[Avodiré 70 0,0002 | +0,00 | 204,2 0,001 | +0,00 | 204,2 5,00
Bakoko 50 0,019 | +0,00 22,6 0,063 | +0,02 28 3,32
Bodioa 70 0,052 | +0,01 13,4 0,432 | +0,06 14,3 8,31
Ebiara edea 60 0,001 | +0,00 91,3 0,011 | +0,01 100,1 11,00
Eveuss 70 0,086 | +0,01 10,6 0,658 | +0,08 11,7 7,65
Kékélé 70 0,003 | +0,00 56,6 0,027 | +0,02 60,7 9,00
Kodabéma 60 0,073 | +0,01 12,4 0,435 | +0,06 13,9 5,96
Mubala 70 0,1 +0,01 9,84 0,582 | +0,06 10,6 5,82
Mutondo 70 0,004 | +0,00 45,6 0,027 | +0,01 51,7 6,75
INgoula 70 0,023 | +0,00 20,2 0,392 | +0,09 23,2 17,04
Padouk blanc 60 0,013 | +0,00 28,4 0,076 | +0,02 31,9 5,85
Parasolier 70 0,099 | +0,01 10,5 0,462 | +0,05 11,8 4,67
Sougué grandes feuilles 60 0,012 | +0,00 | 27,7 0,111 | +0,03 | 31,5 9,25
Tali yaoundé 70 0,035 | +0,01 16 0,358 | +0,06 17,8 10,23
Wamba 70 0,06 + 0,01 12,5 0,568 | +0,08 13,5 9,47
Wamba foncé 60 0,001 | +0,00 83,3 0,007 | +0,01 88,7 7,00

TOTAL 0,581 | +0,02 | 4,1 4,211 | +0,20 | 4,811 | 7,25

32 / 140

LA PARPAF Groupement CIRAD Forêt / FRM
se)

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Volume par hectare

F

$

0 m__ D M a Î alantet a [1

D LS SO EE SC À LE
SAONE ER
$

Figure 1 : Volume par hectare supérieur au DME des essences du groupe 1

La Figure 1 montre l’importance relative, en volume par hectare, de chaque essence du
groupe 1. On remarque que le volume d’Ayous est beaucoup plus important que les autres
essences. Le Tchitola, le Sapelli et le Fraké se démarquent également du reste des essences
avec des volumes de 3 à 5 m° par hectare. Les autres représentent des volumes d’environ 1 m°
par hectare mais certaines essences comme l’Acajou blanc, le Bilinga, le Bossé clair, le Pao
rosa et le Doussié pachyloba ont des volumes par hectare encore plus faibles, aux environs de
0,1 m°/ha ou moins.

LA PARPAF Groupement CIRAD Forêt / FRM 33 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Le groupe des divers non déterminés n’est pas représenté car il n’est guère réaliste de leur
attribuer un DME et donc de calculer le volume supérieur au DME.

Déroulage Divers (4) Production
potentiel (3b) 5% dominante (1a)
1% 24%

Sciage potentiel

(3a)
9
26% _. Essences
Spécial (2b) Sciage toujours
9
4% occasionnel (2a) exploitées (1b)
3% 27%

Figure 2 : Importance relative en volume par hectare supérieur au DME de chaque groupe
d’essences

La Figure 2 ci-dessus montre bien la part importante que représente le groupe 1 par rapport
aux autres groupes. Les tableaux précédents affichent un volume brut moyen de 42,5 m3 / ha
pour le groupe 1. Les deux essences Ayous et Sapelli représentent, en volume brut, presque la
moitié du groupe 1 sur un total de 23 essences.

Le PEA 171 offre donc un potentiel de production important avec le seul groupe 1,
correspondant aux essences couramment exploitées par la SCAD. De plus les histogrammes
des deux essences principales (Annexe 6) montrent des effectifs importants dans les classes
de diamètre inférieurs aux DME, ce qui veut dire que le potentiel sera maintenu sur du long
terme. Enfin les groupes 2 et 3 contiennent des essences dont les qualités technologiques sont
reconnues et qui sont susceptibles d’être exploitées par la SCAD dans le futur si leur valeur
venait à augmenter.

LA PARPAF Groupement CIRAD Forêt / FRM 34/ 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.6.2. Biodiversité

Toutes les 79 essences prévues lors du lancement des inventaires d'aménagement sont
présentes sur le PEA 171.

L’Ohia est l’espèce la plus abondante avec 9 % du total des effectifs tout diamètres
confondus. Ensuite vient le Parasolier avec 5,85 % et le Manilkara avec 5,59 %. Le détail des
différentes essences inventoriées avec leur fréquence est présentée dans le rapport
d’inventaire.

Les essences les plus rares sont le Tola, l’Avodiré, l’Assamela et le Zingana avec moins de
0,001 % des effectifs totaux.

Les essences « divers non déterminés » représentent 34,7 % des tiges comptées tous diamètres
confondus.

Si on ne considère que les effectifs de diamètre supérieur au DME, le Manilkara (9,5 %) est
l'espèce la plus abondante suivie de l’Ayous et du Fraké (DME administratif de l’Ayous =

50 cm).

Pour rappel, la carte des zones d’inventaire est présentée ici.

Carte 5 : Zones d'inventaire

ZONES D'INVENTAIRE

LA PARPAF Groupement CIRAD Forêt / FRM 35 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 8 : Nombre d’espèces rencontrées par zone au cours de l'inventaire

NOMBRE NOMBRE DE
ZONE D'ESPECES PLACETTES
RENCONTREES
1 79 3465
2 71 973
3 etZP4 76 2889
4 68 685
5 70 605
6 70 773

Le nombre d’espèces présentes est à peu près constant dans les différentes zones d’inventaire.
Plus la zone d’inventaire est grande, plus le nombre d’essences est proche de 79.

Les cartes de répartition par espèces permettent de diviser la superficie totale du PEA en deux
zones distinctes :

+ une zone plus riche, relativement, en bois blanc qui correspond aux zones d’inventaire 1,
2,4,5,6.

+ une zone où les bois blancs sont quasi absents que l’on pourrait appeler zone « bois
rouges ».

La zone « bois blancs » regroupe les essences suivantes :

+ Ayous,
+ Acajous,
+ Aningré,

+ Doussié pachyloba,

+  Eyong,
+ Fraké,
+ _Iroko,

+ Fromager.

La zone « bois rouges » regroupe les essences suivantes :

+ Sapelli, Ako,

+  Bilinga,

+ Bossé clair,
+ Dibétou,

+ Kosipo,

+. Lati,

LA PARPAF Groupement CIRAD Forêt / FRM 36 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

+  Longhis,
+. Mambodé,
+ Padouk rouge,

+ Pao Rosa,

+ Sipo,

+  Tchitola,
+  Tiama,

+ Tali.

3.6.3. Produits Forestiers Non Bois d’Oeuvre

Les résultats d’inventaire des PFNBO sont à considérer avec précaution car beaucoup de
produits, comme les chenilles, les fruits en général, les champignons sont saisonniers, et donc
pas nécessairement rencontrés lors du passage des équipes d’inventaire d’aménagement. Donc
ces produits peuvent être présents dans une zone même si les inventaires ne le montrent pas.
Les données et les cartes de répartition sont de ce fait, pour certains PENL au moins, biaisées.

Le Tableau 9 suivant présente le pourcentage de placettes où les différents produits forestiers
non ligneux sont présents par rapport au total des placettes.

Tableau 9 : Répartition des différents produits forestiers non ligneux par zone d’inventaire

ZONE D'INVENTAIRE
1 2 3 4 5 6

Amvout 0% 0% 0% 0% 0% 0%
Bananier, Manioc, Manguier, 0% 0% 0% 0% 0% 0%
Pamplemoussier

Champignons jaunes (Girolles) 6% 37% 10% 10% 13% 4%
Chenilles 1% 0% 0% 0% 1% 0%
Cola 2% 1% 0% 0% 7% 1%
Corrosol sauvage 0% 0% 2% 0% 1% 0%
Epinard sauvage 0% 0% 0% 0% 0% 0%
Escargot 2% 5% 3% 2%. 6% 4%
Gnetum 31% 53% 72% 33% 45% 46%
Igname sauvage 8% 14% 5% 10% 8% 10%
Longhi blanc 0% 0% 0% 0% 0% 0%
Mangues sauvages 0% 0% 0% 0% 0% 0%
Miel 0% 1% 3% 1% 2% 1%
Modiki / Ongo 0% 0% 0% 0% 0% 0%
Noix de Cola 0% 0% 0% 0% 0% 0%

LA PARPAF Groupement CIRAD Forêt / FRM 37 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

ZONE D'INVENTAIRE
1 2 3 4 5 6
Poivres 0% 0% 0% 0% 0% 0%
Rotin (Asperge) 9% 21% 28% 9% 22% 25%
Rotins (rouges) 2% 0% 0% 0% 0% 0%
Rotins (verts) 1% 3% 5% 5% 1% 2%
Termites 0% 1% 0% 2% 0% 0%

Le Gnetum (ou koko) est le produit le plus utilisé par la population pour la consommation et
pour la vente. Le Gnetum est une liane dont les feuilles sont couramment consommées en
sauce. Même si le tableau précédent indique une concentration dans la zone 3, la carte de
répartition (rapport d’inventaire) montre qu’il est présent sur tout le PEA.

3.6.4. Faune

La grande faune a fait l’objet de relevés lors de l’inventaire d'aménagement. La synthèse du
traitement des données est présentée ici.

D'une manière générale, seule la zone de l’extrême sud-ouest est encore relativement riche en
faune. Tout le reste du PEA est habité depuis fort longtemps ou traversé par de nombreuses
routes rurales ou forestières, et la présence humaine y est donc très importante. Le faune est
devenue très pauvre. Les cartes de répartition des principales espèces animales sont présentées
dans le rapport d’inventaire.

Le Tableau 10 présente le pourcentage du type d'observation par espèces.

Tableau 10 : Répartition des différents types d'observations par espèce

OBSERVATIONS
OBSERVATIONS INDIRECTES

DIRECTES
RESTES
ESPECE Vu ENTENDU |CROTTES NID PIEGE PISTE DE  SOUILLE TERRIER TRACE | TOTAL
REPAS
Buffle 0% 0% | 29% 0% 0% 0% 0% 0% 0% 71% | 100%
Céphalophe à | Go 0% | 25% 0% 0% 0% 0% 0% 0% 75% | 100%
dos jaune
a 0% 0% | 23% 0% 0% 0% 0% 0% 0% 76% | 100%
Chevrotin | on 0% | 17% 0% 0% 0% 0% 0% 0% 83% | 100%
aquatique

Chimpanzé | 0% 19% 2% 0% 0% 0% 48% 0% 0% 31% | 100%
Eléphant 0% 0% 3% 0% 0% 0% 0% 0% 0% 97% | 100%
Gorille 6% 11% 0% 0% 0% 0% 22% 0% 6% 56% | 100%
Hylochère 0% 0% 0% 0% 0% 0% 0% 0% 0% 0% | 100%
Oryctérope 0% 0% 0% 0% 0% 0% 0% 0% 86% 14% | 100%
Pangolin 0% 0% 0% 0% 0% 0% 0% 0% 0% 100% | 100%

LA PARPAF Groupement CIRAD Forêt / FRM 38 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

OBSERVATIONS
OBSERVATIONS INDIRECTES

DIRECTES
RESTES

ESPECE VU ENTENDU |CROTTES NID PIEGE PISTE DE  SOUILLE TERRIER TRACE | TOTAL
REPAS

Pangolin géant) 1% 0% 0% 0% 0% 0% 42% 0% 1% 55% | 100%
Panthère 0% 0% 0% 0% 0% 0% 0% 0% 0% 100%) 100%
Petits Primates] 35% 65% 0%. 0% 0% 0% 0% 0% 0% 0% | 100%
Potamochère | 0% 0% 1% 0% 0% 0% 1% 0% 0% 98% | 100%
Sitatunga 0% 1% 12% 0% 0% 4% 0% 11% 0% 72% | 100%
Total 2% 1% 16% 0% 0% 0% 1% 0% 11% 68% | 100%
Chasse 43% 14% 0% 0% 2% 0% 0% 0% 0% 40% | 100%

Le pourcentage des observations directes est très faible. Seuls les singes sont entendus ou vus.
Les observations directes portent beaucoup plus loin que les observations indirectes qui ne se
font qu’à quelques mètres du layon voire moins. Cette remarque est d’autant plus vrai pour les
singes qui sont très bruyants et qui sont régulièrement dans la cimes des arbres et donc
visibles de plus loin.

Les observations indirectes les plus courantes sont les crottes, les restes de repas et les traces.

La présence des Céphalophes est remarquée principalement par les crottes ou les traces. Les
Céphalophes rouges sont encore présents sur la presque totalité du PEA.

Les grands singes, Chimpanzés et Gorilles sont remarqués en plus des observations directes
par les restes de repas, facilement identifiables sur le terrain. Ils sont présents uniquement
dans la zone du sud-ouest.

L’Eléphant, observé indirectement par ses traces, n’est présent que dans la zone sud-ouest
ainsi que la panthère.

L'observation de terrier peut indiquer la présence d’Oryctérope ou de Pangolin géant. La
distinction entre les deux n’est cependant pas aisée.

En ce qui concerne la chasse, le tableau précédent montre une importante proportion
d’observations directes. En effet, les coups de fusil s’entendent de très loin et les chasseurs,
contrairement aux animaux ne fuient pas à l’approche des prospecteurs. Du fait de la présence
humaine importante sur tout le PEA, la chasse y est également beaucoup pratiquée. La seule
zone où la chasse est moins importante est l'extrême sud-ouest, protégée par la distance trop
importante par rapport à la première route. Par contre la zone située dans un rayon de
quelques kilomètres autour de l'extrémité de cette route du sud ouest est soumise à une très
forte pression de la chasse dont le front avance très certainement vers les zones plus reculées à
l'ouest et encore riches en faune.

LA PARPAF Groupement CIRAD Forêt / FRM 39 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

3.6.5. Régénération

Les cartes de répartition de la régénération des principales espèces sont présentées dans le
rapport d'inventaire.

Le pourcentage de placettes où une espèce donnée est présente a été calculé, toutes placettes
et toutes zones confondues. Mais la différence d’historique et de pédologie des différentes
zones du PEA rend cette comparaison peu significative. On peut cependant noter la bonne
régénération du Sapelli et du Kosipo sur tout le permis.

L’Aningré est également assez présent, concentré sur la partie Nord et Est du permis (il est
absent des forêts sur grès de Carnot).

L’Ayous est peu présent (lui aussi absent des forêts sur grès de Carnot) malgré sa richesse
dans les tiges adultes.

On peut voir que le Bossé Clair, présente beaucoup de régénération alors qu'il est relativement
rare dans le peuplement adulte.

Le Tableau 11 présente les résultats des relevés complémentaires concernant la régénération
basse, pour les essences principalement notées par les compteurs. Pour les autres essences, il
faut plutôt se référer aux structures des populations d’arbres (cf. histogrammes présentés dans
le rapport d’Inventaire) dans les petites classes de diamètre pour juger de leur régénération.

Tableau 11 : Pourcentage de placettes où une espèce donnée est présente en ce qui
concerne la régénération

POURCENTAGE POURCENTAGE
DE PLACETTES DE PLACETTES
ESSENCES OU L’ESPECE ESSENCES OU L’ESPECE

EST PRESENTE EST PRESENTE
Aningré 26% Dibétou 6%
Ayous 6% Fraké 5%
Azobé 10% Kosipo 23%
Bossé clair 13% Sapelli 38%
Bossé foncé 8% Tiama 16%

LA PARPAF Groupement CIRAD Forêt / FRM 40 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

4. PRESENTATION DE LA SCAD

4.1. Profil de l’entreprise

La SCAD (Société Centrafricaine d’Agriculture et de Déroulage) est une société anonyme au
capital de 700 millions de FC£a, créée en 1972. Son siège social est à Bangui. Elle fait partie
du groupe KAMACH, constitué d’une quinzaine de sociétés (secteurs d’activités divers :
froid, électricité, climatisation — téléphonie, électromécanique — menuiserie industrielle —
mécanique — mercerie — papeterie — vente — immobilier). Pour ses importations de matériel, la
SCAD passe uniquement par la société DAMECA, société du groupe.

Sur le site de Loko, la SCAD a repris les activités forestières et industrielles de ROUGIER en
1984 puis a racheté la scierie de Ndolobo en 1992.

La SCAD a été la première société en Centrafrique à signer la convention provisoire
d’aménagement en juin 2001. En plus d’acquérir un outil de gestion, la SCAD souhaite, avec
le Plan d’ Aménagement, se diriger vers la certification.

4.2. Exploitation pratiquée

4.2.1. Assiettes de coupe

La zone exploitable, ou assiette de coupe provisoire, pendant la convention provisoire
d’aménagement-exploitation concerne un huitième de la surface utile du PEA soit 296 306 ha
(superficie utile du PEA lors de la signature de la convention provisoire) divisée par 8 donc
37 000 ha (Années 2001-2004).

Après accord avec la SCAD pour qui l’Aningré représente une part importante des recettes
«export » et qui doit être vendu par lots suffisamment importants pour être attractifs d’un point de
vue commercial, il a été décidé de ne pas limiter l’exploitation de cette essence à des assiettes de
coupe provisoires mais de l'autoriser sur tout le PEA durant la convention provisoire. L'objectif
de cette mesure est aussi de rechercher les conditions du financement du présent aménagement
par le surplus de gains qu'elle dégage. Par contre, les autres essences sont prélevées sur la seule
assiette de coupe provisoire, pendant les trois ans de la convention provisoire. Le détail du
dispositif d’exploitation de la zone exploitable pendant les 3 années de la convention provisoire
(Années 2001-2004). est le suivant :

Pour les bois divers

Le chantier « lointain » : la SCAD désirait exploiter une superficie dans l’'UFP2, déjà en
partie prospectée ; ce chantier lointain, de 28 567 ha, doit pouvoir fonctionner 7 mois par an
pendant la saison sèche.

Le chantier “proche” : la SCAD désirait également disposer d’une superficie de 8000 ha
quand les pluies se font plus abondantes (mois de juin-juillet donc petite surface).

LA PARPAF Groupement CIRAD Forêt / FRM 41/140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Pour l’Aningré

L’Aningré pourra être exploité au dessus du DME sur tout le PEA durant la convention
provisoire.

LA PARPAF Groupement CIRAD Forêt / FRM 42 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Carte 6 : Assiettes de coupe provisoires de la SCAD

LES ASSIETTES DE COUPE PROVISOIRES DE LA SCAD N

= Line de pes Sent

Echale :1 400000 Ü mn 0 Here

Lu PARPAF Groupement CIRAD Forêt / FRM 43 / 140
ile
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

4.2.2. Production

Quelques chiffres
L’essence la plus couramment exploitée est l’Ayous, suivie par l’Aningré et le Sapelli.
En 2003, la société a déclaré des volumes roulés jusqu’en novembre 2003, comme le

demandait la loi. A partir de décembre 2003, au respect de la loi des finances, les volumes
déclarés concernent les volumes abattus.

Il a été difficile de retrouver la base des données avant 2003, car elle a été pillée durant les
évènements politiques de mars 3003.

Tableau 12 : Volumes roulés en 2003

ESSENCES VOLUMES ROULES
(m')
Aningré 8553
Autres 75 553
TOTAL 84 106
Tableau 13 : Volumes abattus en 2004
ESSENCES VOLUMES ABATTUS
(m')
Acajou 90
Aiele 72
Ayous-samba 25 401
Azobe 0
Bahia — abura 0
Bilinga 5
Bosse 5
Dibetou — bibolo 625
Doussie -patchy 48
Ebene brut 0
Ebene — desaubiere 0
Frake — limba 0
Iroko 589
Kossipo 2937
Longhi - aniegre 12 075
Niove 7
Padouk 31

LA PARPAF Groupement CIRAD Forêt / FRM 44 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

ESSENCES VOLUMES ABATTUS
(m')

Sapelli 4 441
Sipo 584
Tiama 682
Tola 0
Wengue 0
Divers Bois Rouges 1209
Divers Bois Blancs 938

TOTAL 48 502

4.2.3. Organisation des opérations en forêt

Organisation du personnel

Il existe en temps normal deux chefs de chantier, un pour le chantier « divers » et l’autre pour
l’Aningré. Ils dirigent chacun une équipe de prospection (deux pour l’Aningré), une équipe
d’abattage, et de débardage. L'équipe qui ouvre les routes principales est dirigée par un autre
cadre. L’organisation nouvelle de l’activité forestière sous aménagement va conduire à revoir
cette organisation (fin des chantiers itinérants d’Aningré).

Inventaires d’exploitation

Il existe trois équipes de prospection, deux pour l’Aningré et une pour les bois « divers ». Les
inventaires d’exploitation sont réalisés sur des blocs de 500 m sur 250 m. Les dix à douze
prospecteurs font un aller et un retour pour inventorier les 250 mètres de large des blocs. Des
jalons sont placés tous les cinquante mètres sur la longueur pour que les pointeurs puissent
bien se positionner. En plus des dix à douze prospecteurs, une équipe de cinq personnes se
charge du layonnage.

Le rythme de travail demandé est de cinq blocs par jour. Les fiches remplies lors de la
prospection seront également utilisées pour retrouver les bois lors de l’abattage et du
débardage.

Les fiches sont ensuite reportées manuellement au bureau sur une carte reprenant tous les
blocs de la zone avec les rivières et les routes.

La cartographie des zones inventoriées reste archaïque et il n’existe pas vraiment de vue
d’ensemble du permis. Il semble impossible de positionner avec exactitude toutes les zones
inventoriées en Aningré. L'utilisation du GPS reste très rare. Deux GPS ont été acquis en
2004 mais leur utilisation reste laborieuse.

LA PARPAF Groupement CIRAD Forêt / FRM 45/140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Abattage

Il existe trois équipes d’abattage pour les bois « divers » et deux pour l’Aningré. Chaque
équipe est constituée de :

+ l'abatteur,

+ 2 aides pour l’abatteur,

+ 1 cubeur,

+ 1 marqueur,

+ 1 tronçonneur,

+ 2 aides pour le tronçonneur ;

L’abatteur trouve l’arbre à abattre à l’aide de la fiche de prospection et des jalons sur le

terrain. Il abat l’arbre et passe au suivant. C’est le tronçonneur aidé du cubeur qui va décider
de la longueur de la bille. Après avoir été tronçonnée, elle est cubée et marquée.

Pour les bois « divers », chaque équipe est tenue d’abattre de quinze à dix-sept pieds par jour.
Le nombre de pieds abattus est moins élevé pour l’Aningré car les distances à parcourir sont
plus importantes et l’abattage est suspendu dès qu’il y a un peu de vent pour éviter les dégâts
d’exploitation.

Débusquage débardage

La méthode de débusquage et de débardage n’est pas la même pour le chantier « divers » que
pour l’Aningré.

Pour le bois « divers », la SCAD utilise un bull pour le débusquage et un (ou deux) skidder
528 pour le débardage. Ce dispositif peut être doublé lorsque les volumes de bois exploités
sont trop importants.

Le bull est conduit par une équipe de trois personnes, un conducteur, un aide et un chercheur
de pieds. Il a trois tâches principales à effectuer :

+ _l’ouverture des bretelles de sortie des bois,

+ l’ouverture des parc en forêt,

+ le débusquage proprement dit (faciliter le passage du skidder 528 jusqu’à la bille puis

faciliter l’attache avec le câble).

Lorsqu'il n’y a plus de route ou de parc à ouvrir, le bull peut débusquer jusqu’à 30 pieds par
jour. Les bretelles sont construites de façon à ce que les distances de débardage ne dépassent
pas 500 m (distance du pied de l’arbre au parc forêt).

Le skidder 528 est dirigé par une équipes de trois personnes, un conducteur, un aide et un
chercheur de pieds. Son travail est d’aller attacher une bille au pied des arbres et de la tirer

LA PARPAF Groupement CIRAD Forêt / FRM 46/ 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

jusqu’au parc forêt. Il peut faire jusqu’à 15 pieds par jour, c’est à dire environ 30 billes. Si
pour des problèmes mécaniques ou autre, un bull ou le skidder 528 est arrêté, le débusquage
et le débardage est effectué par une seule machine, même si généralement, le débusquage est
évité avec le skidder 528.

Pour le chantier « Aningré » la technique n’est pas exactement la même. En effet, le mot
d’ordre pour l’Aningré est « abattu, débardé, roulé le même jour ». Ce bois est facilement
attaqué et la SCAD préfère amener le bois le plus rapidement possible sur le parc usine pour
éviter qu’il soit dérobé en forêt. Il est ensuite envoyé à l’exportation le plus rapidement
possible.

Le chantier Aningré dispose également d’un bull et d’un skidder 528 mais le bull n’est utilisé
que pour la route. Les pieds d’Aningré sont beaucoup plus dispersés que les bois « divers »,
les voies d'évacuation des bois doivent donc être plus importantes et demandent l’utilisation
du bull à temps complet. Le skidder 528 effectue le débusquage et le débardage
simultanément. L’équipe de chercheurs de pieds qui lui est attribué est composé de trois ou
quatre personnes.

Dix à quinze pieds sont abattus, débardés et roulés par jour.

Transport des bois

Sur le parc forêt, les bois sont cubés et tronçonnés si nécessaire. Six personnes travaillent sur
chaque parc en activité, un cubeur et un tronçonneur avec leurs aides respectifs, un
conducteur pour le chargeur et son aide.

La SCAD dispose d’un chargeur sur le chantier « divers » et d’un autre sur le chantier
« Aningré ».

L'objectif pour le roulage est de 250 mètres cubes par jour. Cinq grumiers sont mobilisés et
effectuent de deux à trois rotations par jour. Quarante à quarante cinq mètres cubes sont
chargés par grumier avec du bois blanc. Pour du bois rouge, le chargement ne dépasse pas
trente mètres cubes.

Les grumiers déposent généralement le bois sur le parc usine de Loko mais lorsqu’il manque
du bois à N’Dolobo, les grumiers y roulent directement. Un autre grumier est spécialement
affecté au transport des bois du parc de Loko vers N’Dolobo pour alimenter l’usine. Dans le
sens contraire, ce grumier ramène des déchets pour alimenter les chaudières de Loko.

Ouverture des routes

Une équipe de trente personnes est spécialement affectée à l’ouverture des « grandes routes »
ou voies principales d'évacuation. Un bull, une niveleuse, un compacteur, un godet et deux

LA PARPAF Groupement CIRAD Forêt / FRM 47/140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

bennes y sont affectés. Les voies principales sont régulièrement latéritées. Les carrières de
latérites semblent suffisamment régulières. Environ 1,3 km de route sont rénovées par jour.

4.3. L’outil industriel

A l’intérieur du PEA, la SCAD dispose de deux sites industriels distants de 40 km et situés
l’un à Loko, l’autre à Ndolobo :

+ Le site de Loko, installé par la SAFA, date des années 50 : une scierie constituait
l'essentiel de l’outil industriel. Ce site a subi de gros investissements en 1974, au moment
de la venue de la BDO. La scierie a été améliorée, et une usine de déroulage a été installée
sur le site. Le site dispose également d’une chaudière. Elle est alimentée par les déchets de
bois et fournissent l’électricité pour l’usine et la scierie. La SCAD a racheté l’ensemble en
1984.

+ Le site de Ndolobo, situé à une quarantaine de kilomètres au nord-ouest du précédent, est
constitué d’une scierie dont l’installation date de 1967. Cette scierie a été rachetée par la
SCAD en 1992. La SONETRA, du groupe LANDWOOD, avait repris les activités de
SICA-LEROY en 1990 et occupé le site jusqu’en 1992.

4.3.1. Le site de Loko
La scierie

La scierie de Loko emploie 65 personnes. Installée dans les années 50 par la SAFA, cette
scierie a subi de gros investissements en 1974 au moment de l’installation de l’usine de
déroulage par BDO. Elle comprend une scie de tête, une DANCKAERT datant de 1965 avec
chariot aller-retour. Une scie DOLMAR, devant servir à équarrir les grosses billes, a été
repositionnée en amont de la scie de tête.

En 2003, la SCAD a installé une RENNEPONT qui a les fonctions de scie de tête et de
reprise pour les petits diamètres.

L'unité industrielle comprend aussi une scie de reprise BRENTA I avec chariot aller-retour,
une dédoubleuse BRENTA IL, une déligneuse BRENT A et un petit dédoubleur BRENTA.

La scierie dispose d’un banc d’affûtage et de planage des lames de scie.

Les déchets de scierie sont coupés en petites longueurs pour alimenter les chaudières, alors que
les sciures sont évacuées à l’aide de deux aspirateurs au bord de la Lobaye où elles sont brûlées.

Les colis sont stockés en plein air, faute de hangar de stockage.
La capacité de la scierie de Loko est 20 à 25 000 m° de grumes par an. La production

journalière se situe autour de 45 m° de sciages. Les rendements matière varient entre 40 et
50 %, un peu meilleurs pour l’Ayous que pour le Sapelli.

LA PARPAF Groupement CIRAD Forêt / FRM 48 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Evolution de la production de la scierie de Loko

12000

10000

8000

— Bois blancs
6000

Bois rouges
x — Total

4000

2000 =\7

1995 1996 1997 1998 1999 2000 2001 2002 2003
années

volume (m3)

Figure 3 : Production annuelle en mètres cube de bois sciés à Loko

La production annuelle de bois sciés est très irrégulière d’une année à l’autre. On peut
toutefois avancer une production annuelle moyenne d’environ 9000 mètres cubes de bois
sciés. La production en bois blancs est toujours plus élevée que celle du bois rouge.

essences utilisées en sciage 2002
Dibetou_ Tchitola  Mukulungu

Kossipo 0,2% 0,6% 1,4%
71% Autres
Tiama © 28%

7,2%

Acajous
77%
Doussié
01% Ayous
l 54,3%
Sipo
9
2,6% Sapelli
15,9%

Figure 4 : Pourcentage des essences utilisées

LA PARPAF Groupement CIRAD Forêt / FRM 49 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

L’essence utilisée majoritairement est l’Ayous, suivie par le Sapelli. Les autres essences sont
sciées à la commande. Leur proportion varie beaucoup d’un mois à l’autre.

Tableau 14 : Rendements matière de la scierie de Loko en 2002

MOIS JANV-02 | FEVR-02 |MARS-02} AVR-02 | MAI-02 | JuIN-02
Volume bois [entrés 1067| 2535] 1692) 1716] 1895] 1847
sciés 563| 1124 714 727 785 754
rendements 52,8%| 44,3%| 42,2%| 42,4%| 41,4%| 40,8%
MOIS JuIL-02 | AOUT-02 | SEPT-02 | OCT-02 | NOv-02 | DEC-02
Volume bois [entrés 1511] 2050] 1658) 1876| 2688] 1787
sciés 612] 962 722 851] 1351 886
rendements 40,5% 46,9%|[ 43,5%] 45,4%] 50,3%| 49,6%

Le rendement moyen sur l’année 2002 est de 45%. Le rendement plus élevé du mois de
janvier est du au fait que seul l’Ayous a été scié durant ce mois. Ces données sont données à
titre indicatif. Elles proviennent de l'étude en cours de Florian Terrière intitulée :
Monographies par usines.

L'usine de déroulage et de fabrication de contreplaqués de Loko

L'usine de déroulage de Loko emploie 89 personnes ; elle a été installée en 1974 et comprend
une dérouleuse de marque allemande (KLÜCKNER-MOELLER) ainsi que toute la chaîne
nécessaire à la fabrication de panneaux de contreplaqués. La dérouleuse peut prendre des
billons de 2,65 m de long.

Les principales essences déroulées sont l’Ayous et le Sapelli. D’autres essences sont
déroulées comme l’Eyong, l’Ako, l’Acajou, le Tchitola, l’Aningré ou le Fromager.

La destination des panneaux de contreplaqués (2,50 m x 1,22 m) est principalement locale
(84%). L’épaisseur des panneaux varie de 4 mm à 25 mm, les panneaux de 4 mm d’épaisseur
représentant la plus grosse part de la production.

Les cœurs de déroulage, ainsi que les produits du désaubiérage des billes sont récupérés pour
approvisionner les chaudières.

L'usine peut produire jusqu’à 25 m° de feuilles de contreplaqués par jour. La moyenne
journalière actuelle est comprise entre 10 et 15 m°.

La capacité de transformation de l’usine de déroulage de Loko est d’environ 15 000 m° de

grumes par an pour une production de contreplaqués de 4000 m°. Les rendements en
panneaux finis sont de l’ordre de 30% et à vocation locale essentiellement.

LA PARPAF Groupement CIRAD Forêt / FRM 50 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

production de contreplaqués

300
250 - /\
2 200
È \
8 150 /
2
£ 100.
50 \7
0 EE
288888888882 s88s
> SL 9 SL % sg Sr so LS =
RÉSSRÉESSS RSS ÉéseEse
mois
Figure 5 : Evolution de la production de contreplaqué depuis deux ans
Tableau 15 : Rendements de l'usine de contreplaqué
VOLUME VOLUME RENDEMENT
DEROULE CONTREPLAQUE MATIERE
Janvier 2002 527 173 32,8%
Février 2002 679 208 30,6%
Mars 2002 444 173 39,0%
Avril 2002 515 157 30,5%
Mai 2002 393 148 37,7%
Juin 2002 903 312 34,6%
Juillet 2002 446 153 34,3%
Août 2002 641 189 29,5%
Septembre 2002 346 119 344%
Octobre 2002 512 173 33,8%
Novembre 2002
Décembre 2002 496 160 32,3%
Total 5902 1965 33,3%

LA PARPAF Groupement CIRAD Forêt / FRM 51/140
se)

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Le rendement moyen de l’usine de contreplaqué est de 33%.

4.3.2. La site de Ndolobo

La scierie de Ndolobo emploie 99 personnes ; installée dans les années 80 par la société
SICA-LEROY, elle a été rachetée par la SCAD en 1992 et comprend le matériel suivant :
deux scies de tête BRENTA 1800 et 1400 (de 1967), une scie BRENTA charrette rapide, une
scie BRENTA dédoubleuse, déligneuse ainsi que deux autres dédoubleurs BRENTA qui
permettent d’optimiser la production en fonction des largeurs et des épaisseurs commandées,
et enfin un BARDET MARQCOL qui permet de produire des petites épaisseurs pour les
moulures, frises, parquets, couvre-joint, plinthes.

Un banc d’affütage et de stélitage des lames de scie est présent sur le site.

Une machine à produire des frises Danckaert a été installée en 1988. Elle peut produire
jusqu’à 3 à 4000 m linéaires de frises par jour. La production actuelle se situe autour de
40 000 mètres linéaires de frises par mois. Les essences les plus utilisées sont l’Aningré, le
Sapelli et l’Ayous.

Les productions journalières peuvent atteindre plus de 60 m° de sciages, supérieurs de 15 m°
environ à celles de la scierie de Loko. Les rendements matière sont supérieurs à 50%.

La capacité de transformation de la scierie de Ndolobo est d’environ 35 000 m° de grumes par
an.

Les déchets de la scierie de Ndolobo sont évacués vers les chaudières de Loko : un camion

fait la navette entre Loko et Ndolobo en transportant à l’aller les coursons d’Aningré ou
d’autres essences devant être sciés à Ndolobo et au retour les déchets de Ndolobo vers Loko.

LA PARPAF Groupement CIRAD Forêt / FRM 52 / 140
se)
SCAD

PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

volume (m3)

Evolution de la production de la scierie de Dolobo

1992

1993 1994 1995 1996

1998 1999 2000 2001 2002 2003

années

Figure 6 : Production annuelle en mètres cubes de bois sciés

Bien que la capacité de la scierie de Ndolobo soit de beaucoup supérieure à celle de Loko, la
production moyenne n’est pas tellement plus élevée, 11 000 m° de bois sciés environ.

Tableau 16 : Rendements de la scierie de Ndolobo

VOLUME DEPART

VOLUME SCIE

RENDEMENT MATIERE

Janvier 2002 1998 1212 60,7%
Février 2002 1028 583 56,7%
Mars 2002 1092 647 59,3%
Avril 2002 1839 1603 87,2%
Mai 2002 2359 1695 71,9%
Juin 2002 2598 1795 69,1%
Juillet 2002 2256 1315 58,3%
Août 2002 2057 1278 62,1%
Septembre 2002 1523 863 56,7%
Octobre 2002 855 525 614%
Novembre 2002 236 97

Décembre 2002 2029 1149 56,6%
Total 19 872 12 765 642%

53/140

LA PARPAF Groupement CIRAD Forêt / FRM
ä

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Les rendements matière sont très élevés à Ndolobo, aux alentours de 64%. Ceci peut
s’expliquer par l’utilisation du Bardet Marqcol qui permet de produire des petites épaisseurs
et donc d’augmenter les rendements.

LA PARPAF Groupement CIRAD Forêt / FRM 54/140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

5. LE CONTEXTE SOCIO-ECONOMIQUE

L'étude socio-économique s’est déroulée en deux étapes. Elle a d’abord porté sur quinze
villages échantillons du PEA 171 en janvier 2004. Après l'attribution à la SCAD de
l’extension 179, un complément d’étude a eu lieu dans dix villages échantillon situés sur cette
nouvelle superficie.

5.1. Les populations présentes dans le PEA

5.1.1. Structure administrative et organisation territoriale

Le PEA 171 et son extension 179 se situent à l’intérieur des préfectures de la Lobaye et de la
Sangha-Mbaéré et coupent deux sous-préfectures M’Baïki et Bambio. Cette dernière n’étant
représentée que par un seul village, Londo.

Les 25 villages échantillons concernent sept communes. Tous les villages se situent le long
des routes.

Tableau 17 : Villages échantillonnés par commune, sous-préfecture et préfecture

PREFECTURE SOUS-PREFECTURE COMMUNES VILLAGES

SANGHA-MBAERE Bambio Bambio Londo

Bokoma

Bagandou

Kenga

Moboma Mouloukou

Goudy-Goudy

Ndolobo

Bollemba

Cadéga (Ganza)

Bongongo-ganza Kpidi-Gomo

Kpidi-pont

Zoméa

LOBAYE Mbaïki Balé-Loko Metté

Kaka

SCAD-centre

M'baïki Bonguélé-Botto

Belou 1

Bouchia

Mbata Mbata

Bangui-Bouchia

Bokanga

Bossamba

Pissa

Pissa Bongombé

Sabe

LA PARPAF Groupement CIRAD Forêt / FRM 55/140
se)

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

5.1.2. Données démographiques

Les données démographiques sont issues du Recensement Général des Populations et de
l’Habitation de 1988 et de 2003. Les données de 1988 sont ventilées par village et celles de
2003 par communes.

La population totale des villages du PEA était estimée à environ 70 000 personnes en 1988.
La population des communes qui couvrent le PEA est supérieure car certains villages de ces
communes sont à l’extérieur du PEA. En utilisant le taux de croissance de 1,34 % calculé à
partir des recensements des communes de 1988 et de 2003 et en faisant une projection sur 30
ans on arrive à une population totale du PEA d’environ 90000 personnes en 2003 et 170 000
personnes en 2033.

Le détail du nombre d’habitants par village est présenté en_ Annexe 7.1 dans un tableau et en
Annexe 7.2 sur la carte de la population et des infrastructures.
Tableau 18 : Estimation de la population en 1988, 2003 et 2033
: : ESTIMATION ESTIMATION
COMMUNES RGPH88 RGPH03 2018 2033
IM'baïki 17 762 17 279 23 230 31231
IMbata 17 800 21 901 29 444 39 585
Pissa 11 095 22 452 30 185 40 581
IBogongo-Gaza 5 399 6 125 8235 11071
ILesse 3 704 5 083 6 834 9187
INola 9 782 12 163 16 352 21 984
IMoboma 12 523 15116 20 322 27 322
IBalé loko 12 399 19 483 26 193 35215
[TOTAL communes 90 464 119 602 160 796 216177
TOTAL

villages PEA 171 69 711 93 721 126 001 169 398
RGPH : Recensement Général de la Population et de l'Habitat.
Le nombre total d’habitants de tous les villages du PEA aura presque doublé en trente ans.

Ceci aura d’importantes conséquences au niveau de la superficie cultivée qui augmentera
proportionnellement. Ces chiffres sont toutefois à prendre avec précaution. Ils sont valables
uniquement si le taux de croissance reste le même que celui estimé entre 1988 et 2003.

Les effectifs hommes/femmes sont pratiquement équilibrés. Le sexe ratio est de 97,5 hommes
pour 100 femmes. L'examen des mêmes données fait apparaître dans la structure de la
pyramide des âges une prédominance des 0 à 30 ans qui constituent plus de la moitié de la
population.

LA PARPAF Groupement CIRAD Forêt / FRM 56/140
se)

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

La concentration de la population dans la classe d’âge de 30 ans signifie en réalité que c’est
cette tranche de population qui peut vraiment avoir une emprise sur les activités de la société :
c’est la tranche de la jeunesse capable de se mobiliser soit pour contribuer au développement
de la société et donc des villages, soit ils peuvent pour une raison ou une autre une fois que
leur intérêt est lésé constituer un blocage pour la société.

On constate à travers ce tableau que les agglomérations de M’baïki, Ndolobo, Safa et Loko
sont plus peuplés que les autres. Excepté Mbaïki qui est le Chef-lieu de sous-préfecture, ces
autres villages ont des effectifs élevés à cause des activités d’exploitation forestière, cela
traduit l’implantation d’une communauté liée à l’activité forestière.

Le potentiel humain susceptible de soutenir l’activité forestière industrielle est disponible.
Toutefois, le manque de données de référence sur les groupes d’âges ne permet pas de se faire
une idée de la taille de la population active pouvant constituer une main d'œuvre potentielle.

Bref historique du peuplement humain

Le territoire couvert par l’ensemble des villages riverains du PEA de la SCAD est habité par
des populations endogènes et des populations allogènes. Les premiers occupants sont
essentiellement les Pygmées Aka et Ngondji, suivis des Mbati (Issongo). Les Pygmées AKA
sont majoritaires. Ils ont une très forte mobilité et sont présents dans différents domaines
d’activités, principalement la chasse, la cueillette et l’agriculture. A ces groupes sont venus
s'ajouter, progressivement, du début du 18°" siècle (1730) au début du 20°" siècle (1902-
1917), les principaux groupes ethniques que sont par ordre d’importance : les Ngbaka, les
Bagandou, les Bollémba et les Bouaka.

Les NGBAKA constituent, en dehors du village KAKA peuplé majoritairement des Pygmées
AKA, le groupe dominant dans la Commune de Balé-Loko. Ils seraient venus de l’ancien
Royaume du KONGO fuyant les guerres tribales et les razzias pour s’installer sur les rives du
fleuve LOBAYE avant de s’éparpiller dans le reste des localités de l’actuelle préfecture de la
LOBAYE (Bobangui, Mbatta, Safa, l’actuel village Loko, Zoméa et autres), certains profitant
de la progression des explorateurs coloniaux auxquels ils offraient leur service.

Dans la Commune de Moboma, ce sont les BAGANDOU, suivis des Pygmées AKA, qui
constituent les groupes ethniques dominants. Constitué autour de BAGANDOU dont
l'implantation de l’actuel site remonterait aux années 1730, l’historique du peuplement
humain est caractérisé par l’éclatement, autour de l’année 1800, d’une guerre tribale et par
l’arrivée, en 1902, du premier colon.

La Commune de Bongongo-Ganza est essentiellement peuplée des Bollémba dont l’ancêtre
MBILO est également parti du KONGO à la suite d’une guerre tribale consécutive à une
partie de chasse pour venir s’installer sur les rives du cours d’eau GANZA qu’il a franchi
avec six (6) chefs de clan au début du 19°" siècle.

LA PARPAF Groupement CIRAD Forêt / FRM 57/140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

L’Annexe 7.3 reprend en détail la composition ethnique des 25 villages échantillonnés.

Les populations allogènes se sont installées avec la mise en exploitation des plantations de
café, de palmier à huile, d’hévéa et autres ainsi qu’avec l’ouverture des premières voies
routières reliant les principaux hameaux. Ce qui obligeait les populations des hameaux isolés
à sortir et s’installer aux abords des axes routiers.

En résumé, le peuplement humain des villages riverains du PEA de la SCAD est caractérisé
par deux principaux moments historiques :

1. Pendant la période pré-coloniale : les mouvements de population étaient essentiellement
dus aux guerres tribales et autres conflits liés à la terre ;

2. Depuis la période coloniale : la progression des explorateurs coloniaux, l’ouverture des
voies routières et l’installation des plantations de café, d’hévéa, de palmier à huile ainsi que
l’exploitation forestière industrielle ont constitué les principaux vecteurs favorisant les
mouvements de population marqué surtout par l’arrivée des populations allogènes telles que
GBAYA, NGBAKA-MANDIJA, ALL etc.

SCAD-Centre implanté sur le site de l’ancien village Yénguéla et NDOLOBO qui constituent
les bases-vie des sites industriels forment des cas atypiques puisqu'ils sont une concentration
de populations de différentes origines. Leur organisation dépasse le simple critère de clan et
combine l’organisation familiale selon les origines ethniques (quartier Gbaya, quartier Ali,
etc.) et "l'organisation administrative" dépendante à la fois de la Direction de l’Entreprise et
des représentants de l’ Administration centrale.

Organisation sociale
Sur le plan ethno-sociologique, on trouve plusieurs types de villages :

+ des villages mono-ethniques : il s’agit de ces villages ou cohabitent plusieurs clans
appartenant à une même communauté ethnique. Dans ce type de village, le chef est soit
élu dans le clan soit un des héritiers naturels de la chefferie. Un exemple de ce type de
village est Bonguélé-Botto.

+ des villages pluri-ethiniques : ce type de village est constitué de plusieurs communautés
ethniques qui cohabitent. Le Chef appartient à l’ethnie dominante et/ou à l’ethnie dont les
ancêtres sont les premiers occupants du village (Sabé, Bélou 1). Mais de plus en plus une
alternance se fait au niveau du contrôle de la chefferie au moyen des élections, car les
chefs de villages sont maintenant élus.

+ des groupements de villages : ces groupements de villages sont souvent désignés par un
nom, par exemple : Pissa, Mbata, Bouchia, Bangui-Bouchia, Bokanga. Ces villages
trouvent leur origines dans l’exploitation forestière industrielle qui attirait les populations
d’autres régions en quête d’emploi salarié ou pour leur commerce. Ainsi, ces villages sont
composés de :

LA PARPAF Groupement CIRAD Forêt / FRM 58 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

- _ Gbaya venus de l’Ouham ;

-__ Banda venus de la Ouaka ;

- _ Mandja venus de la Kémo et Nana-Gribizi ;

- Musulmans venus du Tchad et solidement installés comme commerçants ou grands
planteurs.

Pour ce type de villages, les Chefs sont placés sous l’autorité d’un Chef de groupe.

L'organisation du pouvoir dans les villages étudiés s’articule autour des pôles suivants :
+ Chefs de groupe ;

+ Chefs de villages ;

+ Chefs de clans ;

+ Conseillers, notables.

5.1.3. Infrastructures et équipements collectifs

a) Axes routiers

Toute la superficie du PEA est traversée par de nombreux axes routiers ruraux (carte

population et infrastuctures de base en Annexe 7.2) :

+ la route nationale 3 bitumée, relie Bangui à M’baïki en passant par Pissa, et délimite le
nord ouest de l’extension 179 ;

+ le quatrième parallèle, en latérite, de M’baïki vers Boda, délimite une partie du nord du
PEA 171;

+ plusieurs routes en latérite et en très bon état relient Pissa à Moungoumba (limite est de
l'extension 179), M’baïki à Loko, M’baïki à Ndolobo ;

+ de nombreuses routes ouvertes par la société relient Ndolobo à Loko, Loko à Bagandou et
aux chantiers forestiers.

Le site industriel de Loko est situé à 150 km de Bangui dont 120 km de goudron. L’axe
M'baïki Bangui est très régulièrement desservit par des transports en commun, vétustes mais
fonctionnels. Les transporteurs existent aussi à l’intérieur même du PEA et vers M’baïki
même si ils sont moins nombreux.

b) Infrastructures sanitaires

16 villages sur les 25 enquêtés disposent d’une formation sanitaire où sont affectés des
infirmiers, des sages femmes diplômés d’Etat (IDE) et des agents de santé communautaire
(les détails par village sont donnés en Annexe 7.4).

LA PARPAF Groupement CIRAD Forêt / FRM 59/140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Sur les quinze premiers villages échantillonnés, l’état des infrastructures, les sources de
financement et le niveau de fonctionnement ont été évalués. Cinq des FOSA (Formation
Sanitaire) disposent d’infrastructures en bon état et quatre en assez bon état. Trois FOSA ont
été construites par l'ONG caritative catholique CARITAS-SDPH, trois autres sont du
domaine public et deux ont été réalisées par les communautés villageoises elles-mêmes. Le
niveau de fonctionnement (évalué d’après l’approvisionnement en médicaments, et par la
qualité des soins) est jugé bon dans trois formations sanitaires, moyen dans cinq et médiocre
dans une.

Dans la plupart des formations sanitaires, les accouchements se font par les matrones
accoucheuses.

Par ailleurs, la structure sanitaire de Mulangué, créée pour les réfugiés accueille également les
populations des villages environnants, notamment Bossamba et Bouchia.

c) Approvisionnement en eau potable

19 villages sur les 25 échantillonnés, disposent de forages et de points d’eau aménagés.

Sur 15 villages échantillonnés, 19 ouvrages hydrauliques ont été réalisés sur la base de
subventions fournies à travers des projets étatiques ou d'ONG et la participation des villages
bénéficiaires (détails par village en Annexe 7.5). Les forages ne sont pas toujours
fonctionnels. Les cas de dysfonctionnement observés sont essentiellement dus :

+ au manque de pièces de rechange pour la réparation des pompes tombées en panne;

+ le débit insuffisant des forages ;

+ l'éloignement de certains forages par rapport à certains segments de la population;

+ la démotivation des artisans réparateurs dont les prestations sont mal ou peu rémunérées
par les Comités de Gestion de Point d’eau.

Dans l’est du PEA, les villages possèdent un réseau hydrographique important. On y trouve
des rivières, des marigots, des ruisseaux et des lacs. Les principaux cours d’eau qui arrosent
ces villages sont la Lessé et la Lobaye. La majorité des populations s’approvisionnent à partir
des points d’eau traditionnels : sources, marigots.

Au regard du nombre des points d’eau aménagés dans les villages enquêtés et selon la règle
d’un point d’eau pour 250 habitants, on peut dire qu’il reste encore des besoins en eau potable
non satisfaits ; Il y a donc lieu d'augmenter le taux de couverture en eau potable notamment
par l’implantation des forages au sein des structures sanitaires et scolaires.

d) Infrastructures scolaires

22 villages sur 25 enquêtés disposent d’une école du niveau primaire

LA PARPAF Groupement CIRAD Forêt / FRM 60 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Les sources de financement sont variés : fonds publics, participation communautaire locale et
appui financier privé. D’une manière générale, le fonctionnement est jugé d’un niveau
médiocre ou moyen.

Les causes principales déterminées sont :

+ une insuffisance d’enseignants ;

+ une insuffisance de moyens financiers des parents d’élèves ;

+ une insuffisance de moyens matériels (mobiliers, tables-bancs, craies, cahiers.) ;

+ le délabrement des bâtiments.

Le détail des caractéristiques des écoles des villages échantillonnés sont donnés en
Annexe 7.6

En l’absence de données de base claires sur la composition des populations des villages par
groupes d’âges, il est difficile de pouvoir déterminer le taux global de scolarisation à l’échelle
du champ de l’Etude. On relève néanmoins que sur un effectif global de 1196 élèves qui
entrent au CI dont 571 filles, soit 48% des inscrits, le taux de déperditions scolaires au niveau
primaire s’établit à 59% dont 76% chez les filles et 56% chez les garçons.

Les observations générales font ressortir que chaque école à un seul enseignant qualifié et que
les Maîtres parents ou agents communaux forment une part importante des enseignants dont
beaucoup n’ont aucune formation. Ces Maîtres parents sont recrutés et payés par les parents
d'élèves.

Le manque de mobilier, de matériel didactique, de manuel scolaires sont régulièrement
évoqués par les villageois.

e) Marchés et écoulement des produits

Il existe 7 marchés journaliers qui restent concentrés dans les sept principales localités que
sont la SCAD-Centre, Bangandou, Ndolobo, Bollemba, Pissa, Bangui-Bouchia et Mbata.

L’écoulement des produits locaux (vivriers, de chasse, de pêche, de cueillette et autres) est

jugé difficile dans 13 villages sur 25 (détails en Annexe 7.7). Les principales raisons évoquées

pour justifier cette situation sont :

+ la difficulté de transport (80% de cas) car les moyens et voies de desserte entre les
différents villages sont quasi-inexistants ;

+ la chute du prix du café qui est resté pendant longtemps la principale source de revenus
des paysans de la zone;

+ tout le monde cultive et possède les mêmes produits et, en l’absence d’une clientèle
extérieure, cela engendre la mévente.

LA PARPAF Groupement CIRAD Forêt / FRM 61/140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Les habitants des villages enquêtés reconnaissent que les marchés apportent beaucoup
d’avantages comme la facilité de vente des produits locaux ou d’achats d’autres produits.
Mais ces avantages ne restent perceptibles que pour les quatre localités où sont présents les
marchés. Pour les autres villages, les distances sont parfois très longues pour accéder à ces
marchés.

5.2. Le personnel et les ayants-droit de l’entreprise

5.2.1. Salariat

Dans la catégorie de personnel employé par l’entreprise, les ouvriers permanents sont
majoritaires et sont suivis des ouvriers saisonniers. On ne compte qu’une seule femme.

Tableau 19 : Effectif du personnel total (forêt + site Ndolobo + site Loko) en poste au sein
de l’entreprise

CADRE | AGENT DE MAITRISE en s Rens s TOTAL
Hommes 8 21 457 129 615
Femmes 0 0 01 0 01
TOTAL 8 21 458 129 616

La masse salariale annuelle est estimée à environ 470 000 000 Francs CFA dont 445 000 000
Francs CFA pour le personnel fixe et 25 000 000 Francs CFA pour les ouvriers saisonniers.
Le tableau suivant présente la distribution de la masse salariale annuelle selon la catégorie du
personnel.

Tableau 20 : Masse salariale annuelle de l’entreprise par catégorie

CADRE AGENT DE OUVRIERS OUVRIERS TOTAL
MAITRISE PERMANENTS SAISONNIERS
Personnel fixe | 102 271 189 | 66 501 397 277 069 688 0 445 842 274
saisonniers 0 0 0 23 701 687 23 701 687
TOTAL 102 271 189 | 66 501 397 277 069 688 23 701 687 469 543 961

Le salaire mensuel moyen par ouvrier permanent est de l’ordre de 50.413 F CFA; il est
d’environ 1.065.325 F CFA pour les cadres, de 263.894 F CFA pour les agents de maîtrise,
enfin de 15.311 F CFA pour les saisonniers. Les cadres représentent près de 22% de la masse
salariale totale annuelle.

LA PARPAF Groupement CIRAD Forêt / FRM 62 / 140
%

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Les ouvriers (saisonniers et permanents) sont recrutés localement tandis que les agents de
maîtrise et les cadres peuvent être recrutés dans les préfectures voisines.

L'âge des employés varie de 17 ans à plus de 50 ans. La tranche d’âge médiane se situe entre
30-40 ans où l’on a le plus gros pourcentage d’employés, soit plus de 32% de l’ensemble.
Près de 86% des agents de maîtrise sont âgés de plus de 40 ans dont plus de 42% comptent
entre 50 ans et plus (détail en Annexe 7.8).

L'entreprise n’a pas établi de prévisions en matière de recrutement ou renouvellement du
personnel par catégorie dans les cinq années à venir. Cette lacune mérite d’être comblée
puisque plus de 86% des effectifs des employés sont âgés de plus de 40 ans. On observe, par
contre, une stabilité à l’emploi puisque environ 62% du personnel permanent comptent au
moins cinq ans de présence au poste.

5.2.2. Conditions d’accès aux équipements, infrastructures et services dans les sites
industriels et campements forestiers

Approvisionnement en eau au sein de l’entreprise

Les deux principaux sites industriels que sont SCAD-centre et NDOLOBO sont dotés
d’infrastructures hydrauliques et de formations sanitaires. A la SCAD-centre, on a dénombré
8 forages équipés de pompes à motricité humaine répartis dans les quartiers de vie des
ouvriers et un forage alimenté à partir d’une pompe immergée électrique qui dessert la cité
des cadres et celle des agents de maîtrise. Il n’existe cependant pas de données qui démontrent
qu’en dehors du camps des cadres, la réalisation du parc de pompes manuelles ait bénéficié
d’une contribution quelconque (financière ou autre) de la part de l’exploitant forestier. Il en va
de même pour NDOLOBO.

Santé

S'agissant des structures de soins, on a compté l’existence d’une formation sanitaire (FOSA)
à la SCAD-Centre et d’une autre à NDOLOBO. Les FOSA au niveau de SCAD-Centre et
NDOLOBO sont des structures à statut public fournissant à la fois des services de soins, de
maternité, de santé maternelle et infantile, de diagnostic biologique et de pharmacie
communautaire. NDOLOBO dispose en plus d’une infirmerie réservée à l’usage des
employés de l’entreprise. Deux Infirmiers Diplômés d’Etat, une matrone accoucheuse et un
infirmier secouriste constituent le personnel de service.

A la SCAD-Centre, il est reconnu que l’entreprise forestière fournit une contribution au
fonctionnement de la FOSA sous forme de dotation semestrielle en médicaments essentiels en
vue de la prise en charge médicale des employés et de leurs familles. Le montant de la
subvention n’a pu être obtenu. A NDOLOBO, la FOSA a été réalisée par la communauté elle-
même avec l’appui technique, matériel et financier de CARITAS-SDPH de MBAIKI et
fonctionne entièrement sur le principe du recouvrement partiel de coût. Le personnel employé

LA PARPAF Groupement CIRAD Forêt / FRM 63 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

dans ces deux FOSA est composé à la fois d’agents de la fonction publique et de ceux à la
charge de la communauté (ASC).

Le fonctionnement de l’infirmerie basée dans l’enceinte de l’usine à NDOLOBO est
entièrement supporté par l’entreprise mais la capacité d’accueil reste très limitée. Les
employés et leurs familles bénéficient, au niveau de l’infirmerie de NDOLOBO et de la
FOSA de SCAD-Centre de la gratuité des soins depuis les consultations jusqu’au traitement.

Les principales maladies enregistrées au niveau de SCAD-Centre sont : le paludisme simple
ou grave, les accidents de travail, les parasitoses intestinales, les maladies diarrhéiques, les
infections respiratoires, la malnutrition d’origine protéino-calorique, les infections
sexuellement transmissibles.

Au niveau de l’entreprise, on enregistre entre 70 à 80 cas d’accidents de travail par trimestre.
Les évacuations sanitaires sont effectuées, en fonction de la gravité des cas, vers l'Hôpital
Préfectoral de M’Baïki ou vers les hôpitaux centraux de Bangui (Hôpital communautaire et
hôpital de l’amitié). En 2003, 61 évacuations ont été assurées. La prise en charge des frais liés
aux évacuations sanitaires revient entièrement à l’entreprise qui fournit, en outre, des
dotations semestrielles en trousses médicales à chaque équipe d’ouvriers partant en
campement forestier. La SCAD a octroyé, outre la subvention en médicaments au centre de
santé de SCAD-Centre, des dons ponctuels en matériaux importés de construction (ciment,
tôles, etc.) et en mobiliers au reste des structures de soins de la zone. Seulement, en l’absence
des données comptables tenues en la matière, il n’est pas aisé de pouvoir déterminer le niveau
de contribution qui a ainsi été fourni au système local de santé.

Education

Le taux brut de scolarisation, à l’échelle de l’Inspection Académique est de 81% (dont 93%
chez les garçons et 70% chez les filles). Le taux net de scolarisation est de 57% (63% pour les
garçons et 50% pour les filles). Les abandons scolaires sont observés au niveau de l’ensemble
des établissements scolaires, particulièrement au passage du C.P. au C.E 1. Chez les filles, les
effectifs deviennent quasiment nuls du CMI au CM2. Il est cependant difficile d’établir que
l’activité industrielle forestière en soit une des causes.

Des entretiens conduits avec les responsables des établissements scolaires au niveau des sites
industriels (Loko et Ndolobo), il est ressorti que les employés de l’entreprise ont souvent
beaucoup de mal à payer les frais de scolarité de leurs enfants ce qui cause une fréquentation
en dent de scie de la part des enfants. La direction de la SCAD se serait engagée à prendre en
charge la scolarité des enfants des travailleurs de l’entreprise lesquels forment trois quart des
effectifs des élèves inscrits.

La contribution de l’entreprise au système éducatif couvre :

+ la prise en charge de deux enseignants pour un salaire de 28 000 FCFA par mois et par
personne ;

LA PARPAF Groupement CIRAD Forêt / FRM 64 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

+ la dotation ponctuelle de certains établissements en mobiliers et matériels didactiques ;

+ la réfection de certains bâtiments scolaires.

Transport

En dehors des équipes d’ouvriers qui partent dans les chantiers en forêt, aucun autre moyen de
transport, n’est mis à la disposition des employés et de leur famille, à l’exception des cadres.
Les ouvriers et leurs familles profitent cependant des bennes du personnel lorsque l’occasion
se présente.

Approvisionnement en produits vivriers de base et services

La SCAD n'intervient en aucune manière dans l’approvisionnement en produits vivriers de
base pour les ouvriers et leurs familles. L’approvisionnement est réalisé de manière autonome
par les habitants de la région, qu’ils aient un membre de la famille engagé dans la société ou
non.

Les ouvriers de la SCAD achètent en grandes quantité des produits vivriers de base lorsque
des équipes partent en forêt pour plusieurs jours. Les achats se font généralement à Loko,
Ndolobo ou M’baïki.

Appréciation de l’impact de l’approvisionnement en viande de brousse sur les ressources
fauniques

L'observation directe et attentive des pratiques au niveau de la zone révèle une demande
importante en viande non seulement pour approvisionner les deux principaux sites industriels
mais aussi, les circuits de vente de viande de chasse entretenus par les commerçants de
Bangui ou M’baïki. Ces circuits sont parfois entretenus par le personnel de la société

La forte demande exerce une pression négative sur le potentiel faunique d’autant plus que ces
réseaux se créent et opèrent en marge de toute réglementation.

Loisirs

Les infrastructures de loisirs existantes se résument dans les aires de jeux en l’occurrence, un
terrain de football, un terrain de basket-ball, et un terrain de volley-ball. Apparemment, ces
équipements d’intérêt collectif ont été réalisés par l’entreprise forestière, mais on note aucun
autre apport dans le sens de la dynamisation des activités socio-éducatives en faveur des
employés.

LA PARPAF Groupement CIRAD Forêt / FRM 65 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

5.3. Contribution de l’entreprise au développement local

5.3.1. Niveau de financement d’infrastructures et équipements socio-économiques

Il est reconnu au niveau des habitants de l’ensemble des villages traités que l’entreprise
forestière a, de façon ponctuelle et non structurée, fourni des subventions directes selon les
cas, soit en argent, soit en nature. Mais, en l’absence de données précises tant au niveau des
communes que de l’entreprise, Il est impossible de mettre clairement en lumière le niveau de
contribution sociale de l’entreprise au développement local. Les seuls chiffres disponibles
sont ceux présentés dans le tableau suivant :

Tableau 21 : Taxes d'abattage et de reboisement versées par la SCAD aux communes

TAXES D'ABATTAGE (30%) ET DE REBOISEMENT (25%) 2003 ET 2004

COMMUNES 2003 2004 REMARQUES SUR 2004
M'BAÏKI 3 884 858
BALE LOKO 24 749 804 1 500 000 uniquement en Mars
DANCE : 19 528 687 10 968 917 jusqu'à fin juillet
BOLEMBA 4 592 058 1 065 909
BANGANDOU 9 150 425 78 380 208 jusqu'à fin juillet
MOBOMA 49 702 996
TOTAL 111 608 828 91 915 034

Ces subventions sont, pour l’essentiel, affectées à des micro-projets d’investissement
(réfection des édifices publics, acquisition de biens meubles et matériels de bureau, etc..).
Souvent, ces fonds sont toutefois très mal gérés par les communes voire détournés.

5.3.2. Perception par les populations de la contribution sociale de l’entreprise forestière

L'intérêt économique de l’implantation de l’entreprise forestière est reconnu, de manière
générale, par l’ensemble des populations riveraines du PEA. Mais, elles trouvent encore
insignifiante la contribution sociale de l’entreprise, comparée selon elles, aux nombreux
bénéfices que celle-ci tire de l’exploitation du bois. La contribution aux secteurs sociaux de
base tels que l’éducation, la santé, l’eau potable, les infrastructures de désenclavement (ponts,
pistes rurales) le transport et les loisirs est très peu perceptible car elle reste ponctuelle,
limitée et parcellaire. De plus les populations locales ne font pas le lien entre les taxes versées
par la SCAD aux communes et les investissements sociaux susceptibles d’être réalisés dans
les communes.

LA PARPAF Groupement CIRAD Forêt / FRM 66 / 140
se)

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Dans le domaine de la santé, seule la dotation semestrielle de la FOSA de SCAD-Centre en
médicaments est notée.

Dans le domaine de l’éducation des dons ponctuels en mobiliers (table-bancs, tableaux) et
craies sont signalés également de façon ponctuelle. L’entretien des pistes rurales ne se fait que
lorsque des campagnes d’abattage sont programmées dans la zone visée pendant que certains
villages sont enclavés simplement par l’absence d’ouvrage de franchissement de petite
envergure (pont en madriers, radiers) comme le cas du village Mettè. En outre, les
populations estiment que l’entreprise n’intervient pas dans des cas d’urgence pour lesquelles
elle est sollicitée (catastrophes naturelles, inondations, autres). Tout ceci contribue à entretenir
la frustration et un sentiment de contestation à l’encontre de l’entreprise traduit quelque fois
(mais cela reste assez rare) par le blocage ou sabotage des chantiers etc.

5.3.3. Contraintes au développement local

De nombreuses contraintes freinent encore le développement local en terme d’amélioration
des conditions d’accès aux infrastructures socio-économiques prioritaires et aux équipements
collectifs. Les problèmes recensés par les populations selon les domaines d’intervention sont
récapitulés dans le tableau qui suit :

Tableau 22 : Principaux problèmes qui limitent le développement local

DOMAINES CRITIQUES
INFRASTRUCTURE | ORGANISATION
SANTE EDUCATION ENCLAVEME SET SOCIALE
ACCESSIBILITE OPPORTUNITES DEVELOPPEMENT
PARTICIPATIF
1. Manque de 1. Eloignement 1. Manque de voies 1. Absence de 1. Faible
FOSA ; école ; d’accès ; marché ; mobilisation de
2. Manque de 2. Insuffisance de |2. Pont cassé 2. Pauvreté la communauté :
médicaments ; personnel 3. Etat dégradé des routes monétaire ; 2. Absence de
3. Insuffisance de qualifié ; 4, Enclavement du 3. Manque de service
personnel 3. Capacité village. matériaux de d'encadrement
qualifié ; limitée de construction ; 3. Manque d’entente
4. Manque d’eau l’école 4. Chômage des et de solidarité
potable ; 4. Mauvais état de jeunes ; 4. Sorcellerie/
5. Capacité limitée l'école. 5. Déforestation envoûtement.
des FOSA; 6. Mauvaise gestion
6. Prix élevé des des taxes
soins. d’abattage.

La mauvaise utilisation faite des taxes forestières reversées aux communes est un frein
sérieux au développement local tant désiré par les populations villageoises.

LA PARPAF Groupement CIRAD Forêt / FRM
ä

67 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

5.4. Modes de coexistence et de gestion des ressources et des espaces forestiers

5.4.1. Règles de gestion locale des ressources et des espaces forestiers

Règles d’accès et pouvoir de décision

Traiter des règles d’accès aux ressources forestières, c’est définir la qualité de la personne qui
peut avoir accès à la ressource forestière et celle qui est habilitée à en autoriser l’accès.
L'accès aux ressources forestières ou aux espaces de culture est ouvert à toute personne même
les étrangers dans la quasi totalité des villages situés à l’intérieur ou riverains du PEA. Mais
dans plus de 73% des cas, celui-ci doit passer par l'intermédiaire du chef de village ou du
clan, voire les deux à la fois pour y être autorisé car la ressource forestière est avant tout la
propriété de chaque clan composant le village. Les villages étant structurés sur une base
clanique, l’autorité du chef de village se transmet de père en fils en fonction de certains
critères très variables : ordre de lignage, volonté/choix des ancêtres, etc. Ainsi le chef du
village n’est pas seulement le premier niveau de la chaîne de l’autorité politico-administrative,
mais il est aussi investi de l’autorité coutumière pour diriger et représenter les différents
lignages ou clans issus du même aïeul ou ancêtre. Aussi, dispose t-il d’une prééminence sur
les autres chefs de clans ou de lignages.

Les moyens de contrôle et de sanctions

S'agissant des interdits, les villages ayant constitué l’échantillon de l’enquête socio-
économique donnent l’image type de la société centrafricaine empreinte d’une profonde crise
de valeurs identitaires et de référence. En effet, on note que 11 villages sur les 25 enquêtés,
affirment qu’il n’existe plus d’interdits dans les valeurs sociales locales en raison de l’ancrage
de plus en plus important des religions modernes (christianisme et islam). Pour la plupart, les
générations actuelles n’ont plus d’attaches avec les valeurs ancestrales.

Les enquêtes montrent que des sanctions sont prévues pour punir les auteurs coupables de
violation de ces interdits et que dans 73% des cas, le pouvoir de sanctionner incombe aux
chefs de village et, dans une moindre mesure, aux esprits ou génies. 80% des villages ne sont
pas en mesure de préciser quelle sanction peut s’appliquer pour quelle faute, 13% déclarent
que la sanction est d’origine surnaturelle et son ampleur varie selon la gravité de la faute
commise. Les sanctions peuvent frapper l’individu seul ou, à la fois, l’individu et sa
communauté en tenant compte s’il y a eu collusion ou non.

Mais, en raison de l’immixtion du pouvoir central dans la désignation des autorités locales
(Maires et Chefs de village) sur la base de critères qui ne tiennent plus compte du système de
pensée et de l’ordre traditionnels, il y a perte progressive de l’autorité des chefs sur les
administrés. Ces nouvelles autorités locales ne disposent pas de toute la possibilité/capacité de
pouvoir obliger tel ou tel habitant, tel ou tel membre du clan, au respect des interdits.

LA PARPAF Groupement CIRAD Forêt / FRM 68 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Par ailleurs, on observe une mise à l’écart des vieux ou anciens de la part des chefs de village
désignés dans les conditions telles que décrites précédemment, ce qui crée un fossé avec ceux-
là, dépositaires de la mémoire du village, et les amène à s’isoler du reste de la communauté.

La gestion des conflits liés aux ressources naturelles

En cas de survenance de conflits au sein du village, entre les clans ou à l’intérieur d’un même
clan, liés à l’exploitation des ressources forestières, des mécanismes internes existent pour
permettre le règlement. Le règlement à l’amiable entre les protagonistes est le mode qui est le
plus privilégié (67% des villages) avec la facilitation du chef du village, du chef de clan ou
des deux à la fois. Ainsi, les chefs de village assistés des chefs de clan et ou des anciens sont
les personnes chargées d’assurer le règlement des conflits ou directement les chefs de clan si
le conflit oppose des membres d’un même clan ou de lignage. Avec l’avènement des activités
d’orpaillage, on note l’implication des instances de l’appareil répressif et judiciaire comme la
Brigade minière ou le Tribunal de grande Instance dans le règlement des conflits qui éclatent
autour des chantiers miniers

Modalités de concertation entre l’Entreprise forestière et les populations pour l’accès aux
ressources ligneuses

Dans l’ensemble des villages traités, le constat établi est celui d’une absence totale de
mécanisme de concertation et de dialogue entre l’entreprise forestière et les populations
locales autour de l’exploitation des ressources ligneuses.

Le manque de collaboration ou les relations conflictuelles sont cités dans 80% des cas ; ce qui
est source d’incompréhension réciproque, de rejet, de confrontation ouverte se traduisant
éventuellement par des soulèvements, des actes de sabotage ou de blocage des chantiers
d’abattage ou de sciage. Les leaders villageois affirment avoir entrepris à plusieurs reprises
mais sans succès des démarches auprès de l’entreprise forestière pour des échanges de points
de vue.

5.4.2. Analyse des modes d’exploitation des ressources et des espaces forestiers

Caractérisation des filières de production

Les principales activités qui caractérisent les filières locales de production, de prélèvement et
de transformation sont par ordre d’importance :

+ les cultures vivrières,
+ la chasse,

+ la cueillette,

+ l'artisanat,

+ la pêche,

LA PARPAF Groupement CIRAD Forêt / FRM 69 / 140
%
SCAD

PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

+ la culture du café,

+ le petit élevage.

Le Tableau 23 ci-après présente les principales activités selon l’effectif des villages
permettant de mieux visualiser l’importance accordée à certaines activités par rapport à
d’autres.

Tableau 23 : Principales activités de production, de prélèvement et de transformation

c | cv Arms PETIT
ULTURES | CHASSE UEILT | pECHE RTISA | CARE COMMER
VIVRIERES LETTE NAT CE
Effectif
des 15 15 12 11 11 4 2 2
villages
% 100% 100% 80% 73% 73% 27% 13% 13%

Production agricole
La production agricole est basée sur les cultures vivri
: le manioc, l’igname, l’arachide, le taro,

sont

ères dont les principaux produits cultivés
e plantain, le maïs ou le riz paddy.

L'association des cultures existe dans l’ensemble des villages, mais le type d’association le
plus répandu est celui associant la culture du manioc avec les potagers. Un descriptif des
différentes cultures est donné en Annexe 7.9.

Le système de production pratiqué est de type extensif basé sur la poly-culture itinérante sur
brûlis comme technique de maintien de la fertilité du sol. La durée de mise en jachères et les
surfaces sont variables. Le tableau ci-après présente les données telles que recueillies auprès
des populations pour 15 villages échantillonnés.

Tableau 24 : Pratiques de jachère et de rotation, durée de mise en jachère et tendance

actuelle
PRATIQUE DE | PRATIQUE DE on on TENDANCE ACTUELLE DE
DUREE DE JACHERE u
JACHERE ROTATION JACHERE, DUREE EN :
our | ox | our | non | 2 PS | ST | Baisse | HAUSSE | VARIABLE
ANS ANS ANS
Nombrede | js | 6 15 0 4 8 3 2 12 1
villages
% 100 0 100 0 27 53 20 13,33 80 6,67

On observe que la durée de jachère la plus répandue est comprise entre 3 à 5 ans et l’on
comprend pourquoi, dans 80% des villages, les populations locales déclarent que cette durée
est en augmentation. Ceci peut être dû à un appauvrissement des sols consécutif à leur

LA PARPAF Groupement CIRAD Forêt / FRM
ä

70 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

surexploitation à la fois par l’activité forestière industrielle et les pratiques culturales des
populations locales.

Les superficies cultivées par chaque famille couvrent en moyenne entre 1 à 2 hectares. Dans
une minorité de cas, les superficies peuvent être inférieures ou légèrement supérieurs à ces
chiffres. Les superficies mises en jachère couvrent entre 1 à 3 hectares par famille.

Le ménage fait appel à une main d’œuvre extérieure lors des travaux de défrichage. Cette
main d’œuvre est essentiellement constituée de Pygmées Aka. Dans les villages , il existe des
groupes d’entraide de taille variable et des groupements formels qui constituent la main
d'œuvre agricole extérieure que chaque ménage pourrait solliciter pour la réalisation de
certains travaux agricoles moyennant une rémunération (groupements religieux, associations
de jeunes...)

Les jardins de case sont plus nombreux sur la superficie de l’extension du PEA 179. Les
jardins de case n’existent que lorsqu'il n’y a pas d’animaux domestiques (ovins, caprins,
volailles).

Activités extra-agricoles

On relève qu'avec la crise qui a affecté la filière du café cette dernière décennie, la culture de
ce produit d’exportation est devenue presque marginale. Les activités extra-agricoles ont alors
gagné de l’importance.

Dans ce contexte, l’importance que prend l’activité de la chasse pose la préoccupation de son
incidence, en terme de pression de la demande, sur les ressources fauniques. De même, la
prédominance des cultures vivrières suivies de l’activité de cueillette soulève la
problématique de la coexistence des modes d’exploitation des ressources et des espaces
forestiers entre l’Entreprise forestière et les populations locales, elle induit la nécessité d’une
concertation entre ces deux types d’acteurs afin de prévenir les conflits ouverts ou larvés qui
existent localement déjà dans certains cas.

Ces activités concernent surtout la chasse, la pêche, la cueillette et l’artisanat. La chasse et la
cueillette sont pratiquées dans presque toute la zone de l’étude. La pêche est pratiquée dès
qu’une rivière suffisamment importante passe à proximité du village.

La chasse et la pêche
La chasse et la pêche sont pratiquées pendant les deux saisons ( saison sèche et saison des
pluies ). Cependant elles s’intensifient en saison sèche où les activités agricoles sont réduites.
La pêche est localisée autour des principaux cours d’eau tandis que la chasse est localisée
dans les forêts environnantes, le long des cours d’eau sur le territoire national et parfois hors
des limites territoriales (Congo ).

LA PARPAF Groupement CIRAD Forêt / FRM 71/140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

La cueillette

La cueillette est une activité aussi très pratiquée et les produits sont variés. Le ramassage des
chenilles, de fruits, de légumes sauvages et des champignons est saisonnier mais la cueillette
de Gnetum s’effectue toute l’année.

Le vin de palme est récolté toute l’année et constitue l’une des sources de revenus des
populations. La technique utilisée pour obtenir le vin de palme est le dessouchage ou
l’abattages du palmier. Cette activité est régulièrement pratiquée et menace, à la longue,
d’entraîner la raréfaction des palmiers, ce d’autant plus que les palmiers abattus ou
dessouchés ne sont pas remplacés

Dans le cadre de la chasse, la pêche et la cueillette, le système de campements est souvent
utilisé, il consiste en un déplacement de plusieurs familles en brousse pendant un à trois mois
et ceci dans les forêts claniques.

L’artisanat

Les principales activités artisanales qu’on retrouve dans les villages enquêtés sont constituées
de la vannerie pratiquée dans presque tous les villages comme activité d’appoint et
l’ébénisterie qui se limite dans la commune de Pissa, notamment dans le village Sabé .

Commerce

Qu'il s’agisse des produits de l’agriculture, de la cueillette, de la chasse ou de la pêche, on
remarque que la part réservée à la consommation varie entre 1/5 et 1/3, le reste étant
prioritairement destiné à la vente et/ou à la réserve.

Pour l'ensemble des types de produits destinés à la vente, on relève que dans la plupart des cas
la personne chargée de la vente est la femme (2/3 des cas). Dans d’autres cas, c’est à la fois
l’homme, la femme et les enfants qui en sont chargés (26% des cas). Seulement, l’écoulement
des produits se révèle souvent difficile puisque dans 9 villages sur 15, les produits sont
difficilement vendus pour les principales raisons suivantes, classées par ordre d’importance :

+ Manque d’argent localement ;
+ Difficultés de transport ;
+. Manque de clients pour acheter ;

+. Manque de débouchés.
Certains villages ont cité 2 à 3 raisons à la fois.

Les principaux profils de clients qui achètent les produits locaux d’agriculture, de cueillette,
de chasse/pêche sont constitués par ordre d’importance :

+ des autres habitants du villages ;

+ des femmes commerçantes ;

+ des salariés locaux.

LA PARPAF Groupement CIRAD Forêt / FRM 72 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Les voyageurs représentent une part presque marginale du portefeuille des clients. En général,
les prix pratiqués sont très fluctuants ou variables, 40% des cas le déclarent tandis que 26%
jugent les prix abordables. Les raisons avancées pour expliquer la fluctuation des prix tiennent
au caractère saisonnier des produits.

Dans la quasi totalité des villages, l’existence des intermédiaires a été reconnue mais leur
influence sur l’évolution des prix pratiqués autour des produits locaux les plus vendus n’est
pas maîtrisée par les villageois.

Les revenus

Tout comme les quantités des produits destinées à la consommation ou à la vente, les revenus
du paysan sont difficiles à déterminer car les produits vivriers, de chasse, de pêche de
cueillette sont en général vendus en petites quantités au fur et à mesure des besoins, des
opportunités d’achat qui se présentent ou la facilité d’accès au marché. De plus l’argent issu
des ventes est rarement comptabilisé.

Ainsi, les revenus annuels obtenus ne sont pas vraiment fiables ; ils sont de l’ordre de 50 à
300.000 francs CFA en minina et de 300 à 800.000 en maxima.

Activités d’exploitation locale des ressources ligneuses

La forêt fait l’objet d’une exploitation régulière pour la récolte de nombreux produits autres
que le bois d'œuvre. Dans l’ensemble de la zone d’étude, les populations sont largement
dépendantes de la forêt pour le bois d’énergie et le bois de service (construction de cases,
toiture des maisons, artisanat). Les produits ligneux prélevés en forêt concernent par ordre
d’importance :

+ le bois de chauffe;

+__le bois d’œuvre utilisé pour la sculpture et la fabrication des pirogues ;

+ le charbon de bois.

Les principaux lieux de prélèvement des produits ligneux pour les usages ci-dessus décrits
sont de trois types :

+ les zones de défriches agricoles, principalement dans le cas du bois de chauffe;

+ la forêt du village où s’opère le ramassage de bois morts pour le chauffage ou la coupe de
ois de service et autres;

+ les zones de jachère ou les plantations de cacia existantes ou encore les billes de bois
abandonnées en forêt par la société.

Les activités d’artisanat local les plus répandues sont la vannerie (87% des cas) et la

menuiserie 73% qui utilisent les ressources ligneuses. Les quantités de bois exploitées de la
sorte restent marginales pour la société SCAD.

LA PARPAF Groupement CIRAD Forêt / FRM 73 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

5.4.3. Niveau de coexistence des différents usages des ressources et des espaces
forestiers

L'utilisation des espaces et ressources forestières par l’exploitant forestier d’une part, et par
les populations, d’autre part, a dé é à l’origine de certains conflits ouverts. En effet, plus
de 47% des villages signalent la survenance, par le passé, de conflits ouverts avec l’entreprise
forestière. Les principales causes sont :

+ l'abattage désordonné et anarchique des arbres sans distinguer les arbres à chenilles ou les
arbres sacrés, utilisés ou vénérés par les villageois;
+ la destruction des plantations de café ou des ouvrages de franchissement uniquement dans

le but d’accéder aux chantiers pour l’abattage et le sciage des arbres ou l’évacuation des
billes jusqu’à l’usine.

Sur l’ensemble des cas de destruction déjà survenus, et en l’absence d’un véritable mécanisme
de concertation entre les deux types d’acteurs (Entreprise/populations locales), dans 27% des
cas une procédure de conciliation a été entreprise par l’intermédiaire du Maire et seulement
20% des cas ont abouti à une compensation aux victimes des dégâts commis. La coexistence
des utilisations des espaces et ressources forestières est caractérisée, en l’absence d’un cadre
de concertation et de collaboration, par une situation de «ni acceptation, ni rejet» entre
l’Exploitant Forestier et les populations locales. Ce qui n’est pas de nature à créer une
synergie positive dans la mise en valeur des ressources forestières et dans la préservation ou
la sauvegarde des intérêts réciproques.

Toutefois, les populations n’ont pas manqué, à chaque fois, d’exprimer leur volonté à ce
qu’un cadre soit créé pour permettre une concertation permanente autour des questions
d’intérêt commun et la conciliation/médiation harmonieuse dans les cas de conflits car elles se
disent conscientes de la place importante et de l’intérêt économiques de l’activité forestière
industrielle dans leur milieu de vie ainsi que la valeur ajoutée, en termes de création
d’emplois et d’opportunités économiques, qu’elle induit. Seulement, elles affirment constater
l’absence d’ouverture suffisante de la part de l’Exploitant forestier pour la mise en place de
mécanisme de dialogue et de communication avec les populations locales.

En l’absence de séances de discussion spécifiques tenues avec le personnel de la société,
l’étude n’est pas en mesure de pouvoir confronter ces informations avec les points de vue de
la société afin de mettre en lumière les raisons pertinentes du manque de concertation et de la
mauvaise perception ou la faible acceptation de chacun des deux acteurs.

Le Tableau 25 suivant reprend les principales forces et faiblesses de la coexistence entre
l'exploitant forestier et les populations locales avec une détermination de leurs causes.

LA PARPAF Groupement CIRAD Forêt / FRM 74 / 140
%
SCAD

PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 25 : Forces et faiblesses de la coexistence SCAD, populations locales avec leurs

causes

FORCES

FAIBLESSES

CAUSES

Importance économique de
l’activité forestière

Destructions de champs ou de
sites sacrés par la société
Non respect des essences à
usages multiples

Taxes forestières

Refus de réparation des
dommages causés aux villageois

Absence d’un mécanisme de
concertation entre la SCAD et la
population locale

Accès des populations à
certaines infrastructures (routes,
ponts)

Infrastructures dans les zones
hors assiettes de coupe parfois
non praticables

Etendue très importante du
permis
Absence de concertation

Emplois

La SCAD n'engage pas
suffisamment de villageois pour
les emplois temporaires

Demande d'emplois très
importante
Absence de concertation

Dons ponctuels pour des
infrastructures prioritaires

Non prise en compte des besoins
socio-économiques prioritaires
des populations

Demande très importante des
populations locales

Absence de concertation pour
déterminer les priorités

On remarque que toutes les fail

lesses identifiées par les villageois pourraient être résolues ou
apaisées par un mécanisme de concertation entre la SCAD et les populations locales.

PARPAF Groupement CIRAD Forêt / FRM

75 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

6. DECISIONS D’AMENAGEMENT

6.1. Choix des objectifs

Le PEA 171 a pour vocation principale la production durable de bois d'œuvre.

Le Plan d'Aménagement fixe également les objectifs associés suivants, indispensables à une
gestion durable du PEA :

+ _s’assurer que l'écosystème forestier conserve après l’exploitation un maximum de ses
fonctions écologiques et de sa biodiversité.

+ garantir aux employés de la SCAD des conditions de vie et de travail acceptables.

+ contribuer au développement local et à l’apaisement social dans les villages du PEA par
une utilisation locale efficace des taxes forestières tirés de l’exploitation forestière et par
une contribution utile de l’entreprise à ce développement.

+ __s’assurer que les prélèvements effectués sur le PEA en produits forestiers autres que le
bois d’œuvre, y compris la chasse, soient durables.

+ favoriser le programme d’étude et de recherche déjà en place sur le PEA concernant les
mesures d'accroissement, l’évaluation de l’impact de l’exploitation forestière et des
éclaircies et des essais de plantations.

6.2. Découpage en séries d’aménagement

Le choix des objectifs conditionne le découpage de la surface du PEA en séries décrites dans
le tableau ci-dessous et localisées sur la Carte 7 ci-après. La carte d'aménagement au
1 : 200 000 quant à elle est donnée en Annexe 8.

Tableau 26 : Caractéristiques des différentes séries sur le PEA 171

SURFACE SURFACE OBJECTIF ACTIVITE(S) MODE
TOTALE UTILE PRINCIPAL PRIORITAIRE(S) | D'IDENTIFICATION|

SERIES

Série de
production | 472415 339 947
dont :
Série est|_ 321 099 208 873
Série ouest|_151 317 131 075

Production
durable Aménagement Photo-
de bois Exploitation interprétation
d'œuvre

Poursuite des
Série de | Recherche recherches
recherche pilotées par le

CIRAD-Forêt

Bibliographie

Total PEA | 475 002 342 219

LA PARPAF Groupement CIRAD Forêt / FRM 76 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Pour le calcul des surfaces dans le rapport d’inventaire, la série de recherche avait déjà été
retirée de la surface utile.

Carte 7 : Séries d'aménagement

Séries d'aménagement

+

EM Série de recherche
EM Séries de production

Série de production est

Série de production ouest

20 0 20 40 Kilomètres

Tableau 27 : Caractéristiques des séries de production

SUPERFICIE SUPERFICIE ZONES ZONES SAVANES
TOTALE UTILE ANTHROPISEES HUMIDES HA)
(HA) (HA) (HA) (HA) €
Deux séries de Production Territoire Protection Zones
: forestière :
production agricole naturelle naturelles
durable
472 415 339 947 39 636 60 182 32 651
100% 72% 8% 13% 7%

LA PARPAF Groupement CIRAD Forêt / FRM 77 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Certaines affectations ne se traduisent pas en série mais prennent place à l’intérieur de la série
de production. En effet sur la surface totale de la série de production :

+ 13 % du territoire constitue une zone de protection qui ne sera qu’exceptionnellement
traversée par l’exploitation du fait même de la nature du terrain ; ces surfaces protégées
naturellement sont constituées de forêts marécageuses, de marécages ouverts, de baï et de
la surface des grandes rivières ;

+ 8 % de la surface totale est composée de zone anthropisées regroupant les villages et les
plantations agricoles ;

+ 7% de la surface totale est composée de savanes

A noter que l'inventaire d'aménagement a mis en évidence une zone de relative richesse en
grands mammifères à l'extrême sud-ouest du PEA. Bien que ne méritant pas la création d'une
série de protection, cette richesse relative fera, au cours des premiers plans de gestion à venir,
l'objet d'investigations complémentaires visant à définir des mesures de gestion particulières
et appropriées pour la zone.

6.2.1. Séries de production

Les deux séries de production couvrent l’essentiel de la concession. Elles diffèrent l’une de
l’autre par leur composition botanique :

+ La «Série Est » est caractérisée par la présence de bois blancs, principalement l’Ayous.
L’Ayous est l’essence exploitée majoritairement par la SCAD. La « Série Est » a été
découpée en blocs iso-volumes d’Ayous mais elle comprend également la majorité des
bois rouges qui ont une répartition beaucoup plus régulière sur toute la surface du PEA.

+ La «Série Ouest » est composée essentiellement de bois rouges. Elle a été découpée en
blocs iso-volumes d’un groupe de cinq bois rouges : le Kossipo, le Sapelli, le Sipo, le
Tchitola et le Tiama.

6.2.2. Série de recherche

La série de recherche correspond à la forêt classée de la Lolé qui est le centre d’un dispositif
de recherche appelé couramment dispositif de M’Baïki.

Le dispositif de M’Baïki a déjà été décrit dans de nombreux documents, notamment dans
Schmitt 1982, Chatelperron et Commerçon 1986, Tran-Hoang et al. 1987.

Il a été mis en place en 1981 par le CIRAD-forêt en association avec le Ministère des eaux,

forêts, chasses, pêche tourisme et de l’environnement, ainsi que la Coopération française
(projet FAC-ARFF).

Les objectifs de ces recherches sont les suivants :

LA PARPAF Groupement CIRAD Forêt / FRM 78 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

+ étude de la croissance d’essences précieuses en fonction de traitements simples ;

+ étude de l’évolution des peuplements en fonction de ces traitements (mortalité induite,
recrutement naturel en jeunes tiges, apparition de régénération) ;

+ étude de l’influence des traitements sur la production ;

+ estimation des coûts d’intervention par rapport aux gains de production.

6.3. Durée de l’aménagement

La durée d’application du présent Plan d’ Aménagements sera d’une rotation, fixée à 30 ans ;
Cf. Méthode de choix de la durée au chapitre 7.1.4.

Le début d’application du présent Plan d’ Aménagement est fixé à janvier 2005. La convention
provisoire d’Aménagement-Exploitation est déjà arrivée à échéance le 22 juin 2004. La
SCAD continue toujours d’exploiter sur l’assiette de coupe provisoire définie dans la
convention en attendant le démarrage effectif du Plan d’ Aménagement.

La date exacte de la mise en œuvre du Plan d'Aménagement dépend de la date de son
agrément par le Ministère des Eaux Forêts Chasse et Pêche.

7. AMENAGEMENT DU PEA 171
7.1. Aménagement de la série de production de bois d’œuvre

7.1.1. Principes d’aménagement

La méthode d'aménagement retenue est celle d'un aménagement par contenance avec
indication du volume, méthode qui est celle appliquée de nos jours sur l’ensemble des autres
pays du bassin du Congo.

Les peuplements forestiers du PEA seront conduits en futaie irrégulière, la sylviculture en est
basée sur des coupes cycliques respectant la durée de la rotation fixée et ne prélevant que les
plus gros sujets, de diamètre supérieur au DMA.

La durée de rotation ainsi que les Diamètres Minimum d'exploitabilité sous Aménagement et
la liste des essences objectifs sont fixés de manière à garantir une reconstitution satisfaisante
des peuplements forestiers exploitables, évaluée sur la base des indicateurs que sont les taux
de reconstitution.

Chaque série de production est divisée en 6 blocs iso-volumes ou UFG (Unité Forestières de

Gestion de 5 ans). Chaque UFG sera ensuite divisée en Assiettes Annuelles de Coupe de
même superficie utile.

LA PARPAF Groupement CIRAD Forêt / FRM 79 / 140
%
SCAD

PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

7.1.2. Choix des essences objectifs

Les essences objectifs sont les essences sur lesquelles seront basés les calculs de
reconstitution. Ce sont les essences exploitées couramment par la SCAD. Elles sont
déterminantes pour le choix de la durée de rotation et leur Diamètre Minimum d'Exploitabilité
(DME administratif) est susceptible d'être modifié en un Diamètre Minimum d'exploitabilité
sous Aménagement (DMA) pour répondre aux objectifs de reconstitution. C'est sur ce groupe
qu'on applique les calculs de fixation des conditions retenus pour une exploitation durable.

Les essences objectifs, au nombre de 23, sont réparties en deux sous groupes :

Tableau 28 : Essences objectifs

GROUPE 1A PRODUCTION DOMINANTE
Ayous Triplochiton scleroxylon
Sapelli Entandrophragma cylindricum
GROUPE 1B EXPLOITATION REGULIERE

Acajou à grdes f.

Khaya grandifolia

Acajou blanc

Khaya anthotheca

Ako A Antiaris africana
Aningré Aningeria altissima
Bilinga Nauclea diderrichii

Bossé clair

Guarea cedrata

Dibétou

Lovoa trichilioides

Doussié pachyloba

Afzelia pachyloba

Eyong Eribloma oblongum

Fraké Terminalia superba

Iroko Milicia excelsa

Kosipo Entandrophragma candollei
Lati Amphimas pterocarpoïdes
Longhi blanc Gambeya africana

Longhi rouge

Gambeya lacourtiana

Mambodé Detarium macrocarpum
Padouk rouge Pterocarpus soyauxii

Pao rosa Swartzia fistuloïdes

Sipo Entandrophragma utile
Tchitola Oxystigma oxyphyllum
Tiama Entandrophragma angolense

LA PARPAF Groupement CIRAD Forêt / FRM
ä

80 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Le découpage des deux séries de production en blocs de gestion quinquennaux iso-volumes
(ou UFG) n'est basé que sur un nombre limité d'essences (celles les plus recherchées par
l’entreprise, les plus performantes au plan économique) afin de fournir les meilleures
conditions techniques et économiques de l’exploitation des ressources en bois d'œuvre du
PEA par l’entreprise allocataire du permis.

Dans la série de production Est, le découpage est basé sur l'Ayous seul (de diamètre supérieur
ou égal à 100) et dans la série de production Ouest, le découpage est basé sur 5 bois rouges : le
Kosipo, le Sapelli, le Sipo, le Tchitola et le Tiama (de diamètres supérieurs ou égaux au DMA).

Le choix de ces essences est déterminé par les objectifs de production de la SCAD qui
nécessitent une production régulière dans ces 6 essences, par le fait aussi qu’il existe un
marché régulier pour ces essences et que la mise sur le marché de ces bois s’effectue dans des
bonnes conditions économiques.

Le volume des autres essences inventoriées, du groupe 2 au groupe 4 (Cf. Annexe 5) sera
calculé par bloc mais contrairement aux essences précédentes, les volumes pourront varier
d'un bloc à l'autre.

7.1.3. Calculs de reconstitution et choix des DMA

Cette étape a pour objectif de fixer des DME spécifiques au PEA de la SCAD, ou DMA
(Diamètres Minimum d’exploitabilité sous Aménagement), qui assurent une reconstitution
satisfaisante de cette forêt pour l'avenir. Ces DMA reflètent aussi directement les
caractéristiques dendrométriques de la forêt, ils sont spécifiques au PEA 171. Les années
passées, l’administration forestière a en effet fixé à l’échelle nationale des DME sur la base de
connaissances souvent fragmentaires. L’inventaire d'aménagement permet maintenant
d’affiner ces paramètres et de les adapter à chaque PEA.

La structure et la composition floristique très différentes des deux parties est et ouest de la
forêt nécessitent de regarder séparément la question de la reconstitution des essences-objectifs
sur ces deux séries.

Les premières simulations ont rapidement montré que la reconstitution est mieux assurée sur
la Série Est du PEA. Comme par ailleurs il serait quasiment impossible pour l’administration
forestière de suivre l’activité d’une société sur la base de 2 DMA différents pour une même
essence selon la partie du permis considéré, on doit retenir un DMA unique par essence pour
l’ensemble du PEA.

Dans ces conditions, on a dans un premier temps recherché les DMA permettant d’atteindre
un critère de reconstitution couramment admis comme satisfaisant dans tout le Bassin du
Congo, à savoir un taux de reconstitution d’au moins 50% sur l’ensemble des essences
aménagées (groupe 1).

LA PARPAF Groupement CIRAD Forêt / FRM 81/140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Dans un second temps, on vérifiera simplement que les DMA ainsi déterminés assurent
également ce taux de reconstitution sur la Série Est de la forêt.

Reconstitution sur la Série Ouest du permis

L'état initial est ici donné par les résultats de l’inventaire d'aménagement, qui reflète l’état
d’équilibre de cette forêt peu à pas perturbée. Une exploitation complète est ensuite simulée,
d’abord sur la base des DME administratifs. Un taux de dégât moyen de 10% est appliqué sur
le peuplement résiduel.

L’accroissement du peuplement résiduel est ensuite modélisé avec la formule ci-dessous,
issue du projet API Dimako au Cameroun (Aménagement Pilote Intégré), sur des durées
allant de 25 à 35 ans. Le rapport Effectifs exploitables reconstitués sur Effectifs exploitables
initiaux donne le taux de reconstitution par essence, puis toutes essences aménagées
confondues.

No(1- Aÿ{1- a)
NP

%Re= x 100

Avec :

% Re = pourcentage de reconstitution du nombre de tiges supérieures au DME au temps 0

No = effectif des une, deux, trois ou quatre classes de diamètre immédiatement en dessous du
DME (selon accroissement et durée de la rotation)

Np = Nombre de tiges supérieures au DME au temps 0

& = taux de mortalité annuel, fixé ici à 1%

A= taux de dégâts dû à l'exploitation, fixé ici à 10%

T = temps de passage = DME - Diamètre de la borne inférieure considérée, divisé par
l'accroissement diamétrique annuel moyen

L’accroissement annuel moyen sur le diamètre est fixé à 10 mm pour les bois blancs, à 5 mm
pour les bois rouges, et à 6 mm pour l’Aningré et les Longhi (résultats des lectures de
cernes sur Aningré faites par le PARPAF en 2001 et 2002).

Si nécessaire on réitère le processus en augmentant certains DME, jusqu’à atteindre un taux
de reconstitution global d’au moins 50% pour le groupe 1.

Le Tableau 28 montre que l’utilisation simple des DME administratifs n’assure pas la
reconstitution telle que recherchée, même avec une rotation longue de 35 ans.

La partie droite du même tableau indique les remontées de DME (DMA) nécessaires pour
atteindre un taux global de reconstitution de 50% avec une durée de rotation de 30 ans. Huit
essences voient ainsi leur diamètre d’exploitabilité remonté de 10 à 20 cm. Le Tchitola est
remonté de 30 cm, et l’Ayous de 40 cm, mais ceci est surtout à mettre au compte d’un DME
administratif particulièrement bas et inadapté à l’essence.

LA PARPAF Groupement CIRAD Forêt / FRM 82 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Le taux de reconstitution n’est pas calculé pour les essences relativement peu présentes, car il
n’a pas de signification valide. Les effectifs de ces espèces sont cependant intégrés dans le
calcul du taux de reconstitution global du groupe 1.

LA PARPAF Groupement CIRAD Forêt / FRM 83 /140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 29 : Taux de reconstitution de la Série Ouest du PEA, selon la durée de rotation et le DME

DIAM.
ESSENCE DANLON AN) DME 25 ANS 35 ANS DM 25 ANS 35 ANS ACTUEL
CHANTIER
Acajou grdes folioles 0,5 80 41% 58% 80 41% 53% 58% 90
Acajou blanc 0,5 80 = = 80 = = = 90
Ako 10 70 39% 63% 90 51% 60% 68% 120
Aniégré 0,6 70 42% 63% 70 70
Ayous 1,0 50 18% 26% 90 26% 32% 36% 120
Bilinga 0,5 60 - - 60 - = - nc
Bossé clair 0,5 70 50% 68% 70 50% 63% 68% nc
Dibétou 0,5 80 11% 14% 80 11% 13% 14% 90
Doussié pachyloba 0,5 80 - = - 80 - = - 90
Eyong 1,0 60 125% 157% 215% 60 125% 157% 215% 80
Fraké 10 60 46% 54% 67% 80 70% 80% 93% 80
Iroko 0,5 70 30% 39% 42% 70 30% 39% 42% 100
Kossipo 0,5 80 11% 14% 15% 90 12% 15% 15% 110
Lati 10 70 49% 60% 76% 70 49% 60% 76% 100
Longhi blanc 0,6 50 28% 34% 38% 70 60% 70% 73% 70
Longhi rouge 0,6 50 34% 40% 45% 70 50% 59% 64% 70
Mambodé 0,5 70 - = - 70 - = - nc
Padouk rouge 0,5 60 51% 65% 71% 70 66% 82% 88% 80
Pao rosa 0,5 70 = = = 70 = = = nc
Sapelli 0,5 80 15% 19% 21% 100 22% 28% 30% 100
Sipo 0,5 80 - - - 80 = - = 140
Tchitola 0,5 80 24,8% 30,7% 33,1% 110 49,0% 58,0% 61,0% 120
Tiama 0,5 80 24% 31% 34% 100 33% 42% 45% 100
TOTAL GROUPE 1 304% 37,3% 43,5% 41,7 50,7 57,7

LA PARPAF Groupement CIRAD Forêt / FRM 84 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Reconstitution sur la Série Est du permis

Celle-ci a été parcourue par l’exploitation, selon des modalités aussi diverses que nombreuses.
On ne peut qu’essayer de se rapprocher de l’état initial des peuplements :

Pour les espèces bien réparties sur l’ensemble du permis, on peut considérer la partie ouest du
permis comme représentative de cet état initial. On simule une éclaircie qui enlève toutes les
tiges de diamètre supérieur ou égal au DME. Les effectifs du peuplement résiduel sous le
DME sont donnés par les résultats de l’inventaire d'aménagement, compilés sur les zones 1,
2,4,5et6.

Pour les espèces pratiquement absentes de la Série Ouest (Ayous, Eyong et Fraké) ou encore
celles essentiellement concentrées dans la Série Ouest (Dibétou, Kossipo et Tchitola), on sera
amené à considérer comme situation initiale la compilation de l’inventaire d’aménagement sur
les zones 1, 2, 4, 5 et 6.

Le Tableau 29 montre que là encore, une reconstitution satisfaisante n’est pas assurée par une
simple application des DME. Par contre, l’utilisation des DMA déterminés sur la Série Ouest
du permis permet d’atteindre ici un taux de reconstitution global de 69,7% sur une rotation de
30 ans.

Pour l’Ayous, un essai a également été fait en utilisant comme état initial les compilations de
l’inventaire d'aménagement sur zones 2 et 5 (parties les moins perturbées) et comme état
après exploitation les compilations de l’inventaire d'aménagement sur zones 1, 4 et 6 (parties
les plus perturbées). Ces calculs situent alors le taux de reconstitution pour l’Ayous autour de
60%, quelque soient le DME et la rotation considérés.

A noter que les DMA nécessaires à un taux de reconstitution satisfaisant restent inférieurs ou
égaux aux diamètres d’exploitabilité ayant cours actuellement sur les chantiers de la SCAD
(Cf. dernière colonne des Tableau 29 et Tableau 30). La structure favorable des peuplements
forestiers du PEA 171 permet donc de passer sous aménagement durable sans pénaliser
économiquement l’entreprise par rapport à son fonctionnement actuel.

LA PARPAF Groupement CIRAD Forêt / FRM 85/140
%
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 30 : Taux de reconstitution de la Série Est du PEA, selon la durée de rotation et le DME

DIAM.
ESSENCE ACCROISST | pm | 254Ns ROTATION) 354xs | pMA| 254xs ROTATION) 354xs | acruez.
DIAM.(CM/AN) 30 ANS 30 ANS k
CHANTIER
Acajou grdes folioles 0,5 80 186% 237% 261% 80 186% 237% 261% 90
Acajou blanc 0,5 80 = = = 80 = = = 90
Ako 10 70 99% 119% 157% 90 84% 107% 128% 120
Aniégré 0,6 70 305% 395% 398% 70 305% 395% 398% 70
Ayous 1,0 50 18% 21% 28% 90 33% 38% 42% 120
Bilinga 0,5 60 = - - 60 = - - nc
Bossé clair 0,5 70 34% 43% 47% 70 34% 43% 47% nc
Dibétou 0,5 80 17,8% 22,5% 24,7% 80 17,8% 22,5% 24,7% 90
Doussié pachyloba 0,5 80 = - - 80 = - - 90
Eyong 1,0 60 126% 153% 214% 60 126% 153% 214% 80
Fraké 10 60 44% 51% 63% 80 91% 103% 115% 80
Iroko 0,5 70 9% 114% 122% 70 9% 114% 122% 100
Kossipo 0,5 80 18,4% 24,3% 272% 90 15% 19% 20% 110
Lati 10 70 39% 47% 59% 70 39% 47% 59% 100
Longhi blanc 0,6 50 64% 83% 84% 70 91% 118% 119% 70
Longhi rouge 0,6 50 90% 126% 122% 70 145% 175% 183% 70
Mambodé 0,5 70 - - - 70 = - - nc
Padouk rouge 0,5 60 29% 36% 39% 70 40% 50% 33% 80
Pao rosa 0,5 70 = = = 70 = = = nc
Sapelli 0,5 80 16% 20% 22% 100 21% 27% 29% 100
Sipo 0,5 80 = - = 80 - - = 140
Tchitola 0,5 80 26,9% 32,0% 334% 110 44% 54% 57% 120
Tiama 0,5 80 15% 20% 22% 100 14% 18% 19% 100
TOTAL GROUPE 1 39,0% 47,5% 57,8% 58,5 69,7 81,2

LA PARPAF Groupement CIRAD Forêt / FRM 86 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

7.1.4. Choix de la durée de rotation

Celle-ci découle en fait du compromis entre reconstitution satisfaisante (Cf. paragraphe
précédent) et niveau de production souhaité par l’entreprise. Dans le cas du PEA 171, cette
durée est fixée à 30 ans.

7.1.5. Possibilité forestière utilisée pour le découpage

La méthode utilisée pour le découpage peut se diviser en deux grandes étapes:

1. Calcul sur Arcview, du volume moyen des essences de découpage par série et du volume
total à obtenir par bloc, à partir d'un export des données du logiciel de saisie

Les données exportées du logiciel de saisie vers Arcview sont les volumes des essences de
découpage des zones d'inventaire correspondant à la série à traiter. Les volumes sélectionnés
sont ceux des tiges de diamètre supérieur ou égal au DMA et pour toutes formations végétales
relevées sur le terrain.

Les placettes de la série sont sélectionnées sur la surface utile (strates cartographiques
productives) dans Arcview. Le volume moyen des essences de découpage est déterminé et
multiplié par la surface utile de la série. Le volume total obtenu est divisé par le nombre de
blocs pour connaître le volume total par bloc à obtenir par la suite.

2. Découpage de la série en blocs de mêmes volumes pour les essences de découpage

Le découpage s'effectue par itérations successives pour arriver au volume total par bloc
déterminé dans l'étape précédente. Pour ce faire, le volume par hectare des essences de
découpage de chaque bloc ainsi que la surface du bloc sont déterminés dans Arcview à chaque
essai de découpage.

La possibilité forestière utilisée pour le découpage, sur laquelle l'aménagement de chaque
série de production est fondé, correspond au volume brut des essences de découpage.

Les volumes bruts utilisés sont les volumes bruts en stock au moment de l'inventaire
d'aménagement. Les calculs n'ont pas tenu compte de l'évolution des peuplements dans le
temps :

+ Dans le cas de la Série Ouest, cela est dû à l'état de la forêt qui, pour la majorité de la
superficie, n'a jamais été exploitée et présente donc en équilibre.

+ Dans le cas de la Série Est, la distribution géographique des exploitations passées, ainsi
que leur intensité, sont trop difficilement discernables. Par prudence, on a donc préférer
indiquer des possibilités disponibles au moment de l'inventaire d'aménagement. Celles-ci
constitueront donc des valeurs planchers pour les volumes susceptibles d'être récoltés au
moment des passages en coupe durant la rotation.

LA PARPAF Groupement CIRAD Forêt / FRM 87 / 140
%
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

En plus du volume brut par hectare du groupe de découpage, les volumes des autres groupes
sont donnés à titre indicatif. La possibilité quinquennale moyenne pour chaque série sera
utilisée pour le découpage en blocs.

Tableau 31 : Possibilité brute sur les deux séries de production

LA PARPAF Groupement CIRAD Forêt / FRM
ä

VOLUMES BRUTS EN M°/HA
SERIE EST | SERIE OUEST
Groupe 1a 22,152 10,008
Groupe 1b 18,392 18,321
Groupe 2 5,186 7,387
Groupe 3 27,004 38,125
Groupe 4 5,500 11,734
Groupe découpage 17,991 16,245
SERIE EST SERIE OUEST
(208 873 HA UTILES) (131 075 HA UTILES)
D NN LE ET NE EE
TOTALE MOYENNE MOYENNE TOTALE MOYENNE MOYENNE
Groupe 1a 4 626 933 771155 154231 1311 766 218 628 43 726
Groupe 1b 3 841 573 640 262 128 052 2 401 402 400 234 80 047
Groupe 1 a+b 8 468 506 1411418 282 284 3 713 168 618 861 123 772
Groupe 2 1 083 124 180 521 36 104 968 236 161 373 32275
Groupe 3 5 640 470 940 078 188 016 4 997 179 832 863 166 573
Groupe 4 1148 737 191 456 38 291 1538 003 256 334 51 267
TOTAL 16 340 838 2723 473 544 695 | 11216 586 1 869 431 373 886
A Ayous >=100 cm 5 bois rouges >=DMA
Groupe découpage
3751 519 625 253 125 051 2126811 354 469 70 894
TOTAL SERIES DE PRODUCTION
POSSIBILITE | POSSIBILITE | POSSIBILITE
TOTALE QUINQUENNALE | ANNUELLE
MOYENNE MOYENNE
Groupe la 6 054 167 1 009 028 201 806
Groupe 1b 6 294 449 1 049 075 209 815
Groupe 1 a+b 12 348 615 2 058 103 411621
Groupe 2 2 081 068 346 845 69 369
Groupe 3 10 621 138 1770 190 354 038
Groupe 4 2 686 740 447 790 89 558
TOTAL 27 724 976 4 620 829 924 166

88 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

7.1.6. Définition du parcellaire — Blocs quinquennaux

Découpage en blocs quinquennaux
Chaque série a été découpée en 6 blocs iso-volumes ou Unités Forestières de Gestion (UFG).
Une UFG correspond à 5 Assiettes Annuelles de Coupe (AAC).

Le découpage entre UFG s'est appuyé en grande partie sur les rivières et les routes de manière
à faciliter la délimitation de l'exploitation.

L'équivolume a été recherché sur les volumes bruts des essences de découpage, à +/- 5% par

rapport à la possibilité moyenne (Cf. Tableau 31). Le découpage a été réalisé sur le logiciel
Arcview ; voir Carte 8 ci-après et Carte d’aménagement au 1 : 200 000" en Annexe 8.

LA PARPAF Groupement CIRAD Forêt / FRM 89 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Carte 8 : Délimitation des blocs quinquennaux

Délimitation des blocs quinquennaux

EM Série de recherche
LL] Délimitation des blocs

MM Série est
M Série ouest

6-Ou

20 0 20 40 Kilomètres

Lu PARPAF Groupement CIRAD Forêt / FRM 90 / 140
ile
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 32 : Caractéristiques des blocs iso-volumes

SERIE EST — DECOUPAGE SUR LES AYOUS >= 100 CM

POSSIBILITE SUPERFICIE SURFACE UTILE
on SUPERFICIE TOTALE SUPERFICIE . POSSIBILITE 3
UFG GROUPE TOTALE MOYENNE UTILE MOYENNE TOTALE ECART/
DECOUPAGE 8 ANNUELLE 3 MOYENNE
3 (HA) ANNUELLE (HA) am)
(M°/HA) (HA)
(HA)
1 17,209 66 019 13 200 37 112 7 420 638 671 0,2%
2 19,740 53 505 10 700 33 126 6 630 653 908 2,6%
3 21,046 61 644 12 330 29 806 5 960 627 292 -1,6%
4 26,091 30 870 6170 24 260 4 850 632 988 -0,7%
5 10,280 76 742 15 350 60 179 12 040 618 650 -2,9%
6 26,726 34 907 6 980 24 390 4 880 651 842 2,3%
TOTAL 18,305 323 686 (10 790) 208 873 (6 960) 3 823 351
SERIE OUEST — DECOUPAGE SUR LES 5 BOIS ROUGES >= DMA
POSSIBILITE SUPERFICIE SURFACE TOTALE SUPERFICIE SURFACE UTILE POSSIBILITE
; GROUPE | MOYENNE es MOYENNE ni ECART/
UFG DECOUPAGE rs ANNUELLE “a ANNUELLE rs MOYENNE
(MŸ/HA) : (HA) ) (HA) )
1 17,457 26 561 5310 20 576 4120 359 186 3,5%
2 16,856 23 901 4 780 20 062 4010 338 152 -2,5%
3 29,500 14 928 2 990 11 550 2310 340 712 -1,8%
4 17,675 22 956 4 590 19 651 3 930 347 341 0,1%
5 15,024 23 389 4 680 22 497 4 500 337 997 -2,6%
6 10,201 39 581 7 920 36 739 7350 358 439 3,3%
TOTAL 15,883 151 317 (5 040) 131 075 (4370) 2 081 828
On remarque que la possibilité totale obtenue (Tableau 32 : Caractéristiques des blocs iso-
volumes) est légèrement différente de la possibilité estimée plus haut (Tableau 31 : Possibilité
brute sur les deux séries de production). Cet écart relatif minime de l’ordre de 2 % s'explique
par le fait que le calcul se fait selon un découpage différent (une série d'aménagement pour le
premier chiffre, 6 blocs pour le deuxième) et donc des ensembles de placettes d'inventaire

différents pour les compilations.

L'UFG 6 Ouest a été exploité, après le passage de l'inventaire d'aménagement, de 16000 m°
dans les 5 bois rouges de découpage confondus. Nous en avons tenu compte afin que la
possibilité totale du bois restant sur pied de ce bloc reste dans les limites de 5% fixés plus haut.

Le Tableau 33 suivant donne le pourcentage des différentes formations végétales par UFG à
titre indicatif.

LA PARPAF Groupement CIRAD Forêt / FRM
ä

91/140

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 33 : Pourcentage des différentes formations végétales par UFG

OS 1Esr | 2-Esr | 3-Esr | 4-Esr | S-Esr | 6-Esr |1-Oursr | 2-Oursr | 3-Ouesr S-OuEST | 6-OUEST

Baï 2,5% 0,3% 0,1%
Complexe de cultures 15,3% 16,9% 6,5% 4,4% 5,9% 0,7% 4,9% 2,4% 0,0% 0,4%
Forêt claire 11,6% 42% 1,6% 0,0%
Forêt dégradée 35,9% 15,7% 18,2% 41,7% 40,9% 13,7% 32,0% 37,1% 1,3% 24,9%
Forêt dense 18,3% 12,5% 16,9% 26,0% 29,8% 28,0% 37,7% 31,2% 8,5% 0,2% 11,0% 15,2%
Forêt très dense 8,5% 0,2% 0,2% 0,8% 0,6% 0,0% 6,7% 56,6% 82,7% 84,2% 224%
Forêt galerie 0,1% 3,3% 7,0% 2,9% 1,4% 6,7% 14% 0,8% 1,3% 0,4% 0,5%
Forêt galerie dégradée 2,8% 52% 12,7% 10,7% 5,7% 3,8% 1,9% 0,8% 0,2% 4,5%
Forêt inondable 6,1% 0,5% 1,4% 0,7% 3,2% 1,7% 34% 3,8% 1,4% 54% 0,4% 0,1%
Forêt jeune 1,0% 2,1% 2,6% 1,7% 1,9% 3,7% 0,9% 7,1% 9,4% 0,0% 0,1% 5,5%
Forêt ouverte 1,0% 52% 1,6% 0,8% 3,7% 1,0% 2,6% 0,3% 1,4% 1,8% 1,0% 0,7%
Limbali 1,0% 0,1% 0,0% 0,9% 2,9% 0,1% 0,5%
Marécages 8,6% 4,8% 22% 0,2% 10,4% 7,9% 17,9% 8,5% 3,0% 0,4%
Forêts marécageuses 0,6% 0,3%
Plantation 0,1% 1,6% 0,1% 0,0% 0,0%
Parasolier 0,4% 0,5% 0,1% 2,1% 0,9% 2,1% 0,1% 0,1% 0,2%
Prairie hygrophile 0,0% 0,2% 0,1% 0,0% 0,2% 0,0% 0,0%
Recru forestier 0,3% 34% 1,7% 1,3% 0,4% 1,6% 04% 11% 0,0%
Savane arbustive 3,2% 3,0% 10,8% 1,7% 0,5% 8,8% 0,9% 1,8% 0,2%
Savane boisée 32% 2,3% 19,3% 0,7% 0,4% 10,7% 1,2%
Villages 0,6% 0,4% 0,4% 0,2% 0,2% 0,2% 0,2% 0,0%
Zone anthropisée 0,1% 1,1% 0,3% 0,6% 0,2% 0,2% 0,1% 0,2%
Zone non interprétée 15,0% 24,3%

TOTAL 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100%

LA PARPAF Groupement CIRAD Forêt / FRM 92 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Ordre de passage

L'exploitation sera simultanée dans la Série Est et la Série Ouest. Les premiers blocs ouverts
à l'exploitation seront les blocs 1Ouest et 1Est, puis la progression suivra l'ordre croissant dela
numérotation des blocs.

Dans la Série Est, la stratégie est de passer en premier lieu dans les zones frontalières avec les
PEA voisins. La première UFG est également celle qui n'a pas encore été exploité en Aningré,
seule essence exportée actuellement par la SCAD.

Dans la Série Ouest, l'ordre de passage en exploitation des UFG a été fixé en fonction d'une

évaluation de la superficie de la dernière exploitation. L'exploitation évoluera ensuite vers
l'ouest pour construire progressivement la route.

Tableau 34 : Ordre de passage dans les UFG et périodes correspondantes

UFG DEBUT DE FIN DE UFG
SERIE EST PRODUCTION PRODUCTION SERIE OUEST
si Est 2005 2009 1 Ouest
2 Est 2010 2014 2 Ouest
3 Est 2015 2019 3 Ouest
4 Est 2020 2024 4 Ouest
5 Est 2025 2029 5 Ouest
6 Est 2030 2034 6 Ouest

Contenu des blocs

Les tableaux suivants (Tableau 35 et Tableau 36) ont été produits :

+ tableau des volumes bruts par hectare par UFG avec les erreurs relatives et les intervalles
de confiance pour les différentes essences du groupe des essences exploitées couramment

+ tableau des volumes bruts totaux par UFG pour toutes essences inventoriées.

+ PARPAF Groupement CIRAD Forêt / FRM 93 / 140
&]

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 35 : Volumes bruts par hectare et par UFG avec erreurs relatives et intervalles de
confiance pour les essences du groupe 1

UFGIEST UFG 1 OUEST
INTER [INTER | LR REUR INTER | INTER | RREUR
GROUPE 1A DMA |VOL/HA |VALLE|VALLE % VOL/HA | VALLE | VALLE %
- + ° - + °
JAyous 90 19,68 | 17,36 | 22,00 | 11,8% 0,23 0,00 | 0,54 | 140,5%
Sapelli 100 0,71 0,51 | 0,90 | 27,3% 6,11 4,51 | 7,70 | 26,2%
Total production dominante! 20,39 | 18,11 | 22,66 | 11,2% 6,33 4,71 | 7,95 | 25,6%
INTER [INTER | INTER | INTER | on
GROUPE 1B DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
- + % - + a
Acajou a grdes f. 80 0,19 | 0,00 | 0,41 [115,6%[ 0,00 | 0,00 | 0,00
JAcajou blanc 80 0,00 0,00 | 0,00 0,00 0,00 | 0,00
JAko A 90 0,34 0,15 | 0,53 | 55,1% 2,53 1,42 | 3,64 | 44,0%
JAningré 70 1,76 1,32 | 2,19 | 24,6% 0,00 0,00 | 0,00
Bilinga 60 0,04 0,00 | 0,09 | 113,9% 0,03 0,00 | 0,07 | 196,00%
Bossé clair 70 0,11 0,02 | 0,21 | 84,0% 0,25 0,00 | 0,52 | 107,7%
Dibétou 80 0,16 0,02 | 0,31 | 90,3% 0,96 0,32 | 1,60 | 66,8%
Doussié pachyloba 80 0,34 0,13 | 0,54 | 61,9% 0,00 0,00 | 0,00
Eyong 60 2,03 1,61 | 2,44 | 20,5% 0,55 0,24 | 0,85 | 55,7%
Fraké 80 7,46 6,32 | 8,61 15,4% 0,91 0,34 | 1,47 | 62,2%
Iroko 70 1,73 1,20 | 2,26 | 30,6% 0,27 0,05 | 0,49 | 82,8%
Kossipo 90 0,41 0,07 | 0,75 | 83,6% 2,91 1,52 | 4,29 | 47,6%
Lati 70 0,46 0,27 | 0,65 | 41,5% 1,21 0,73 1,69 | 39,8%
Longhi blanc 70 0,43 0,24 | 0,63 | 45,5% 1,55 0,99 | 2,12 | 36,3%
Longhi rouge 70 0,54 0,30 | 0,77 | 43,4% 0,62 0,26 | 0,97 | 58,0%
Mambodé 70 1,15 0,71 1,59 | 37,9% 1,01 0,51 1,51 | 49,6%
Padouk rouge 70 0,71 0,36 1,05 | 49,3% 1,19 0,75 1,64 | 37,2%
Pao rosa 70 0,00 0,00 | 0,00 0,02 0,00 | 0,06 | 196,0%
Sipo 80 0,33 0,05 | 0,61 | 84,4% 0,62 0,17 | 1,07 | 73,1%
Tchitola 110 0,00 0,00 | 0,00 5,08 3,52 | 6,64 | 30,8%
[Tiama 100 0,10 0,00 | 0,20 | 113,7% 2,75 1,76 | 3,73 | 35,8%
Total exploitation régulière | 18,28 | 16,55 | 20,01 | 9,4% 22,44 |19,51 | 25,37 | 13,1%

+ PARPAF Groupement CIRAD Forêt / FRM 94 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG2EST UFG 2 OUEST
INTER [INTER | INTER | INTER | on
GROUPE 1A DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
- + % - + a
JAyous 90 21,29 | 20,03 | 22,55 | 11,8% 0,00 0,00 | 0,00
Sapelli 100 3,49 3,02 | 3,97 | 27,3% 8,35 7,48 | 9,23 | 21,0%
Total production dominante] 24,78 | 23,40 | 26,16 | 11,2% 8,35 7,48 | 9,23 | 21,0%
INTER [INTER | INTER | INTER | on
GROUPE 1B DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
- + % - + a
JAcajou a grdes f. 80 0,87 0,69 1,05 | 41,0% 0,03 0,00 | 0,05 | 196.0%
JAcajou blanc 80 0,00 0,00 | 0,00 0,00 0,00 | 0,00
JAko A 90 0,41 0,29 | 0,53 | 57,3% 0,40 0,23 | 0,57 | 84,7%
JAningré 70 1,81 1,58 | 2,04 | 25,5% 0,02 0,00 | 0,04 | 196,0%
Bilinga 60 0,23 0,18 | 0,28 | 46,5% 0,23 0,15 | 0,31 72,8%
Bossé clair 70 0,12 0,06 | 0,18 | 104,0% 0,10 0,05 | 0,16 | 101,2%
Dibétou 80 0,16 0,09 | 0,24 | 92,6% 2,05 1,66 | 2,43 | 37,9%
Doussié pachyloba 80 0,18 0,10 | 0,26 | 88,6% 0,00 0,00 | 0,00
Eyong 60 2,48 2,22 | 2,73 | 20,3% 0,33 0,24 | 0,43 | 56,0%
Fraké 80 7,78 7,15 | 8,41 16,2% 0,22 0,10 | 0,33 | 108,6%
Iroko 70 1,81 1,55 | 2,08 | 29,0% 0,06 0,03 | 0,10 | 112,9%
Kossipo 90 0,76 0,55 | 0,97 | 56,2% 2,31 1,88 | 2,73 | 36,8%
Lati 70 0,40 0,31 | 0,49 | 444% 0,67 0,52 | 0,81 | 42,7%
Longhi blanc 70 0,57 0,44 | 0,69 | 44,3% 0,27 0,17 | 0,36 | 71,7%
Longhi rouge 70 1,12 0,85 1,39 | 48,1% 0,57 0,41 | 0,73 | 54,6%
Mambodé 70 0,88 0,70 1,07 | 42,2% 0,59 0,40 | 0,78 | 63,7%
Padouk rouge 70 0,43 0,34 | 0,53 | 44,9% 0,91 0,74 | 1,07 | 36,4%
Pao rosa 70 0,00 0,00 | 0,00 0,05 0,02 | 0,08 | 114,1%
Sipo 80 0,20 0,10 | 0,30 | 100,8% 1,13 0,81 1,45 | 56,5%
Tchitola 110 0,13 0,04 | 0,21 | 138,5% 3,51 2,94 | 4,08 | 32,5%
[Tiama 100 0,57 0,41 | 0,74 | 564% 1,56 1,26 | 1,86 | 38,7%
Total exploitation régulière | 20,92 | 19,92 | 21,92 | 9,6% 14,99 | 13,99 | 15,98 | 13,3%

+ PARPAF Groupement CIRAD Forêt / FRM 95 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG3EST UFG 3 OUEST
INTER [INTER | INTER | INTER | on
GROUPE 1A DMA |VOL/HA |VALLE|VALLE De VOL/HA | VALLE | VALLE ERREUR
[ 4 e L n %
JAyous 90 22,44 | 20,90 | 23,98 | 13,7% 0,00 0,00 | 0,00
Sapelli 100 3,07 2,62 | 3,53 | 29,4% 13,92 |12,07 | 15,77 | 26,6%
Total production dominante] 25,52 | 23,88 | 27,15 | 12,8% 13,92 | 12,07 | 15,77 | 26,6%
INTER [INTER | INTER | INTER | on
GROUPE 1B DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
[ 4 % L n %
JAcajou a grdes f. 80 0,22 0,14 | 0,31 | 78,3% 0,00 0,00 | 0,00
JAcajou blanc 80 0,00 0,00 | 0,00 0,00 0,00 | 0,00
JAko A 90 0,85 0,63 1,07 | 52,2% 0,23 0,00 | 0,46 | 196.0%
JAningré 70 0,58 0,45 | 0,70 | 43,8% 0,00 0,00 | 0,00
Bilinga 60 0,20 0,12 | 0,28 | 75,9% 0,32 0,20 | 0,44 | 74,9%
Bossé clair 70 0,08 0,03 | 0,14 | 136,7% 0,35 0,18 | 0,52 | 982%
Dibétou 80 0,29 0,18 | 0,40 | 78,6% 3,76 2,99 | 4,53 | 41,1%
Doussié pachyloba 80 0,00 0,00 | 0,00 0,00 0,00 | 0,00
Eyong 60 2,57 2,29 | 2,84 | 21,4% 0,41 0,26 | 0,56 | 72,2%
Fraké 80 6,97 6,38 | 7,57 | 17,2% 0,00 0,00 | 0,00
Iroko 70 2,12 1,79 | 2,44 | 30,9% 0,08 0,00 | 0,15 | 196,0%
Kossipo 90 0,49 0,32 | 0,66 | 69,8% 4,11 3,09 | 5,13 | 49,7%
Lati 70 0,54 0,42 | 0,66 | 45,9% 1,10 0,85 1,35 | 45,1%
Longhi blanc 70 0,45 0,34 | 0,57 | 51,9% 0,42 0,24 | 0,59 | 84,8%
Longhi rouge 70 1,14 0,95 1,34 | 34,1% 0,81 0,52 | 1,10 | 71,3%
Mambodé 70 0,74 0,55 | 0,94 | 52,4% 0,55 0,27 | 0,82 | 99,6%
Padouk rouge 70 1,10 0,92 1,28 | 32,3% 1,69 1,34 | 2,04 | 41,5%
Pao rosa 70 0,00 0,00 | 0,00 0,03 0,00 | 0,06 | 196,0%
Sipo 80 0,65 0,43 | 0,86 | 66,9% 1,16 0,63 1,68 | 90,9%
Tchitola 110 0,33 0,16 | 0,51 | 106,6% 6,36 5,16 | 7,57 | 37,8%
Tiama 100 0,38 0,24 | 0,51 | 71,7% 3,95 3,15 | 4,74 | 40,3%
Total exploitation régulière | 19,70 | 18,67 | 20,74 | 10,5% | 25,32 | 23,37 | 27,28 | 15,5%

+ PARPAF Groupement CIRAD Forêt / FRM 96 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 4EST UFG 4 OUEST
INTER [INTER | INTER | INTER | on
GROUPE 1A DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
- + % - + %
JAyous 90 27,85 | 26,19 | 29,50 | 11,9% 0,00 0,00 | 0,00
Sapelli 100 2,92 2,53 | 3,31 | 26,6% 5,12 4,42 | 5,81 | 272%
Total production dominante] 30,77 | 29,06 | 32,48 | 11,1% 5,12 4,42 | 5,81 | 272%
INTER [INTER | INTER | INTER | on
GROUPE 1B DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
- + % - + 7
JAcajou a grdes f. 80 0,30 0,21 | 0,39 | 59,7% 0,00 0,00 | 0,00
JAcajou blanc 80 0,00 0,00 | 0,00 0,00 0,00 | 0,00
JAko A 90 0,79 0,62 | 0,95 | 41,6% 0,36 0,20 | 0,52 | 88,1%
JAningré 70 0,74 0,57 | 0,92 | 46,5% 0,00 0,00 | 0,00
Bilinga 60 0,11 0,06 | 0,15 | 79,8% 0,06 0,03 | 0,09 | 102,2%
Bossé clair 70 0,10 0,03 | 0,17 | 142,99% 0,08 0,02 | 0,14 | 138,4%
Dibétou 80 0,34 0,22 | 0,46 | 71,8% 1,06 0,75 1,37 | 58,5%
Doussié pachyloba | 80 0,05 | 0,02 | 0,08 [113,9% | 0,00 | 0,00 | 0,00
Eyong 60 2,24 1,98 | 2,49 | 22,9% 0,06 0,03 | 0,09 | 112,9%
Fraké 80 6,56 6,00 | 7,12 | 17,0% 0,00 0,00 | 0,00
Iroko 70 0,67 0,51 | 0,84 | 49,9% 0,08 0,02 | 0,13 | 147,7%
Kossipo 90 0,62 0,42 | 0,81 | 64,1% 2,37 1,88 | 2,87 | 41,5%
Lati 70 0,61 0,50 | 0,72 | 36.00% 1,54 1,29 | 1,80 | 33,1%
Longhi blanc 70 0,42 0,32 | 0,51 | 46,8% 0,54 0,38 | 0,69 | 57,9%
Longhi rouge 70 1,39 1,16 161 | 32,1% 0,36 0,21 | 0,51 82,5%
Mambodé 70 0,62 0,47 | 0,78 | 49,1% 0,77 0,54 | 1,00 | 59,7%
Padouk rouge 70 0,65 0,52 | 0,78 | 39,3% 2,27 1,97 | 2,56 | 25,9%
Pao rosa 70 0,02 0,00 | 0,04 | 196,0% 0,17 0,10 | 0,25 | 88,4%
Sipo 80 0,31 0,20 | 0,41 | 70,2% 0,98 0,58 1,37 | 81,2%
Tchitola 110 116 0,89 1,44 | 47,0% 7,64 6,79 | 8,48 | 22,1%
[Tiama 100 0,56 0,42 | 0,71 | 51,2% 1,57 1,23 1,91 | 43,1%
Total exploitation régulière | 18,25 | 17,38 | 19,12 | 9,6% 19,91 | 18,67 | 21,16 | 12,5%

+ PARPAF Groupement CIRAD Forêt / FRM 97 / 140
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 5 EST UFG 5 OUEST
INTER [INTER | INTER | INTER | on
GROUPE 1A DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
[ 4 % L n %
JAyous 90 11,17 | 10,56 | 11,77 | 10,8% 0,00 0,00 | 0,00
Sapelli 100 3,06 2,80 | 3,32 | 17,0% 4,48 3,90 | 5,07 | 26,1%
Total production dominante] 14,23 | 13,56 | 14,89 | 9,3% 4,48 3,90 | 5,07 | 26,1%
INTER [INTER | INTER | INTER | on
GROUPE 1B DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
[ 4 % L n %
JAcajou a grdes f. 80 0,98 0,85 | 1,10 | 25,0% 0,00 0,00 | 0,00
Acajou blanc 80 0,04 | 0,02 | 0,06 [100,7%[ 0,00 | 0,00 | 0,00
JAko A 90 0,94 0,81 1,07 | 27,7% 0,09 0,00 | 0,17 | 196,0%
JAningré 70 1,02 0,91 1,12 | 20,8% 0,00 0,00 | 0,00
Bilinga 60 0,17 0,14 | 0,20 | 39,3% 0,03 0,01 | 0,06 | 144,6%
Bossé clair 70 0,08 0,05 | 0,12 | 79,8% 0,33 0,17 | 0,50 | 100,5%
Dibétou 80 0,19 0,13 | 0,24 | 58,8% 0,66 0,42 | 0,89 | 70,8%
Doussié pachyloba 80 0,08 0,05 | 0,12 | 78,5% 0,00 0,00 | 0,00
Eyong 60 2,24 2,10 | 2,38 | 12,5% 0,00 0,00 | 0,00
Fraké 80 3,44 3,17 | 3,70 | 15,5% 0,00 0,00 | 0,00
Iroko 70 0,68 0,57 | 0,79 | 31,7% 0,04 0,00 | 0,08 | 196,0%
Kossipo 90 0,88 0,75 1,01 | 30,1% 2,29 1,73 | 2,85 | 49,1%
Lati 70 0,65 0,57 | 0,72 | 23,1% 1,28 1,06 | 1,50 | 34,4%
Longhi blanc 70 1,50 1,36 1,63 17,5% 0,05 0,01 | 0,08 | 138,4%
Longhi rouge 70 0,68 0,60 | 0,77 | 24,3% 0,08 0,02 | 0,14 | 142,3%
Mambodé 70 0,57 0,48 | 0,66 | 32,8% 0,40 0,24 | 0,57 | 80,4%
Padouk rouge 70 0,67 0,58 | 0,76 | 26,6% 1,02 0,84 | 1,21 35,7%
Pao rosa 70 0,01 0,00 | 0,02 | 196,0% 0,02 0,00 | 0,03 | 196,0%
Sipo 80 0,44 0,32 | 0,57 | 55,9% 0,43 0,17 | 0,70 | 123,3%
Tchitola 110 0,14 0,08 | 0,20 | 88.5% 6,60 5.74 | 7.45 | 26,0%
[Tiama 100 0,55 0,45 | 0,65 | 37,5% 1,22 0,95 1,49 | 44,8%
Total exploitation régulière | 15,95 | 15,45 | 16,46 | 6,3% | 14,54 | 13,40 | 15,68 | 15,6%

+ PARPAF Groupement CIRAD Forêt / FRM

98 / 140
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 6EST UFG 6 OUEST
INTER [INTER | INTER | INTER | on
GROUPE 1A DMA |VOL/HA |VALLE|VALLE ERREUR VOL/HA | VALLE | VALLE ERREUR
- + % - + %
JAyous 90 28,04 | 25,63 | 30,45 | 17,2% 15,65 | 14,20 | 17,09 | 18,5%
Sapelli 100 2,68 2,22 | 3,14 | 34,5% 3,52 3,03 | 4,01 | 28,0%
Total production dominante] 30,72 | 28,25 | 33,19 | 16,1% 19,16 | 17,66 | 20,67 | 15,7%
INTER [INTER | INTER | INTER | on
GROUPE 1B DMA |VOL/HA |VALLE|VALLE De VOL/HA | VALLE | VALLE ERREUR
[ 4 e L n %
JAcajou a grdes f. 80 0,24 0,13 | 0,34 | 90,6% 0,35 0,21 | 0,48 | 78,0%
JAcajou blanc 80 0,00 0,00 | 0,00 0,00 0,00 | 0,00
JAko A 90 1,26 0,93 1,59 | 52,7% 0,80 0,62 | 0,98 | 44,3%
JAningré 70 0,39 0,28 | 0,51 | 59,6% 0,84 0,69 | 0,99 | 35,6%
Bilinga 60 0,12 0,07 | 0,17 | 83,8% 0,10 0,05 | 0,14 | 93,9%
Bossé clair 70 0,12 0,05 | 0,19 | 118,9% 0,11 0,04 | 0,18 | 133,0%
Dibétou 80 0,64 0,44 | 0,83 | 62,4% 0,74 0,54 | 0,93 | 52,9%
Doussié pachyloba 80 0,12 0,03 | 0,20 | 140,8% 0,01 0,00 | 0.03 | 196.0%
Eyong 60 2,16 1,84 | 2,47 | 29,1% 1,10 0,94 | 1,25 | 28,5%
Fraké 80 5,77 5,07 | 6,48 | 24,4% 2,60 2,20 | 2,99 | 30,4%
Iroko 70 2,17 1,83 | 2,52 | 31,6% 0,63 0,49 | 0,77 | 44,0%
Kossipo 90 1,86 1,41 | 2,32 | 49,0% 2,83 2,35 | 3,31 33,9%
Lati 70 0,53 0,40 | 0,66 | 48,0% 0,81 0,68 | 0,94 | 32,1%
Longhi blanc 70 0,76 0,55 | 0,97 | 54,7% 0,41 0,31 | 0,51 | 48,4%
Longhi rouge 70 1,16 0,90 1,42 | 45,3% 0,58 0,45 | 0,71 | 452%
Mambodé 70 0,94 0,70 1,19 | 52,1% 0,63 0,47 | 0,79 | 50,5%
Padouk rouge 70 0,99 0,80 1,19 | 39,6% 0,97 0,81 1,13 | 33,3%
Pao rosa 70 0,00 0,00 | 0,00 0,00 0,00 | 0,00
Sipo 80 0,41 0,22 | 0,60 | 94,6% 0,73 0,47 | 0,99 | 71,1%
Tchitola 110 1,17 0,86 | 1,49 | 53,9% 2,39 1,98 | 2,80 | 34,2%
[Tiama 100 0,63 0,43 | 0,83 | 63,3% 0,72 0,54 | 0,89 | 48.6%
Total exploitation régulière! 21,44 | 20,11 | 22,77 | 12,4% 17,33 | 16,38 | 18,28 | 11,0%

+ PARPAF Groupement CIRAD Forêt / FRM

99 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 36 : Volumes bruts totaux par essence et par UFG

UFG 1 UFG 1 OUEST | UFGIEST TOTAL UFG
GROUPE 1A DMA VOLUME>=DMA
JAyous 90 4632 730 396 735 028
Sapelli 100 125 627 26 209 151 836
Total production dominante 130 259 756 605 886 864
GROUPE 1B DMA VOLUME>=DMA
Acajou a grdes f. 80 0 7034 7034
Acajou blanc 80 0 0 0
Ako A 90 52 056 12 689 64 745
Aningré 70 0 65 176 65 176
Bilinga 60 519 1619 2138
Bossé clair 70 5115 4 248 9363
Dibétou 80 19 743 6016 25 759
Doussié pachyloba 80 0 12 463 12 463
Eyong 60 11256 75 273 86 529
Fraké 80 18 689 276 995 295 684
Iroko 70 5 540 64 109 69 650
Kossipo 90 59 779 15 174 74 953
Lati 70 24 829 16 961 41 790
Longhi blanc 70 31 929 15 993 47 922
Longhi rouge 70 12 689 19 953 32 642
Mambodé 70 20 809 42731 63 539
Padouk rouge 70 24 550 26 176 50 726
Pao rosa 70 388 0 388
Sipo 80 12777 12 306 25 083
Tchitola 110 104 519 0 104 519
Tiama 100 56 484 3 535 60 019
Total exploitation régulière 461 671 678 450 1 140 121
Total essences aménagés (1a+1b) 591 929 1 435 056 2 026 985
GROUPE 2 DME VOLUME>=DME
Ebène 40 4168 6631 10 800
Fromager 70 5481 79 549 85 030
Mukulungu 80 175 168 58 340 233 508
Tali 80 39 752 22 797 62 550
Total exploitation occasionnelle 224 570 167 318 391 888
GROUPE 3A DME VOLUME>=DME
Abura 80 0 0 0
Angueuk 50 25 513 6 502 32 014
Assamela 80 Q 0 0
Azobé 70 28 039 25 004 53 044
Bossé foncé 70 Q 0 0
Bubinga 60 0 615 657 615 657
Dabéma 80 30 237 83 473 113 710
Diana 70 2011 14 794 16 804
Difou 50 0 5 559 5 559

+ PARPAF Groupement CIRAD Forêt / FRM 100 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG1 UFG 1 OUEST | UFGIEST TOTAL UFG
Dou: 80 0 1171 1171
Essia 70 104 694 170 280 274 974
Etimoé 70 74 882 9457 84 340
Eyoum 70 2035 0 2035
Tatandza 90 7416 9 298 16714
Kotibé 70 1019 1964 2983
Kotibé parallèle 60 0 11 950 11 950
Limbali 90 127 796 0 127 796
Manilkara 60 241 337 20 293 261 629
Niové 50 51 180 38 728 89 908
Oboto 60 13 795 2 874 16 669
Total sciage potentiel 709 954 1017 005 1 726 959
GROUPE 3B DME VOLUME>=DME
Aiélé 60 19 490 8 499 27 990
Ekouné 70 2 566 1375 3 942
Emien 70 9617 28 560 38 177
Essessang 70 27 828 112 209 140 037
Ilomba 80 9621 24 293 33 914
Kapokier 70 388 14 193 14 581
Koto 70 6977 4347 11324
Ohia 70 41 943 201 008 242951
Ohia parallèle 70 0 62 853 62 853
Olon/Bongo 50 1 892 5101 6 994
Onzabili 60 4743 862 5 605
Total déroulage potentiel 125 065 463 301 588 367
GROUPE 4 DME VOLUME>=DME
Angeuk 50 0 0 0
Avodiré 70 945 1702 2647
Bakoko 50 11 896 9 660 21 556
Bodioa 70 0 2810 2810
Ebiara edea 60 33 432 16354 49 786
Eveuss 70 0 907 907
Kékélé 70 9719 14 186 23 905
Kodabéma 60 23 970 25 965 49 935
Mubala 70 671 369 1 040
Mutondo 70 17 135 9487 26 622
Ngoula 70 0 6735 6735
Padouk blanc 60 0 0 0
Parassolier 70 10 108 2342 12 451
Sougué grdes feuilles 60 18417 12 794 31210
Tali yaoundé 70 26 312 1523 27 835
Wamba 70 0 0 Q
Wamba foncé 60 152 606 104 834 257 439
Total divers 305211 209 668 514 879
Total essences inventoriées 1 956 730 3 292 348 5 249 078

+ PARPAF Groupement CIRAD Forêt / FRM 101 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG2 UFG 2 OUEST UFG2EST TOTAL UFG
GROUPE 1A DMA VOLUME>=DMA
Ayous 90 0 705 227 705 227
Sapelli 100 167 588 115 645 283 233
Total production dominante 167 588 820 873 988 461
GROUPE 1B DMA VOLUME>=DMA
Acajou a grdes f. 80 551 28 762 29 313
Acajou blanc 80 0 0 0
JAko A 90 7977 13 522 21 499
Aningré 70 424 60011 60 435
Bilinga 60 4611 T 635 12 246
Bossé clair 70 2067 3 956 6 023
Dibétou 80 41 029 5 374 46 403
Doussié pachyloba 80 0 5981 5981
Eyong 60 6 689 82 008 88 697
Fraké 80 4331 257 808 262 139
Iroko 70 1299 60 061 61 360
Kossipo 90 46311 25 192 71 503
Lati 70 13 352 13214 26 566
Longhi blanc 70 5327 18 766 24 093
Longhi rouge 70 11 442 37 098 48 540
Mambodé 70 11810 29271 41 080
Padouk rouge 70 18 170 14 370 32 540
Pao rosa 70 1031 0 1031
Sipo 80 22 646 6631 29277
Tchitola 110 70 363 4190 74 553
Tiama 100 31 244 19 039 50 283
Total exploitation régulière 300 674 692 889 993 563
Total essences aménagés (1a+1b) 468 262 1 513 761 1 982 024
GROUPE 2 DME VOLUME>=DME
Ebène 40 1867 13 253 15 120
Fromager 70 2 486 51621 54 107
Mukulungu 80 83 533 150 666 234 199
Tali 80 41 876 35 844 77 720
Total exploitation occasionnelle 129 761 251 385 381 146
GROUPE 3A DME VOLUME>=DME
Abura 80 0 774 774
Angueuk 50 28 630 6 082 34 712
Assamela 80 Q 0 Q
Azobé 70 16 695 9369 26 064
Bossé foncé 70 547 5 763 6309
Bubinga 60 5 703 33 441 39 144
Dabéma 80 36273 30 757 67 030
Diana 70 3 504 22 014 25 518
Difou 50 1233 11714 12 947
Doussié rouge 80 0 485 485
Essia 70 84 439 147 508 231 947
Etimoé 70 79 860 15 004 94 864

+ PARPAF Groupement CIRAD Forêt / FRM 102 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG2 UFG 2 OUEST TOTAL UFG
Eyoum 70 8991 9 703
Tatandza 90 7752 16 960
Kotibé 70 2313 6 776
Kotibé parallèle 60 0 0
Limbali 90 9 966 0 9 966
Manilkara 60 253 528 49 829 303 357
Niové 50 42 395 21 344 63 740
Oboto 60 14 782 1935 16716
Total sciage potentiel 596 609 370 404 967 013

GROUPE 3B DME VOLUME>=DME
Aiélé 60 6 906 9 982 16 887
Ekouné 70 826 1373 2199
Emien 70 19 699 20 185 39 884
Essessang 70 14 635 164 190 178 824
Ilomba 80 11237 12 028 23 265
Kapokier 70 1623 16 178 17 800
Koto 70 11275 10 497 21 772
Ohia 70 41 929 244 814 286 743
Ohia parallèle 70 0 46218 46218
Olon/Bongo 50 3 933 5 545 9477
Onzabili 60 2032 5015 7 047
Total déroulage potentiel 114 093 536 023 650 117
GROUPE 4 DME VOLUME>=DME

Angeuk 50 0 0 0
Avodiré 70 0 1315 1315
Bakoko 50 16 180 16616 32 797
Bodioa 70 0 0 0
Ebiara edea 60 10 902 28 859 39 761
Eveuss 70 0 0 0
Kékélé 70 7 055 10 156 17211
Kodabéma 60 14 626 10 082 24 709
Mubala 70 833 0 833
Mutondo 70 3 206 2847 6053
Ngoula 70 0 1305 1305
Padouk blanc 60 0 0 0
Parassolier 70 8 552 0 8 552
Sougué grdes feuilles 60 11 764 5757 17 521
Tali yaoundé 70 33 583 768 34351
Wamba 70 1841 0 1841
Wamba foncé 60 108 543 77.706 186 249
Total divers 217 086 155 411 372 497
Total essences inventoriées 1525811 2 826 985 4 352 796

+ PARPAF Groupement CIRAD Forêt / FRM 103 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 3 UFG 3 OUEST UFG3EST TOTAL UFG

GROUPE 1A DMA VOLUME>=DMA
Ayous 90 0 668 930 668 930
Sapelli 100 160 777 91614 252 391
Total production dominante 160 777 760 544 921 321

GROUPE 1B DMA VOLUME>=DMA
Acajou a grdes f. 80 0 6679 6679
Acajou blanc 80 0 0 0
JAko A 90 2681 25 242 27 923
Aningré 70 0 17 154 17 154
Bilinga 60 3 700 5 944 9 644
Bossé clair 70 4031 2470 6 501
Dibétou 80 43 430 8 640 52 070
Doussié pachyloba 80 0 0 0
Eyong 60 4752 76 579 81331
Fraké 80 0 207 884 207 884
Iroko 70 898 63 077 63 975
Kossipo 90 47 502 14 589 62 091
Lati 70 12 703 16 078 28 781
Longhi blanc 70 4 809 13 560 18 369
Longhi rouge 70 9352 34011 43 363
Mambodé 70 6320 22121 28 441
Padouk rouge 70 19 496 32751 52 247
Pao rosa 70 371 0 371
Sipo 80 13 349 19287 32 637
Tchitola 110 73 513 9 894 83 408
Tiama 100 45 569 11265 56 835
Total exploitation régulière 292 479 587 224 879 703
Total essences aménagés (1a+1b) 453 256 1 347 768 1 801 024

GROUPE 2 DME VOLUME>=DME

Ebène 40 0 8 897 8 897
Fromager 70 0 49 946 49 946
Mukulungu 80 28 442 53 184 81 626
Tali 80 30 492 20 619 51111
Total exploitation occasionnelle 58 934 132 646 191 580

GROUPE 3A DME VOLUME>=DME
Abura 80 0 0 0
Angueuk 50 16 635 5 343 21 978
Assamela 80 0 0 0
Azobé 70 23216 7 567 30 783
Bossé foncé 70 0 428 428
Bubinga 60 0 0 0
Dabéma 80 38 081 32 026 70 107
Diana 70 0 1230 1230
Difou 50 0 3 086 3 086
Doussié rouge 80 0 1125 1125
70 95 731 80 072 175 803
70 51014 16 248 67 262

+ PARPAF Groupement CIRAD Forêt / FRM 104 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG3 UFG 3 OUEST UFG3EST TOTAL UFG
Eyoum 70 5 697 1438 7135
Tatandza 90 9 004 7 601 16 604
Kotibé 70 2235 5 584 7 819
Kotibé parallèle 60 0 13 331 13 331
Limbali 90 0 0 0
Manilkara 60 163 711 57 904 221 615
Niové 50 42 606 6 583 49 189
Oboto 60 10 390 2115 12 504
Total sciage potentiel 458 319 241 679 699 998
GROUPE 3B DME VOLUME>=DME
Aiélé 60 8 983 14 594 23 577
Ekouné 70 1553 0 1553
Emien 70 20 078 17 228 37 305
Essessang 70 6 699 89 129 95 828
Ilomba 80 7338 15 750 23 088
Kapokier 70 0 6613 6613
Koto 70 2921 5 763 8 684
Ohia 70 12 165 73 770 85 935
Ohia parallèle 70 0 18 812 18 812
Olon/Bongo 50 2 620 1507 4127
Onzabili 60 6 986 2 520 9 506
Total déroulage potentiel 69 343 245 685 315 028
GROUPE 4 DME VOLUME>=DME
Angeuk 50 0 0 0
Avodiré 70 266 1300 1 566
Bakoko 50 5515 12 261 17.777
Bodioa 70 0 479 479
Ebiara edea 60 7410 23 234 30 644
S 70 0 2244 2244
70 7 740 25 275 33 015
Kodabéma 60 6 095 4559 10 654
Mubala 70 643 902 1545
Mutondo 70 9035 11 128 20 164
Ngoula 70 0 638 638
Padouk blanc 60 0 0 0
Parasolier 70 3 660 0 3 660
Sougué grdes feuilles 60 6957 6117 13 073
Tali yaoundé 70 27 596 3 908 31 504
Wamba 70 0 638 638
Wamba foncé 60 74 918 92 684 167 601
Total divers 149 835] 185 367] 335 202
Total essences inventoriées 1 189 687 2 153 146 3 342 833

+ PARPAF Groupement CIRAD Forêt / FRM 105 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 4 UFG 4 OUEST UFG 4 EST TOTAL UFG
GROUPE 1A DMA VOLUME>=DMA
Ayous 90 0 675 571 675 571
Sapelli 100 100 556 70 918 171 474
Total production dominante 100 556 746 490 847 046
GROUPE 1B DMA VOLUME>=DMA
Acajou a grdes f. 80 0 7335 7335
Acajou blanc 80 0 0 0
JAko A 90 7137 19114 26251
Aningré 70 0 18 061 18 061
Bilinga 60 1165 2 623 3 789
Bossé clair 70 1578 2353 3931
Dibétou 80 20 891 8 208 29 099
Doussié pachyloba 80 0 1191 1191
Eyong 60 1130 54 301 55431
Fraké 80 0 159 134 159 134
Iroko 70 1485 16 369 17 855
Kossipo 90 46 623 14 935 61 558
Lati 70 30 307 14 775 45 082
Longhi blanc 70 10 581 10 070 20 651
Longhi rouge 70 7163 33 659 40 822
Mambodé 70 15 144 15 143 30 287
Padouk rouge 70 44 568 15 717 60 286
Pao rosa 70 3 382 482 3 864
Sipo 80 19201 7436 26 637
Tchitola 110 150 104 28 244 178 348
Tiama 100 30 857 13 649 44 505
Total exploitation régulière 391 317 442 800 834 117
Total essences aménagés (1a+1b) 491 873 1 189 290) 1 681 163
GROUPE 2 DME VOLUME>=DME
Ebène 40 4462 9701 14 164
Fromager 70 0 26 860 26 860
Mukulungu 80 60 072 69 678 129 750
Tali 80 39 052 23 804 62 856
Total exploitation occasionnelle 103 586 130 043 233 630
GROUPE 3A DME E>=DME
Abura 80 0 0 0
Angueuk 50 28 406 4357 32 764
Assamela 80 0 0 0
Azobé 70 30 247 11 443 41 690
Bossé foncé 70 0 849 849
Bubinga 60 0 4100 4100
Dabéma 80 50 275 23 007 73 282
70 2 585 2 228 4813
50 0 1380 1380
80 0 0 0
Essia 70 127 424 117 434 244 857
Etimoé 70 85 514 14 309 99 823

+ PARPAF Groupement CIRAD Forêt / FRM 106 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 4 UFG 4 OUEST UFG 4EST TOTAL UFG
Eyoum 70 7 961 1216 9178
Tatandza 90 11 588 4197 15 785
Kotibé 70 2764 1242 4 006
Kotibé parallèle 60 478 3 140 3 618
Limbali 90 0 0 0
Manilkara 60 297 918 75 142 373 061
Niové 50 55 536 12 604 68 139
Oboto 60 20 912 2389 23 301
Total sciage potentiel 721 609 279 038 1 000 647
Aiélé 60 9 188 4535 13 723
Ekouné 70 334 1462 1 796
Emien 70 31 812 8 779 40 592
Essessang 70 10 144 103 999 114 143
Ilomba 80 24 756 15 294 40 050
Kapokier 70 0 3 826 3 826
Koto 70 3 964 6 189 10 153
Ohia 70 22277 93 780 116 056
Ohia parallèle 70 0 11157 11157
Olon/Bongo 50 1739 4921 6 660
Onzabili 60 2 486 2639 5 125
Total déroulage potentiel 106 700 256 581 363 281
GROUPE 4 DME VOLUME>=DME
Angeuk 50 0 0 0
Avodiré 70 813 1008 1821
Bakoko 50 14255 7 483 21 738
Bodioa 70 0 0 0
Ebiara edea 60 15 190 18 710 33 899
S 70 0 2302 2302
70 10 220 9750 19 970
Kodabéma 60 16 876 4382 21258
Mubala 70 3327 0 3327
Mutondo 70 17 014 4577 21 591
Ngoula 70 0 1261 1261
Padouk blanc 60 0 0 0
Parassolier 70 5 444 0 5 444
GROUPE 4 (SUITE) DME VOLUME>=-DME
Sougué grdes feuilles 60 16 046 5 964 22010
Tali yaoundé 70 40 795 5 545 46 340
Wamba 70 0 0 Q
Wamba foncé 60 139 979 60 981 200 960
Total divers 279 957 121 962 401 920
Total essences inventoriées 1703 726 1 976 915 3 680 641

+ PARPAF Groupement CIRAD Forêt / FRM 107 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG5 UFG 5 OUEST UFG5 TOTAL UFG
GROUPE 1A DMA VOLUME>=DMA
Ayous 90 0 671910 671910
Sapelli 100 100 890 184251 285 141
Total production dominante 100 890 856 161 957 051
GROUPE 1B DMA VOLUME>=DMA
Acajou a grdes f. 80 0 58 713 58 713
Acajou blanc 80 0 2 503 2 503
JAko A 90 1937 56810 58 747
Aningré 70 0 61172 61172
Bilinga 60 770 10275 11 045
Bossé clair 70 7 466 4998 12 464
Dibétou 80 14 760 11270 26 030
Doussié pachyloba 80 0 5115 5115
Eyong 60 0 134 828 134 828
Fraké 80 0 206 809 206 809
Iroko 70 906 41 002 41 909
Kossipo 90 51517 53 067 104 584
Lati 70 28 715 39 103 67 818
Longhi blanc 70 1074 89 969 91 042
Longhi rouge 70 1875 41 142 43 017
Mambodé 70 9 098 34331 43 429
Padouk rouge 70 23 009 40 558 63 568
Pao rosa 70 375 523 898
Sipo 80 9 784 26 666 36 450
Tchitola 110 148 371 8201 156 572
Tiama 100 27 434 33 086 60 520
Total exploitation régulière 327 092 960 142 1287 234
Total essences aménagés (1a+1b) 427 982 1 816 303 2 244 285
GROUPE 2 DME VOLUME>=DME
Ebène 40 1 784 38 204 39988
Fromager 70 0 37 559 37 559
Mukulungu 80 80 254 123 015 203 270
Tali 80 64 664 75 383 140 047
Total exploitation occasionnelle 146 702 274 162 420 864
GROUPE 3A DME VOLUME>=DME
Abura 80 0 626 626
Angueuk 50 38 983 25 953 64 936
Assamela 80 0 Q 0
Azobé 70 12 939 30 264 43 203
Bossé foncé 70 0 0 Q
Bubinga 60 3 202 29 448 32 650
Dabéma 80 101 702 148 881 250 583
70 0 15 190 15 190
50 0 7970 7970
80 0 0 0
Essia 70 143 034 419 158 562 191
Etimoé 70 98 725 17 773 116 497

+ PARPAF Groupement CIRAD Forêt / FRM 108 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG5 UFG 5 OUEST UFG5 TOTAL UFG
GROUPE 3A (SUITE) DME VOLUME>=-DME
Eyoum 70 5 096 11261 16 357
Tatandza 90 13315 11033 24 348
Kotibé 70 3951 4 896 8 847
Kotibé parallèle 60 0 1394 1394
Limbali 90 0 0 0
Manilkara 60 307 662 208 994 516 656
50 27 489 189 744 217233
60 22 959 14 060 37 019
779 056 1136 646 1915 702
Groupe 3b DME Volume>=DME
Aiélé 60 22 069 16 662 38 730
Ekouné 70 5 183 4757 9 940
Emien 70 28 556 39 755 68 312
Essessang 70 30 976 160 255 191 232
Ilomba 80 25 508 66 886 92 394
Kapokier 70 1193 7 602 8 795
Koto 70 4420 26717 31 138
Ohia 70 23 521 246 554 270 075
Ohia parallèle 70 0 42 236 42236
Olon/Bongo 50 375 10 180 10 555
Onzabili 60 8 995 8 169 17 163
Total déroulage potentiel 150 797 629 773 780 570
GROUPE 4 DME VOLUME>=DME
Angeuk 50 0 0 0
Avodiré 70 2558 7 148 9 706
Bakoko 50 18 679 28 518 47 196
Bodioa 70 Q 0 Q
Ebiara edea 60 9 868 35 455 45 323
Eveuss 70 0 0 0
Kékélé 70 6511 12310 18 821
Kodabéma 60 17 586 47 134 64 720
Mubala 70 876 1 064 1 940
Mutondo 70 11111 9 288 20 399
Ngoula 70 1 074 2112 3 186
Padouk blanc 60 0 0 0
Parasolier 70 6 288 1247 7 535
Sougué grdes feuilles 60 12 263 10 643 22 906
Tali yaoundé 70 25 622 18 397 44 019
Wamba 70 0 312 312
Wamba foncé 60 112 434 173 628 286 062
Total divers 224 869 347 255 572 124
Total essences inventoriées 1 729 406 4 204 139 5 933 545

+ PARPAF Groupement CIRAD Forêt / FRM 109 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 6 UFG 6 OUEST | UFG6EST TOTAL UFG

GROUPE 1A DMA VOLUME>=DMA
Ayous 90 574 844 683 958 1258 801
Sapelli 100 129 229 65 393 194 622
Total production dominante 704 073 749 351 1 453 424

GROUPE 1B DMA VOLUME>=DMA
Acajou a grdes f. 80 12 719 5 779 18 498
Acajou blanc 80 0 0 0
JAko A 90 29 476 30 764 60 240
Aningré 70 30 760 9565 40 325
Bilinga 60 3 501 2 878 6379
Bossé clair 70 4 008 2 968 6 976
Dibétou 80 27 052 15 520 42 572
Doussié pachyloba 80 546 2841 3 386
Eyong 60 40351 52 644 92 995
Fraké 80 95 354 140 767 236 122
Iroko 70 23 095 52 970 76 065
Kossipo 90 103 990 45 435 149 425
Lati 70 29 629 12 928 42 556
Longhi blanc 70 15 102 18 492 33 594
Longhi rouge 70 21 343 28 291 49 634
Mambodé 70 23 130 23 035 46 165
Padouk rouge 70 35 637 24 182 59 819
Pao rosa 70 0 0 0
Sipo 80 26 789 9971 36 760
Tchitola 110 87 873 28 636 116 510
Tiama 100 26 353 15 337 41 689
Total exploitation régulière 636 707 523 003 1159710
Total essences aménagés (1a+1b) 1 340 780 1272 354 2 613 134

GROUPE 2 DME VOLUME>=DME
Ebène 40 17 476 8 462 25 938
Fromager 70 53 059 36 532 89 591
Mukulungu 80 186 946 55 671 242 617
Tali 80 64 396 39419 103 815
Total exploitation occasionnelle 321 878 140 083 461 961
Abura 80 0 1543 1543
Angueuk 50 34 444 9 953 44 397
Assamela 80 0 0 0
Azobé 70 44 266 11 027 55 293
Bossé foncé 70 0 0 0
Bubinga 60 0 0 0
Dabéma 80 75 928 16 276 92 204
Diana 70 2386 1851 4237
Difou 50 0 1558 1558
Doussié rouge 80 891 744 1635
Essia 70 148 969 96 457 245 426
Etimoé 70 58 885 20 190 79 075

+ PARPAF Groupement CIRAD Forêt / FRM 110 /140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

UFG 6 UFG 6 OUEST | UFG6EST TOTAL UFG
Eyoum 70 15 275 2956 18 231
Tatandza 90 15 434 4 884 20 318
Kotibé 70 3 950 3 762 7711
Kotibé parallèle 60 3 108 9136 12 244
Limbali 90 11 855 2816 14671
Manilkara 60 361 531 80 131 441 662
Niové 50 48 795 11 940 60 735
Oboto 60 23 041 2615 25 656
Total sciage potentiel 848 758 277 838 1126 597
Groupe 3b DME Volume>=DME
Aiélé 60 23 209 15 137 38 347
Ekouné 70 2244 443 2 687
Emien 70 27 548 12 042 39 590
Essessang 70 94 710 78 456 173 166
Ilomba 80 28 601 11 969 40 570
Kapokier 70 1338 3 380 4718
Koto 70 3 854 13 081 16936
Ohia 70 82 221 44 870 127 091
Ohia parallèle 70 7722 9 708 17 431
Olon/Bongo 50 7 993 3 602 11 595
Onzabili 60 11 861 2 868 14 729
Total déroulage potentiel 291 303 195 556 486 858
Groupe 4 DME Volume>=DME
Angeuk 50 0 0 0
Avodiré 70 420 0 420
Bakoko 50 18 149 2 746 20 895
Bodioa 70 0 0 0
Ebiara edea 60 26 056 18 500 44 555
Eveuss 70 1323 0 1323
Kék 70 21 288 9515 30 803
Kodabéma 60 22 725 4405 27 130
Mubala 70 841 0 841
Mutondo 70 25 587 14 542 40 129
Ngoula 70 1838 913 2751
Padouk blanc 60 0 0 0
Parassolier 70 6 586 844 7 430
Groupe 4 DME Volume>=DME
Sougué grdes feuilles 60 12 169 7933 20 102
Tali yaoundé 70 39 194 3191 42 385
Wamba 70 0 0 0
Wamba foncé 60 176 178 62 588 238 766
Total divers 352 356 125 177 477 532
Total essences inventoriées 3 155 074 2 011 008 5 166 082

+ PARPAF Groupement CIRAD Forêt / FRM 111/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 37 : Synthèse possibilité brute par UFG totale (Est+Ouest) pour le groupe 1

GROUPE 1A DMA | UFG1 UFG2 UFG3 UFG 4 UFGS5 UFG6
JAyous 90 735 028 705 227 668930 | 675571 671910 |1258 801
Sapelli 100 151836 | 283 233 252 391 171 474 285 141 194 622
Total 1a 886864 | 988 461 921 321 847 046 957051 | 1453 424

GROUPE 1B
Acajou a grdes f. 80 7034 29 313 6 679 7335 58 713 18 498
Acajou blanc 80 0 0 0 0 2 503 0
Ako A 90 64 745 21 499 27 923 26251 58 747 60 240
Aniégré 70 65 176 60 435 17 154 18 061 61 172 40 325
Bilinga 60 2138 12 246 9 644 3 789 11 045 6379
Bossé clair 70 9 363 6 023 6501 3931 12 464 6976
Dibétou 80 25 759 46 403 52 070 29 099 26 030 42 572
Doussié pachyloba 80 12 463 5981 0 1191 5115 3386
Eyong 60 86 529 88 697 81331 55431 134 828 92 995
Fraké 80 295 684 | 262 139 207 884 159 134 206 809 236 122
Iroko 70 69 650 61 360 63 975 17 855 41 909 76 065
Kossipo 90 74 953 71 503 62 091 61 558 104 584 149 425
Lati 70 41 790 26 566 28 781 45 082 67 818 42 556
Longhi blanc 70 47 922 24 093 18 369 20 651 91 042 33 594
Longhi rouge 70 32 642 48 540 43 363 40 822 43 017 49 634
Mambodé 70 63 539 41 080 28 441 30 287 43 429 46 165
Padouk rouge 70 50 726 32 540 52 247 60 286 63 568 59 819
Pao rosa 70 388 1031 371 3 864 898 0
Sipo 80 25 083 29277 32 637 26 637 36 450 36 760
Tchitola 110 104 519 74 553 83 408 178 348 156 572 116 510
Tiama 100 60 019 50 283 56 835 44 505 60 520 41 689
Total 1b 1140 121 | 993 563 879 703 834117 | 1287 234 | 1 159 710
Total 1a+b 2 026 985 | 1 982 024 | 1 801 024 | 1 681 163 | 2 244 285 | 2 613 134

7.2. Aménagement de la série de recherche

7.2.1. Dispositif de recherche de M’baïki

La recherche est envisagée dans un objectif de gestion sur le long terme. Aujourd’hui, il
existe dans le permis de la SCAD), sur la série de recherche, un dispositif mis en place en 1981
par le Ministère des Eaux, Forêts, Chasses et Pêches en association avec CIRAD-forêt ainsi
que la Coopération Française.

L'objectif du dispositif est la mise au point d’un modèle dynamique de végétation avec un
suivi des composantes régénération, vitesse de croissance et mortalité. Cette dynamique sera
évaluée dans 3 cas différents :

+ en condition « normale », non perturbée ;

+ après une exploitation commerciale ;

+ PARPAF Groupement CIRAD Forêt / FRM 112/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

+ après une exploitation commerciale avec une éclaircie systématique en faveur des
essences commercialisables.

Des inventaires généraux et d’autres plus spécifiques sur la régénération ont été réalisés
régulièrement depuis la mise en place du dispositif. Le nombre de données relevées jusqu’à
présent est extrêmement élevé.

Ce dispositif permet aussi bien à l’administration forestière qu’à l’entreprise d’avoir quelques
éléments essentiels pour les prises de décision en matière de gestion forestière. La durée très
importante (plus de 20 ans) sur laquelle les données ont été prises permet d’avoir un bon recul sur
les premiers résultats et confère à ce dispositif une très grande valeur qui augmente avec le temps.

Les objectifs pour le futur sont d’automatiser par informatique la prise des données et leurs
traitements afin de disposer des informations du suivi en temps réel.

Ce dispositif servira également de référence pour les autres pays du Bassin du Congo.
L'objectif étant d’obtenir des modèles dynamiques adaptés à chaque zone.

7.2.2. Meilleure connaissance de la technologie des essences secondaires

Un effort encourageant a été entrepris par la société avant l’arrivée du projet PARPAF dans le
sens de la diversification des produits surtout que la SCAD fait de la transformation et de la
vente locale du bois. Aujourd’hui elle exploite environ 22 espèces. L’effort de diversification
doit se poursuivre et il convient de s’engager plus encore vers une meilleure connaissance de
la technologie des essences peu connues de manière à optimiser le rendement de la société.

Seul un programme de recherche à long terme est susceptible de répondre à ces questions et
de fournir la base de données techniques et scientifiques permettant une gestion durable du
patrimoine forestier du pays. Une collaboration avec des institutions spécialisées est
souhaitable.

8. CLAUSES DE GESTION DU PEA 171

Les règles de gestion, les mesures sociales et environnementales sont placés sous la
supervision de la Cellule d'aménagement de la société. Cette cellule, détaillée dans le
chapitre 8.5, sera mise en place avant la mise en œuvre du plan d’aménagement.

8.1. Règles de gestion et d’exploitation forestière

Dans les paragraphes qui suivent, des précisions sont données sur les règles de gestion et
d’exploitation applicables sur le PEA 171 dans le cadre de l’exécution du présent Plan
d'Aménagement. Ces règles seront affinées au moment de rédiger les plans de gestion des
UFG et les plans annuels d’opération des AAC et tiendront compte des règles nationales de
gestion forestière des permis sous aménagement durable non encore adoptées actuellement en

+ PARPAF Groupement CIRAD Forêt / FRM 113 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

RCA. C’est d’ailleurs un des mandats du Projet PARPAF dans les années à venir ; adoption
prévue en concertation avec la profession.

8.1.1. Planification

Plans de gestion des UFG

Ce document détaille les modalités de mise en exploitation d’une Unité Forestière de Gestion.
Il se base principalement sur les résultats des inventaires d'aménagement.

Avant la mise en exploitation de chaque UFG, il sera rédigé un plan de gestion quinquennal
qui définira principalement les différents points suivants :

+ les caractéristiques détaillées de chaque UFG, du point de vue topographique et
écologique ;

+ les volumes disponibles par groupe d’essences objectifs ;
+ les limites des Assiettes Annuel de Coupe (AAC) ;

+ les règles de gestion et d’intervention en milieu forestier ainsi que les grandes lignes du
réseau routier principal.

Après agrément du présent plan d'aménagement, le plan de gestion des UFG 1-Est et 1-Ouest
sera soumis à l’administration forestière.

Les plans de gestion suivants seront soumis à l’administration forestière six mois avant le
début de l’exploitation sur l'UFG.

Plans Annuels d’Opération (PAO)

Ce document précise les conditions d’exploitation d’une Assiette Annuelle de Coupe (AAC).
Il se base sur une connaissance précise de la ressource obtenue grâce à l’inventaire
d’exploitation, qui est un inventaire pied à pied et en plein.

Le Plan Annuel d’Opération mentionne :

+ les caractéristiques et les résultats de l’inventaire d’exploitation ;

+ la structure, la composition et la localisation de la ressource ;

+ la possibilité globale et par essence objectif sur l’AAC ;

+ le tracé des routes secondaires et autres informations pertinentes sur l’organisation de
l'exploitation forestière ;

+ le programme d'intervention détaillé au niveau de l’AAC.

Pour chaque UFG, le principe retenu est celui des Assiettes Annuelles de Coupe de même
surface utile.

+ PARPAF Groupement CIRAD Forêt / FRM 114/140
==
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

L'autre principe retenu est celui d’avoir des AAC ouvertes pendant trois ans, l’année 3 étant
prioritairement destinée à faciliter la commercialisation des essences de promotion autres que
celles du groupe 1 ; cela permet aussi de constituer des lots plus importants pour des essences
du groupe 1 peu représentées.

L’AAC suivante peut exceptionnellement être ouverte à l’exploitation 3 mois avant la date
normale à condition que le PAO de cette AAC soit préparé à l’avance et accepté par
l’administration forestière. Cette souplesse est introduite pour éviter de pénaliser l’entreprise
en cas d’assiette courante très pauvre.

Tableau 38 : Illustration de l'ouverture des AAC selon les années

ANNEE 1 ANNEE 2 ANNEE 3 ANNEE 4 ANNEE 5
Date d'ouverture | Continuité Continuité Fermeture de
AAC 1 normale ouverture ouverture l'assiette
Toutes essences | Toutes essences | Toutes essences | pour 27 ans
Ouverture en Date d’ouverture | Continuité Continuité Fermeture de
AAC 2 octobre si PAO | normale ouverture ouverture l’assiette
accepté par adm | Toutes essences | Toutes essences _| Toutes essences | pour 27 ans
Ouverture en Date d’ouverture | Continuité Continuité
AAC 3 octobre si PAO | normale ouverture ouverture
accepté par adm | Toutes essences | Toutes essences | Toutes essences
Ouverture en | Date d'ouverture Continuité
AAC 4 octobre si PAO normale ouverture

accepté par adm | Toutes essences | Toutes essences

Ouverture en | Date d'ouverture
AACS5 octobre si PAO normale
accepté par adm | Toutes essences

Les PAO doivent être déposés avant le 1° novembre de l’année précédant l’ouverture de
l’'AAC. L’administration doit répondre avant un mois pour éviter tout retard dans le
démarrage des opérations. En l’absence de réponse dans ce délai, le PAO sera considéré
comme accepté par l’administration.

Pour la première année de la mise en œuvre du plan d'aménagement, l’AAC 1 sera

exceptionnellement exploitée sans PAO le temps que la société ait suffisamment d’avance
dans ses inventaires d’exploitation.

PARPAF Groupement CIRAD Forêt / FRM 115 /140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

8.1.2. Règles d’exploitation forestière

Les règles d’exploitation forestière concernent la surveillance des limites du PEA, les
inventaires d’exploitation, l’abattage, le débardage et débuscage, l’évacuation des bois, le
réseau routier, le suivi de l’exploitation et de la production forestière.

Dans le Plan Annuel d’Opération des AAC différentes mesures de gestion seront données.
Des discussions dans ce sens seront conduites par le Projet PARPAF avec les services de
l’administration forestière. Les propositions faites seront débattues avec les professionnels et
feront l’objet d’un cadre normatif national qui sera ensuite décliné au niveau de chaque PEA.

8.1.3. Mesures d’accompagnement

La cellule d'aménagement de la SCAD doit se rapprocher du personnel responsable du
dispositif de recherche de M’baïki et éventuellement proposer des thèmes de recherche pour
l'obtention de données qui pourraient leur être utiles.

8.2. Orientations d’industrialisation

La SCAD dispose de deux sites industriels sur le PEA :
+ Loko, composé d’une scierie et d’une usine de contreplaqué ;

+ Ndolobo avec une scierie.

Actuellement, la société est orientée, essentiellement vers une production locale et régionale
de sciage et de contreplaqué. Seul l’Aningré en grume est exporté hors de la sous région. Il est
à rappeler que la SCAD est aujourd’hui le seul producteur de contreplaqué de la Centrafrique.

Une analyse de performance rapide de l’entreprise montre que la production industrielle est
inférieure à la capacité industrielle installée (Cf. L'outil industriel Chapitre 4.3). La Figure 3 :
Production annuelle en mètres cube de bois sciés à Loko et la Figure 6 : Production annuelle
en mètres cubes de bois sciés de Ndolobo, montrent également que la production industrielle
est très irrégulière et tend même à diminuer au fil des années.

De plus, la comparaison entre les volumes grumes transformés pour les 3 outils industriels
(chiffres de l’étude en cours de Florian Terrière de 2004, Monographies par usine) et la
possibilité moyenne fixée dans le plan d’aménagement (Cf. Tableau 48 : Volumes nets
estimés par UFG (période de 5 ans), pour les essences du groupe 1) montre que la capacité
industrielle actuelle est insuffisante pour transformer la totalité de la possibilité volume.

+ PARPAF Groupement CIRAD Forêt / FRM 116 / 140
&]
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 39 : Comparaison des volumes utilisés par l’outil industriel de la SCAD en 2002 et
les volumes nets moyens annuels disponibles sur la durée de la rotation

CONSOMMATION GRUMES POSSIBILITE ANNUELLE EN

2002 SAPELLI ET
(M GRUMES) )
Scierie Loko 22 000
Usine contreplaqué 6 000
Scierie Ndolobo 20 000 120 000
Total 48 000

La possibilité de la forêt fixée dans le Plan d’ Aménagement (groupe des 23 essences objectif)
est nettement supérieure à ce qui a été utilisé en 2002 par les sites industriel de la SCAD ; à
noter de plus que le Tableau 39 ne fait mention que du Sapelli et de l’Ayous alors que
d’autres essences sont déjà utilisées couramment par la société.

Suite à ces considérations, différents axes de réflexion sur les orientations d’industrialisation
sont proposés :

Au niveau de la production industrielle, il apparaît clairement que la SCAD doit se donner les
moyens de produire plus. Pour y parvenir, des investissements réguliers humains et matériel
sont nécessaires. Les investissements doivent être vus comme une modernisation du matériel
déjà en place afin qu’il puisse produire au maximum de sa capacité, ce qui n’est pas le cas
aujourd’hui.

Ces dernières années, la SCAD a beaucoup compté sur l’exportation de l’Aningré. Il est
actuellement impossible de spéculer sur l’avenir du cours de cette essence qui de surcroît s’est
raréfiée dans le permis et dont la possibilité volume fixée dans le plan d'aménagement est
bien inférieure au volume exploitée par la SCAD ces dernières années. Une alternative à cette
rentrée d’argent est de ce fait à prévoir.

De plus, la SCAD qui est actuellement bien positionné sur le marché sous-régional et national
du sciage, doit se préparer à une prochaine concurrence des sociétés du nord Congo qui
montent en puissance et des sociétés centrafricaines qui pourront bientôt transporter leur
sciage vers Bangui dès que les ponts du 4° parallèle seront terminés. Il serait donc prudent
pour la SCAD de se préparer à produire du sciage pour l’exportation, c’est à dire avec des
critères de qualité plus exigeants. Là encore, des investissements humains et matériels sont
nécessaires pour un recalibrage du potentiel déjà en place.

Pour compléter cette réflexion, des orientations « politiques » sont également proposées.
Comme il a été dit plus haut, la société doit se préparer à une éventuelle augmentation de la
concurrence sur le marché local. Pour ce faire, elle doit mettre en place une véritable politique
nationale afin de se positionner encore plus fortement sur ce marché local du sciage et du
contreplaqué. La même démarche doit être entreprise pour le marché sous-régional,
notamment vers le Tchad qui peut être soumis aux offres du sciage et du contreplaqué
camerounais.

+ PARPAF Groupement CIRAD Forêt / FRM 117/140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Enfin, pour rappel, la société doit se préparer à remplacer l’exportation de l’Aningré par
exemple par du sciage export ou une autre exportation en grume selon l’évolution du marché
du bois.

Une réflexion doit également être menée afin de déterminer si les aménagement actuels sur la
route du 4° parallèle peuvent être bénéfiques pour les exportation de la SCAD en diminuant
le nombre de kilomètres jusqu’à la frontière du Cameroun.

8.3. Mesures sociales

8.3.1. Cadre organisationnel et relationnel

Au vu du chapitre 5, il ressort que la carence la plus forte pour une bonne entente entre la
SCAD et les populations riveraines du PEA est l’insuffisance de dialogue. Une grande partie
des conflits, évoqués plus haut, aurait certainement pu être évitée si la SCAD avait tenu
informée la population des actions et mesures déjà prises sous sa seule responsabilité dans le
domaine social et aussi si les villageois avaient pu exprimer clairement leurs attentes auprès
de la société.

Les demandes des populations ne peuvent pas non plus toutes être satisfaites par la SCAD.
Certains manques au niveau de l’éducation ou des centres de santé ne concernent pas
directement la SCAD mais les communes ou les ministères concernés qui disposent de
recettes forestières en provenance de ce PEA 171. Il est donc important de définir le niveau de
responsabilité de chacun vis à vis des attentes des populations, c’est ce qu’indique le Tableau
40 ci-après.

Tableau 40 : Synthèse des demandes des villageois en matière de contribution sociale avec
pour chaque cas le niveau de responsabilité des acteurs

CONTRAIN enr 0 ee à MAITRE D’'ŒUVRE ET NIVEAU
: AXES DE PRIORITE BENEFICIAIRES à k
IDENTIFIEES DE RESPONSABILITE
SANTE
. D : ; Communes
Capacité limitée Extension de la Communes et : : à
; : : Financement : taxe forestière et
des FOSA structure d’accueil villages Led
participation commune
: ; Communes
Manque de Dotation des FOSA en Communes et : : à
Le ue : Financement : taxe forestière et
médicaments médicaments villages à
recouvrement de coûts
Insuffisance de : ; ete &
en Affectation de Communes et Ministère santé
personnel médical ee A
es personnel qualifié villages Communes
qualifié
, Réalisation de forage ou , Communes
Manque d’eau L Communes et - : à
aménagement de : Financement : taxe forestière et
potable villages Re
sources participation commune
EDUCATION
Insuffisance de Affectation de A Ministère Education
ee ee Ecoles concernées
personnel qualifié personnel qualifié Commune

+ PARPAF Groupement CIRAD Forêt / FRM 118 / 140
==

SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

CONTRAINTES
IDENTIFIEES

AXES DE PRIORITE

BENEFICIAIRES

MAITRE D’ŒUVRE IVEAU
DE RESPONSABILITE

Capacité limitée
des écoles

Extension des
infrastructures d’accueil

Communes et
villages

Communes
Financement : taxe forestière et
participation commune

Bâtiments dégradés

Réfection et
réhabilitation des
bâtiments

Communes et
villages

Communes
Financement : taxe forestière et
participation commune

Insuffisance de

Affectation de

es ee Ecole SCAD SCAD
personnel qualifié personnel qualifié
ENCLAVEMENT ACCESSIBILITE
Manque de voies ans: : Communes
, qu voies Ouverture et réfection Villages : unes 2x
d’accès ou trop Le dons : Financement : taxe forestière et
A A des voies d’accès Entreprise SCAD Pr
dégradées contribution SCAD
SORTE : Communes
A Réhabilitation et Villages : Unes
Ponts cassés réalisation des ponts Entreprise SCAD Financement : taxe forestière et
à ponts Pris contribution SCAD
DIVERS
Communes

Absence de marché

Construction de
marchés

Communes et
villages

Financement : taxe forestière et
participation commune

Absence de revenu

Promotion de micro-
crédits

Communes et
villages

ONG sous traitantes

Manque de Mise en place de dépôts :
nd pese P Communes et ONG sous traitantes

matériaux de de matériaux de : Lx

: : villages Privés
construction construction

ORGANISATION SOCIALE ET DEVELOPPEMENT PARTICIPATIF
: eos Sensibilisation pour Communes
Faible mobilisation | ,, A :
l’auto-développement | Populations locales ONG

de la communauté

local

Comités villageois

Absence de service
technique
d’encadrement

Plaidoyer auprès des
services techniques
préfectoraux et des

ONG pour prendre en
compte la zone dans

leur champ
d'intervention

Populations locales

Communes
Notables

On remarque que pour la majorité des contraintes identifiées, ce n’est pas la SCAD qui est le
maître d’œuvre potentiel mais les communes qui ont le pouvoir de décider des actions à
entreprendre. Or les communes disposent d’un potentiel financier pour réaliser des actions
nécessaires et demandées par la population, grâce aux taxes forestières. Il est de ce fait dans
l'intérêt de la SCAD que ces taxes soient correctement utilisées et que la population soit
consciente du respect de paiement des taxes forestières de la société aux communes.

Sur un plan général, il est important que toutes les contributions de la SCAD soient
transparentes et connues des populations.

Dans le cadre de ses activités sociales, la Cellule d'Aménagement aura pour tâche d'intervenir

au niveau de :

PARPAF Groupement CIRAD Forêt / FRM

119/140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

+ la sensibilisation-animation villageoïise, notamment sur la question du versement des taxes
forestières;

+ l'information des villageois sur les activités d'aménagement;

+ la participation à la gestion des conflits.

Les activités menées par la cellule d'aménagement de la SCAD permettront de montrer aux
populations que la société et ses activités peuvent améliorer leurs conditions de vie et sont de
nature à minimiser les demandes directes d'intervention faites auprès de la société.

8.3.2. Contribution sociale de l’entreprise

Les mesures liées aux conditions de vie des résidents des camps forestiers et des conditions de
travail des employés impliquent directement l'entreprise et sont donc totalement maîtrisables
en interne.

Camps de vie des travailleurs

D’après les résultats de l’étude socio-économique, le nombre d’élèves sur les sites industriels
est très élevé et le taux de déperdition scolaire (CF. : Chapitre 5.1.3) est important. Ceci est
certainement en partie dû au niveau trop faibles des professeurs ou à leur nombre insuffisant.
Il serait intéressant de faire une étude plus approfondie sur ce problème. La SCAD pourrait
s’assurer du bon niveau de ses professeurs et en engager des supplémentaires si nécessaire.

En dehors des problèmes scolaires, l'étude socio-économique n’a pas mis en évidence de
problème majeur. Des améliorations progressives restent toutefois à prévoir en matière de
santé, d'hygiène, d'alimentation et d'habitat.

Conditions de travail

Actuellement, les ouvriers de la SCAD ne disposent pas toujours d'équipements de sécurité.
Une bonne disponibilité en équipements de sécurité est à prévoir. De plus, un suivi des
accidents de travail est à faire pour évaluer les causes des accidents et éventuellement pour
compléter les équipements de sécurité nécessaires en forêt et à l’usine.

8.3.3. Gestion concertée des ressources et des espaces forestiers

La SCAD va devoir renforcer son mode de concertation avec les notables ou les chefs des
villages pour éviter que les engins affectent des zones sacrées ou des champs de café
abandonnés.

+ PARPAF Groupement CIRAD Forêt / FRM 120 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

8.4. Mesures environnementales

8.4.1. Exploitation à faible impact

Ces dernières années en Afrique Centrale, de nombreux travaux et réflexions ont été menés
sur le thème de l’amélioration des pratiques d’exploitation forestières et sur la réduction de
leurs impacts sur les écosystèmes forestiers. Les pratiques qui ont déjà fait leurs preuves
techniquement et économiquement sur le terrain et en entreprise peuvent déjà être adoptées
par la société alors que d’autres propositions encore jamais mises en pratique peuvent
éventuellement être essayées et suivies par la cellule d'aménagement dans une optique de
recherche pour évaluer leur efficacité.

De la même façon que pour les règles d’exploitation forestière, les mesures pour une
exploitation à faible impact seront développées dans les futurs documents de gestion du
PEA 171. On peut simplement rappeler ici l’importance de l’optimisation du réseau routier à
partir de l’inventaire d’exploitation et de l’abattage contrôlé.

8.4.2. Campements forestiers

Les mesures environnementales au niveau des campements forestiers concernent
essentiellement tout ce qui a trait à la gestion des déchets et donc indirectement à l’hygiène et
à la santé des habitants.

Les campements forestiers seront maintenus propres. Un système de ramassage,
d’enfouissement ou d’incinération des déchets est à mettre progressivement en place par la
société. Parallèlement, la cellule d'aménagement pourra concevoir et mettre en œuvre un
programme de sensibilisation des travailleurs et de leurs familles à ce nouveau système de
gestion de déchets, avec éventuellement l’appui d’une ONG locale.

Au niveau du garage et des opérations mécaniques en forêt, il est primordial que les huiles de
vidange soient récupérées et stockées pour des utilisation secondaires. Les récipients, bidons
et tout autre matériau non biodégradable ne doivent pas être abandonnés en forêt.

Sur le site de Loko, la société doit veiller à ce qu’il n’y ait aucun rejet dans la Lobaye qui
passe à proximité.

8.4.3. Mesures prises pour la protection de la faune

Le contrôle de l’application des textes législatifs en vigueur en matière de chasse est le
premier moyen à la disposition de la SCAD pour aider à la conservation de la ressource
cynégétique.

Ce contrôle sera particulièrement sévère en ce qui concerne les employés de la SCAD, qui
pourront être sanctionnés professionnellement en cas de délit relatif à la chasse.

+ PARPAF Groupement CIRAD Forêt / FRM 121 /140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Dans les secteurs non encore accessibles par des pistes rurales, un système de barrage des
routes forestières après l’exploitation pourra être mis en place pour éviter que des voitures
privées puissent transporter des chasseurs en forêt. Cette mesure permet de limiter la chasse
dans l’espace.

La SCAD s'était déjà engagée, en signant la convention provisoire (article 8), pour certaines
mesures rappelées ici :
« Le concessionnaire s’engage à :

+ rendre compte à l’administration forestière de tout acte délictueux en matière de faune,
observé sur sa concession ;

+ limiter l’accès au permis dans le respect de la législation en vigueur ;

+ prendre en compte au niveau de sa gestion forestière les intérêts des populations locales
vivant sur l’emprise du PEA ;

+ soutenir tous les projets d’alternative à la consommation de la viande de chasse pour son
personnel suivant des conditions restant à déterminer entre les parties concernées ;

+ interdire le transport de chasseurs et de viande de chasse à bord de ses véhicules. »

L'application de ces mesures se poursuivra durant toute la période de mise en œuvre du plan
d’aménagement.

Plus particulièrement concernant l’extrémité ouest de la Série Ouest des mesures spéciales de
protection de la faune seront prises au moment d’intervenir en exploitation forestière dans ce
secteur. Un complément d’investigation sur la faune est à réaliser pour préciser la nature de
ces mesures de protection.

8.5. Mise en œuvre du Plan d'Aménagement

L'application du plan d’aménagement est exécutoire et non négociable.

La mise en œuvre du plan d'aménagement ne pourra être efficace qu’au travers d’une cellule
d'aménagement, qui reste à mettre en place au sein de la société SCAD et à équiper en
moyens adéquats. Cette cellule sera également l’interface fonctionnelle avec l’ Administration
Forestière qui, à l’avenir, va intégrer la structure actuelle du PARPAF, et avec les
représentants de la société civile pour les aspects socio-économiques.

L’Administration Forestière est chargée du suivi de la bonne application du plan
d’aménagement.

+ PARPAF Groupement CIRAD Forêt / FRM 122 / 140
==
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

8.5.1. Besoins en personnel rattaché à l'aménagement

La cellule d’aménagement aura besoin de :

+ Un ingénieur forestier, sensibilisé à la gestion forestière durable et maîtrisant les outils de
l’aménagiste forestier, chargé de seconder le directeur des exploitations dans la
préparation des documents de gestion à transmettre à l’ Administration Forestière, et dans
le suivi et la mise en œuvre des opérations de terrain rattachées à la gestion durable. Il sera
également l'interlocuteur privilégié avec le PARPAF et les services techniques de
l'administration forestière ;

+ Un opérateur de saisie pour les données d’inventaire d’exploitation. Utilisant les logiciels
de bureautique, ce collaborateur devra progressivement prendre en main l'outil
cartographique pour éditer les cartes de localisation de la ressource en bois devant figurer
dans les plans annuels d’opérations, mais aussi de toutes les cartes à la demande pour la
progression de l’exploitation sur le terrain.

Il s’agit là de la configuration minimale, s’appuyant sur du personnel réputé performant.
Selon la taille des assiettes annuelles de coupe, il pourra être nécessaire de doubler le dernier
poste avec un second opérateur, dédié uniquement à la saisie des données.

Le chef d’équipe prospection pourra utilement être rattaché à la cellule d'aménagement, afin
d’assurer une mise en œuvre optimale des inventaires d’exploitation, opération essentielle
dans le cadre du plan d'aménagement.

A noter qu’en fonctionnement actuel, l’entreprise utilise déjà une personne à temps plein pour
centraliser les résultats des prospections annuelles.

8.5.2. Equipement de la Cellule d'Aménagement

La Cellule d’ Aménagement devra être dotée en matériel informatique. L’entreprise s’est déjà
rapprochée du PARPAF pour la liste des équipements nécessaires.

Il est souhaitable également que la cellule gère (commande, entretien, suivi, renouvellement)
l’équipement technique nécessaire aux opérations de terrain.

+ PARPAF Groupement CIRAD Forêt / FRM 123 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

9. BILAN ECONOMIQUE ET FINANCIER

Avertissement : le Programme de mesures pris dans ce Plan d'aménagement n° est pas anti-
économique pour l’entreprise. Au contraire, il vise à inscrire son activité dans la durabilité,
par une connaissance de la ressource, un lissage de la production et la prise en compte des
aspects sociaux et environnementaux. Les orientations d’industrialisation évoquées au
paragraphe 8.2 sont par ailleurs la base d’une réflexion incontournable pour l’avenir de la
société.

9.1. Coût d’élaboration du Plan d’Aménagement

Le mode de préparation d’un plan d’aménagement en RCA est un cas spécifique par rapport
aux autres pays d'Afrique Centrale par la contribution importante qu’apporte le projet
PARPAF, financé au travers d’un fonds apporté par l’Agence Française de Développement
(AFD) et d’une contribution de l’Etat (sur fonds CASDFT). Le coût de préparation du Plan
d’aménagement sera donc dissocié en:

+ frais supportés par le PARPAF ;

+ frais supportés par la SCAD.

Tableau 41 : Répartition des frais de l’élaboration du plan d'aménagement forestier

COUT PREPARATION PLAN D’AMENAGEMENT

2200 F.CFA/ ha

1,045 milliards F.CFA/ PEA 171

Répartition

PARPAF SCAD

71% 29%

En plus des coûts spécifiques d’élaboration du Plan d'Aménagement, des surcoûts liés à la
mise en œuvre du plan d'aménagement sont à prévoir. Les coûts de certains postes seront
toutefois atténués par la contribution du PARPAF. Une liste des coûts prévisibles est donnée
dans le Tableau 42 ci-après.

+ PARPAF Groupement CIRAD Forêt / FRM 124 / 140
&]
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Tableau 42 : Analyse des surcoûts

engendrés par la mise sous aménagement

POSTES DE DEPENSE

ANALYSE DES POSSIBILITES DE
SURCOUTS LIES A L’AMENAGEMENT DU
PEA

PROGRAMME
PARPAF
SUR 10 ANS

Réalisation des inventaires
d’exploitation et rédaction des plans

Surcoût engendré par les nouvelles
techniques de travail et l’adaptation aux

Appui au lancement
de l’activité et

annuels d’opération nouveaux outils de traitement des données | formation
Gains attendus grâce à une amélioration de
l'efficacité de l’exploitation

Délimitation du PEA et des UFG et | Surcoût lié au volume supérieur d’activité. | Conseil

surveillance du respect des limites

La surveillance prend une importance
particulière à partir du moment où
l'aménagement crée une certaine
appropriation de la ressource par
l’entreprise

Etablissement du réseau routier

Surcoût lié à la nécessaire pérennisation de
ce réseau (ouvrages d’art plus durables
notamment)

Pas de contribution

Amélioration des infrastructures et
des conditions sociales sur la base-vie

Surcoût lié aux mesures sociales

Conseil

Application des mesures de réduction
de l’impact de l’exploitation

Augmentation de certains coûts de
production

Gains attendus grâce à une meilleure
planification et une amélioration des
récolements

Appui-conseil

Optimisation du suivi des activités

Surcoût lié à la mise en place de nouveaux
outils et nouvelles méthodes de travail et à
l'adaptation du personnel à ces nouvelles
méthodes

Gain attendu grâce à une amélioration de
l'efficacité de l’exploitation

Appui au lancement
des nouveaux outils
de travail

Surveillance et contrôle

Surcoût lié à l’appui apporté aux missions
de l’administration

Pas de contribution

Lutte contre le braconnage

Surcoût lié au renforcement des contrôles
internes et aux sanctions (licenciement,
coûts de recrutement et embauche)

Appui-conseil

PARPAF Groupement CIRAD Forêt / FRM

125 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

9.2. Bénéfices générés par l’aménagement pour les différentes parties prenantes

Bénéfices pour l’Etat Centrafricain

Il est particulièrement difficile d’établir un bilan financier prévisionnel sur la durée du plan
d’aménagement, et ce pour plusieurs raisons :

+ sur une période aussi longue, les cours des différents produits vont inévitablement
connaître de très importantes fluctuations qu’il est rigoureusement impossible d’anticiper ;

+ dans ces conditions, les possibilités d’ouverture de nouveaux marchés ou au contraire de
restriction des marges sur les marchés actuels sont tout aussi imprévisibles ;

+ même si la connaissance de la ressource disponible est désormais excellente, grâce à
l'inventaire d'aménagement, les fluctuations qualitatives sur le PEA et surtout le
«rendement» de l’exploitation (taux de prélèvement et de commercialisation) sont
nettement moins bien appréhendés ;

+ les dépenses elles-mêmes sont susceptibles d'évoluer au gré des politiques fiscales, de
l’évolution économique centrafricaine, des cours du carburant...

Il est cependant possible de faire des estimations, même partielles avec les données actuelles.
A titre d’information, une estimation des seules recettes de l'Etat sur la durée de la rotation,
hors industrialisation et exportation en monnaie constante, est présentée ici. Les taxes prises
en compte sont :

+ la taxe de superficie qui est égale à 500 F CFA par hectare utile et par an;

+ la taxe d'abattage qui affecte le volume abattu (volume brut prélevé) et qui est fixée à 7 %
de la valeur mercuriale par mètre cube. A la place de la valeur mercuriale, nous utiliserons
ici, la valeur FOT du bulletin bi-mensuel de l'OIBT de fin 2004.

Les colonnes représentants les différentes UFG doivent être lues comme des recettes
annuelles perçues sur des périodes de 5 ans qui se succèdent (Cf. Tableau 34 : Ordre de
passage dans les UFG et périodes correspondantes).

Les volumes bruts (potentiellement à abattre) des essences du groupe 1 ainsi que les valeurs
FOT sont présentés dans le Tableau 43 afin d'obtenir le montant des taxes d'abattage par UFG
(sur 5 ans) puis le montant des deux taxes combinées par an et selon les UFG. Les valeurs des
Tableau 44 et Tableau 45 correspondent aux recettes potentielles sur la durée de la rotation.

Une analyse de sensibilité, Tableau 46, illustre ensuite différents cas où les productions,
inférieures au potentiel de chaque UFG, représentent différentes évolutions possibles du
marché dans le futur. Dans chacun des cas, les sommes reversées aux Communes et au
Compte d’Affectation Spécial Développement Forestier et Touristique (CASDFT) sont
mentionnées.

+ PARPAF Groupement CIRAD Forêt / FRM 126 / 140
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 43 : Volumes bruts potentiellement à abattre par UFG et valeurs FOT des essences du groupe 1

UFG1 UFG2 UFG3 UFG4 UFGS5 UFG 6
1Sans | é-104vs | 11-15ans | 16-20 ans | 21-25 ans | 26-30ans | TotalPEA | Valeur FOT
GROUPE 1A DMA VOLUMES BRUTS (M3) POTENTIELLEMENT A ABATTRE sur 30 ans Œ CFA/m')
Ayous 90 536203 514463 487 984 492 829 490 158 918 296 3439933 50 000
Sapelli 100 129 820 242 165 215 795 146611 243 796 166 402 1144588 68 000
GROUPE 1B

Acajou a grdes f. 80 4608 19 204 4376 4805 38465 12118 83 576 52 000
Acajou blanc 80 0 0 0 0 931 0 931 52 000
Ako À 90 46 552 15 458 20 076 18 875 42 239 43312 186 512 25 000
Aniégré 70 43 505 40 340 11.450 12 056 40 832 26917 175 100 122 000
Bilinga 60 1 647 9436 T3 2919 8510 4915 34858 36 000
Bossé clair 70 8044 5174 5585 3377 10 708 5993 38 881 71.000
Dibétou 80 17.658 31.809 35 694 19 948 17 844 29 183 152 136 44 000
Doussié pachyloba 80 9 840 4722 0 540 4038 2674 22214 50 000
Eyong 60 58 710 60 181 5518 37610 91481 63 097 366 261 25 000
Fraké 80 247488 219411 173 999 133 196 173 099 197 634 1 144 825 44000
Troko 70 55302 48 720 50 796 14 177 33276 60 396 262 666 89 000
Kossipo 90 67.795 64675 56162 55 679 94 596 135 155 474 063 36.000
Lati 70 32366 20 575 22291 34916 52 525 32 960 195 633 25 000
Longhi blanc 70 30143 15 154 11.554 12 990 57266 21131 148 238 35 000
Longhi rouge 70 23241 34 561 30 874 29 065 30.628 35339 183 708 35 000
Mambodé 70 48 003 31.036 21487 22 881 32 810 34878 191 096 35 000
Padouk rouge 70 34950 22 420 35998 41537 43 798 41215 219918 40 000
Pao rosa 70 206 548 197 2053 477 û ET 35 000
Sipo 80 22 587 26364 29 389 23 987 32823 33103 168 254 84 000
Tchitola 110 93 649 66 800 74733 159 800 140 288 104 393 639 663 35 000
Tiama 100 45921 38472 43485 34052 46305 31.897 240 131 40 000
Total 1a+1b 1558237 | 1531 686 | 1 394 540 | 1 304 301 | 1 726 894 | 2 001 007 9516665

Lu PARPAF Groupement CIRAD Forêt / FRM 127 / 140
Ed
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 44 : Taxes d’abattage potentielles selon les UFG en millions de F CFA par UFG

UFG1 UFG2 UFG3 UFG4 UFGS UFG6 TOTAL PEA
1-5 ANS 6-10 ANS 11-15 ANS 16-20 ANS 21-25 ANS 26-30 ANS SUR 30 ANS
GROUPE 1A DMA TAXE ABATTAGE POTENTIELLE PAR UFG (EN MILLIONS DE F CFA)
Ayous 90 1 877 1 801 1 708 1725 1716 3214 12 040
Sapelli 100 618 1153 1 027 698 1 160 792 5448
GROUPE 1B 0
Acajou a grdes f. 80 17 70 16 17 140 44 304
JAcajou blanc 80 0 0 0 0 3 0 3
AKo À 90 81 27 35 33 74 76 326
Aniégré 70 372 345 98 103 349 230 1.495
Bilinga 60 4 24 19 7 21 12 88
Bossé clair 70 40 26 28 17 5 30 193
Dibétou 80 54 98 110 6l 55 90 469
Doussié pachyloba 80 62 30 Q 6 25 17 140
Eyong 60 103 105 97 66 160 110 641
Fraké 80 762 676 536 410 533 609 3 526
Troko 70 345 304 316 58 207 376 T 636
Kossipo 90 171 163 142 140 238 341 1195
Lat 70 57 36 39 Gi 92 58 342
Longhi blanc 70 74 37 28 32 140 52 363
Longhi rouge 70 57 55 76 71 75 87 450
Mambodé 70 TIS 76 5 56 80 55 468
Padouk rouge 70 98 63 101 116 123 115 616
Pao rosa 70 1 1 0 5 1 0 9
Sipo 80 133 155 173 141 193 195 989
Tchitola 110 229 164 183 392 344 256 1 567
Tiama 100 129 108 122 95 130 89 672
Total La-1b 5 400 5 544 4905 4 342 5914 6877 32 982
par période de 5 ans
Moyenne Annuelle 1 080 1109 981 868 1183 1375 32 982

Lu PARPAF Groupement CIRAD Forêt / FRM 128 / 140
Ed
SCAD

PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 45 : Montant potentiel des taxes de superficie et d’abattage par UFG et montant potentiel reversé aux communes et au CASDFT

UFG1 UFG2 UFG3 UFG 4 UFG5 UFG 6 Total PEA sur
0-5 ANS 6-10 ANS | 11-1ISANS | 16-20 ANS | 21-25 ANS | 26-30 ans 30 ans

Montant annuel de la taxe de superficie
(en millions de F CFA) :

(base 340000 ha utiles) 170 170 170 170 170 170 5100

A
Montant annuel de la taxe abattage selon
UFG
(en millions de F CFA) : 1 080 1109 981 868 1183 1375 32 982
B
Montant potentiel : taxe de superficie +
taxe abattage par an et selon UFG
(en millions de F CFA) : 1250 1279 1151 1 038 1353 1545 38 081
At+B
Montant reversé aux communes par an
(en millions de F CFA) : 324 333 294 261 355 413 9 895
30 % de B
Montant reversé au CASDFT par an (en
millions de F CFA) 375 384 345 312 406 464 11 424
30 % de A+B
129 / 140

Lu PARPAF Groupement CIRAD Forêt / FRM
Ed

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Tableau 46 : Analyse de sensibilité, taxes abattage et de superficie

UFG1 UFG2 UFG 3 UFG 4 UFGS5 UFG 6 Total PEA
1-5 ans 6-10 ans | 11-15 ans | 16-20 ans | 21-25 ans | 26-30 ans | sur 30 ans

Taxe abattage groupe la 100% 2495 2953 2735 2423 2876 4 006 17488
Taxe abattage groupe 1b 20% 581 518 434 384 608 574 3 099
Taxe superficie 850 850 850 850 850 850 5 099
Total par UFG (valeurs pour 5 ans) 3 925 4321 4019 3 656 4333 5 430 25 686

Montant taxe de superficie + taxe abattage

par an et par UFG (en millions de F CFA) 785 864 804 731 867 1 086 25 686
Montant reversé aux communes par an (en
millions de F CFA) 185 208 190 168 209 275 6176
Montant reversé au CASDET par an (en
millions de F CFA) 236 259 241 219 260 326 7706
UFG1 UFG2 UFG 3 UFG 4 UFGS5 UFG 6 Total PEA
1-5 ans 6-10 ans | 11-15 ans | 16-20 ans | 21-25 ans | 26-30 ans | sur 30 ans
Taxe abattage groupe la 70% 1 746 2067 1915 1 696 2013 2 804 12 242
Taxe abattage groupe 1b 30% 871 777 651 576 911 861 4 648
Taxe superficie 850 850 850 850 850 850 5 099
Total par UFG (valeurs pour 5 ans) 3 468 3 694 3416 3 122 3 774 4 516 21 989

Montant taxe de superficie + taxe abattage

par an et par UFG (en millions de F CFA) 694 739 683 624 755 903 21 989
Montant reversé aux communes par an (en

millions de F CFA) 157 171 154 136 175 220 5 067
Montant reversé au CASDET par an (en

millions de F CFA) 208 222 205 187 226 271 6 597

Lu PARPAF Groupement CIRAD Forêt / FRM 130 / 140
ile
SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

UFG1 UFG2 UFG 3 UFG 4 UFGS5 UFG 6 Total PEA
1-5 ans 6-10 ans | 11-15 ans | 16-20 ans | 21-25 ans | 26-30 ans | sur 30 ans

Taxe abattage groupe la 50% 1247 1477 1368 1211 1438 2 003 8 744
Taxe abattage groupe 1b 10% 290 259 217 192 304 287 1 549
Taxe superficie 850 850 850 850 850 850 5 099
Total par UFG (valeurs pour 5 ans) 2388 2 586 2434 2253 2592 3 140 15 393
Montant taxe de superficie + taxe abattage
par an et par UFG (en millions de F CFA) 478 517 487 451 518 628 15 393
Montant reversé aux communes par an (en
millions de F CFA) 92 104 95 84 105 137 3 088
Montant reversé au CASDET par an (en
millions de F CFA) 143 155 146 135 155 188 4618

Lu PARPAF Groupement CIRAD Forêt / FRM 131 / 140
ile
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Il ressort de ces tableaux et de l’analyse de sensibilité que :

+ les enjeux financiers pour l’Etat centrafricain, le communes et le CASDFT, sont très
élevés ;

+ une bonne activité forestière régulière procure des revenus importants à l’administration
centrale et aux administrations décentralisées, l’enjeux se situe entre 1,0 et 1,5 milliard de
F CFA par an ;

+ le budget reversé aux communes varie entre 250 et 400 millions F CFA par an, ce qui
autorise la réalisation d’un programme social cohérent, planifié dans le temps.

Bénéfices attendus pour l’entreprise SCAD

Les bénéfices générés par l’aménagement pour l’entreprise ne sont pas chiffrés ici car encore
plus que dans le cas des recettes de l’Etat, les paramètres imprévisibles sur la durée d’une
rotation sont très élevés.

Il est toutefois possible d’illustrer le lissage de la production, sur la durée de la rotation,
résultant de la constitution des UFG. Nous présenterons ici une première estimation des
volumes nets pour les essences aménagées (groupe 1) et l’évolution de ces volumes sur la
durée de la rotation.

Pour passer du volume brut au volume net, il convient d’appliquer différents coefficients au
volume brut :

+ Coefficient de prélèvement : proportion du volume des tiges de diamètre supérieur au
DME ou, le cas échéant, au DMA dont la qualité justifie l’abattage pour la
commercialisation ou la transformation.

+ Coefficient de commercialisation : proportion du volume fût abattu qui est effectivement
commercialisé ou transformé.

+ Coefficient de récolement : proportion du volume fût sur pied qui est effectivement
commercialisé ou transformé. C’est le produit des coefficients de prélèvement et de
commercialisation.

Les coefficients de prélèvements ont été établis, pour chacune des espèces du groupe 1, à
partir des cotations de qualité de l’inventaire d’aménagement du PEA 171. Il a été estimé,
dans l’état actuel des connaissances, que l’ensemble des tiges de qualité 1 et la moitié des
tiges de qualité 2, seules qualités valorisables, sont prélevables.

Les coefficients ainsi établis, donnés dans le Tableau 47, sont valables pour une exploitation
pratiquée à partir du DMA de l’essence.

Les coefficients de commercialisations ont été établis, pour chacun des groupes d’espèces, en

fonction des conditions d’exploitation du PEA 171 et des conditions du marché des bois
d’Afrique Centrale.

LA PARPAF Groupement CIRAD Forêt / FRM 132 / 140
%
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Le coefficient de commercialisation du groupe la, c’est-à-dire pour le Sapelli et l’Ayous, est
de 80%. Cette valeur tient compte également, des résultats des études dendrométriques
réalisées sur la SCAD. Il est de 70% pour le groupe 1b.

Tableau 47 : Coefficients de prélèvement, commercialisation et récolement par essence

ESSENCES COEFFICIENTS DE COEFFICIENTS DE COEFFICIENTS DE
PRELEVEMENT __|COMMERCIALISATION| _ RECOLEMENT

Groupe 1a

Ayous 73% 80% 58%
Sapelli 86% 80% 68%
Groupe 1b

Acajou à grdes f. 66% 70% 46%
Acajou blanc 37% 70% 26%
Ako A 72% 70% 50%
Aniégré 67% 70% ATX
Bilinga 77% 70% 54%
Bossé clair 86% 70% 60%
Dibétou 69% 70% 48%
Doussié pachyloba 79% 70% 55%
Eyong 68% 70% ATX
Fraké 84% 70% 59%
roko 79% 70% 56%
Kossipo 90% 70% 63%
Lati 77% 70% 54%
Longhi blanc 63% 70% 44%
Longhi rouge 71% 70% 50%
Mambodé 76% 70% 53%
Padouk rouge 69% 70% 48%
Pao rosa 53% 70% 37%
Sipo 90% 70% 63%
Tchitola 90% 70% 63%
Tiama 77% 70% 54%

Pour passer du volume brut au volume net, on multiplie les valeurs du volume brut par le
coefficient de récolement. Le Tableau 48 montre les résultats obtenus, par UFG, pour les

essences du groupe 1.

Dans la pratique, l’entreprise SCAD va devoir suivre ces différents coefficients de façon à
bien connaître le volume de bois effectivement transformé / commercialisé, comparé au
volume brut disponible en forêt. C’est le rôle de la cellule d'aménagement que de suivre ces

coefficients.

LA PARPAF Groupement CIRAD Forêt / FRM
ä

133 / 140
SCAD

PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Grâce à une politique de qualité, l’entreprise SCAD doit pouvoir progressivement améliorer
ces coefficients et ainsi pouvoir mieux valoriser son capital forestier tout en améliorant ses

performances économiques.

Tableau 48 : Volumes nets estimés par UFG (période de 5 ans), pour les essences du

groupe 1

GROUPE 1A DMA UFG1 UFG2 UFG3 UFG 4 UFGS5 UFG6
JAyous 90 428 962 411571 390 387 394 264 392 126 734 637
Sapelli 100 103 856 193 732 172 636 117 288 195 037 133 122
Total 1a 532 818 | 605 302 | 563 023 | 511 552 | 587 163 | 867 758

GROUPE 1B DMA UFG1 UFG2 UFG3 UFG 4 UFGS5 UFG6
Acajou a grdes f. 80 3226 13 442 3 063 3364 26 925 8 483
Acajou blanc 80 0 0 0 0 652 0
JAko A 90 32 586 10 820 14 053 13212 29 567 30 319
Aniégré 70 30 453 28 238 8015 8 439 28 583 18 842
Bilinga 60 1153 6 605 5 202 2043 5 957 3 440
Bossé clair 70 5 630 3 622 3910 2364 7 496 4195
Dibétou 80 12361 22267 24 986 13 963 12 491 20 428
Doussié pachyloba 80 6 888 3305 0 658 2827 1872
Eyong 60 41 097 42 127 38 628 26 327 64 037 44 168
Fraké 80 173 241 153 587 121 799 93 237 121 169 138 344
Iroko 70 38 711 34 104 35 557 9 924 23 293 42277
Kossipo 90 47457 45 272 39 313 38 976 66217 94 609
Lati 70 22 657 14 403 15 604 24 441 36 767 23 072
Longhi blanc 70 21 100 10 608 8 088 9 093 40 086 14791
Longhi rouge 70 16 269 24 192 21612 20 345 21 440 24737
Mambodé 70 33 602 21 725 15 041 16017 22 967 24 414
Padouk rouge 70 24 465 15 694 25 199 29 076 30 659 28 851
Pao rosa 70 144 383 138 1437 334 0
Sipo 80 15811 18 455 20 573 16 791 22 976 23 172
Tchitola 110 65 554 46 760 52 313 111 860 98 202 73 075
Tiama 100 32 145 26 930 30 439 23 836 32 413 22 328
Total 1b 624 550 | 542 541 | 483 532 | 465 403 | 695 058 | 641 416
Total 1a+b 1157 368|1 147 843]1 046 556] 976955 |1 282 221 |1 509 174
Les Figure 7 et 8 montrent l’évolution de la production annuelle potentielle, par essence et par

pas de 5 ans sur la durée de la rotation, soit 30 ans.

LA PARPAF Groupement CIRAD Forêt / FRM
ä

134 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

Evolution de la production par essence au cours de la rotation

160000
140000
__ 120000
&
£
5
Ê
% 100000 | Ayous
È — Sapelli
©
Ê = Fraké
9 80000 =—— Kossipo
5 — Sipo
S = Tchitola
2 60000  Tiama
5
3
2
% 40000
20000 |
———_————…_…_—____—…. _
0
P LE HP LE ON NU ND A NO ON D D D a 7 D où dE D À PP D À HD ù
Ç SP SP 8 NT TP Pr GE GE RE RP GR TP AN Ar GP 7 HE GP GP GP CP EN EP EE ON CS
PP PP D D D D D 4 4° 4 9° 4 4 707 7 8 À À À PP PP PP PP P
années

Figure 7 : Evolution de la production pour les essences les plus représentées du groupe 1, sur la rotation

PARPAF Groupement CIRAD Forêt / FRM 135 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 - Déc. 2004

Evolution de la production par essence au cours de la rotation

14000

12000

10000 A À
j=—— Aniégré
= Dibétou

8000 — Eyong
—Iroko

— [ati
=— Longhi blanc
= Longhi rouge
=— Mambodé

4000

production en volume net (m3/ha)

= Padouk rouge

2000

0

6 SP LE AO NN NE A KO EN DO D A
S AO NS CAT RD A ND OK D D D À
RSS ORNE OS

Figure 8 : Evolution de la production pour les essences les moins représentées au cours de la rotation

PARPAF Groupement CIRAD Forêt / FRM 136 / 140

SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

L'analyse des figures 7 et 8 montre que :

la production d’Ayous est bien lissée sur la durée de la rotation avec des disponibilités
plus fortes les 5 dernières années en raison de sa présence dans l’UFG 6 de la Série Ouest
alors qu’il est absent sur le reste de la série ;

pour les autres essences les plus représentées du groupe 1 (Sapelli, Fraké, Kossipo, Sipo,
Tchitola et Tiama), les variations des stocks disponibles exploitables restent modérées.

9.3. Justification de la démarche d’aménagement

L'approche d'aménagement telle qu’indiquée dans le présent document offre de multiples
avantages aux différentes parties concernées :

a SCAD remplit ses obligations légales vis-à-vis du code forestier et des textes
d’application et peut ainsi prétendre bénéficier d’une reconnaissance de légalité
aujourd’hui demandée sur certains marchés export ;

’entreprise se positionne vers la certification de la gestion forestière durable et de ses
productions industrielles ; l’aménagement est la première condition dans une démarche de
certification ;

’image de la société est revalorisée, auprès de la société civile et des ONG
environnementales internationales, qui peuvent maintenant observer la volonté de la
SCAD d’aller vers une gestion durable de sa forêt dans un respect des modes de vie des
populations locales et en apportant une contribution significative au développement local ;

es populations locales continueront de bénéficier de leurs droits d’usage traditionnels en
forêt (cueillette, chasse autorisée), le maintien d’emplois locaux est préservé dans le
temps, elles bénéficieront de la dynamisation de l’économie locale et un programme de
développement des infrastructures locales sur le long terme peut être envisagé ;

au niveau écologique, la pérennité du couvert forestier et des fonctions écologiques de
forêt est assurée : régulation des climats locaux, limitation de l’érosion, contribution à
préservation de la biodiversité, de la faune en particulier ;

CRT

PEtat Centrafricain obtiendra durablement des recettes fiscales liées à l’activité de la
SCAD sur le PEA 171.

LA PARPAF Groupement CIRAD Forêt / FRM 137 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

LISTE DES TABLEAUX

Tableau 1 : Répartition des taxes forestières (situation 2004).
Tableau 2 : Résultats de l'étude de récolement.
Tableau 3 : Sources de données cartographiques
Tableau 4 : Groupes d'essences …
Tableau 5 : Effectifs et volumes bruts par hectare, toutes strates confondues, toutes qualit

confondues, pour le groupe d’essence 1
Tableau 6 : Effectifs et volumes bruts par hectare, toutes strates confondues, toutes qualit

confondues, pour les groupes d’essences 2 et 3
Tableau 7 : Effectifs et volumes bruts par hectare, toutes strates confondues, toutes qualités

confondues, pour le groupe d’essences « Divers »..
Tableau 8 : Nombre d’espèces rencontrées par zone au cours s de l'inventaire.
Tableau 9 : Répartition des différents produits forestiers non ligneux par zone d inventair
Tableau 10 : Répartition des différents types d'observations par espèce
Tableau 11 : Pourcentage de placettes où une espèce donnée est présente en ce qui concerne la

régénération …
Tableau 12 : Volumes roulés en 2003
Tableau 13 : Volumes abattus en 200.
Tableau 14 : Rendements matière de la scierie de Loko en 2002.
Tableau 15 : Rendements de l'usine de contreplaqué
Tableau 16 : Rendements de la scierie de Ndolobo
Tableau 17 : Villages échantillonnés par commune, sous-préfecture et préfecture
Tableau 18 : Estimation de la population en 1988, 2003 et 2033 …..
Tableau 19 : Effectif du personnel total (forêt + site Ndolobo + site Loko) en poste au sein de

l’entreprise
Tableau 20 : Masse salariale annuelle de l’entreprise par catégorie
Tableau 21 : Taxes d'abattage et de reboisement versées par la SCAD aux communes
Tableau 22 : Principaux problèmes qui limitent le développement local
Tableau 23 : Principales activités de production, de prélèvement et de transformation
Tableau 24 : Pratiques de jachère et de rotation, durée de mise en jachère et tendance actuelle
Tableau 25 : Forces et faiblesses de la coexistence SCAD, populations locales avec leurs causes
Tableau 26 : Caractéristiques des différentes séries sur le PEA 171...
Tableau 27 : Caractéristiques des séries de production
Tableau 28 : Essences objectifs .
Tableau 29 : Taux de reconstitution de la Série Ouest du PEA, selon la durée de rotation et le DME..84
Tableau 30 : Taux de reconstitution de la Série Est du PEA, selon la durée de rotation et le DME
Tableau 31 : Possibilité brute sur les deux séries de production
Tableau 32 : Caractéristiques des blocs iso-volumes …
Tableau 33 : Pourcentage des différentes formations végétales par UFG
Tableau 34 : Ordre de passage dans les UFG et périodes correspondantes
Tableau 35 : Volumes bruts par hectare et par UFG avec erreurs relatives et intervalles de confiance

pour les essences du groupe 1 .
Tableau 36 : Volumes bruts totaux par e essence set par UFG
Tableau 37 : Synthèse possibilité brute par UFG totale (Est+Ouest) pour le groupe
Tableau 38 : Illustration de l’ouvertures des AAC selon les années
Tableau 39 : Comparaison des volumes utilisés par l’outil industriel de la SCAD en 2002 et les

volumes nets moyens annuels disponibles sur la durée de la rotation
Tableau 40 : Synthèse des demandes des villageois en matière de contribution sociale à avec pour

chaque cas le niveau de responsabilité des acteurs.
Tableau 41 : Répartition des frais de l’élaboration du plan d'aménagement forestier
Tableau 42 : Analyse des surcoûts engendrés par la mise sous aménagement

LA PARPAF Groupement CIRAD Forêt / FRM 138 / 140
%
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

1.
Tableau 44 : Taxes d’abattage potentielles selon les UFG en millions de F CFA par UFG...
Tableau 45 : Montant potentiel des taxes de superficie et d’abattage par UFG et montant potentiel

reversé aux communes et au CASDFT
Tableau 46 : Analyse de sensibilité, taxes abattage et de superficie
Tableau 47 : Coefficients de prélèvement, commercialisation et récolement par essenc
Tableau 48 : Volumes nets estimés par UFG (période de 5 ans), pour les essences du groupe

LISTE DES CARTES

Carte 1 : Situation géographique de la SCAD en RCA
Carte 2 : Situation administrative.
Carte 3 : Réserves et forêts classées sur le PEA ou à proximi
Carte 4 : Réseau hydrographique du PEA 171
Carte 5 : Zones d'inventaire.
Carte 6 : Assiettes de coupe pro
Carte 7 : Séries d'aménagement
Carte 8 : Délimitation des blocs quinquennaux.

LISTE DES FIGURES

Figure 1 : Volume par hectare supérieur au DME des essences du groupe 1 .…
Figure 2 : Importance relative en volume par hectare supérieur au DME de chaque groupe d essences34
Figure 3 : Production annuelle en mètres cube de bois sciés à Loko
Figure 4 : Pourcentage des essences utilisées...
Figure 5 : Evolution de la production de contreplaqué dep
Figure 6 : Production annuelle en mètres cubes de bois sci
Figure 7 : Evolution de la production pour les essences les plus représentées du groupe 1, sur la
rotation

LA PARPAF Groupement CIRAD Forêt / FRM 139 / 140
se)
SCAD PLAN D’AMENAGEMENT PEA 171 — Déc. 2004

ANNEXES

Annexe 1 : Convention provisoire

Annexe 2 : Protocole étude de récolement

Annexe 3 : Décrets d'attribution du PEA 171

Annexe 4 : Arrêtés de classement des forêts classées

Annexe 5 : Liste des essences par groupe

Annexe 6 : Histogrammes de l'Ayous et du Sapelli

Annexe 7 : Données socio-économiques :
7.1 Recensement Général de la Population et de l'Habitat
7.2 Carte de la population et des infrastructures
7.3 Composition ethnique de 10 villages échantillons
74 Infrastructures sanitaires dans les 25 villages échantillons
7.5 Etat des forages dans les 10 villages échantillons
7.6 Infrastructures scolaires dans les 25 villages échantillons
7. Caractéristiques des marchés dans les 10 villages échantillons
7.8 Nombre d'employés, masse salariale et âges des ouvriers
7.9 Descriptif des cultures pratiquées sur le PEA

Annexe 8 : Carte d'aménagement du PEA 171

LA PARPAF Groupement CIRAD Forêt / FRM 140 / 140
se)
